Exhibit 10.1

EXECUTION COPY

 

 

 

LOGO [g165993g23g63.jpg]

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of February 23, 2011

among

ACTUANT CORPORATION

THE FOREIGN SUBSIDIARY BORROWERS PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent,

BANK OF AMERICA, N.A.

WELLS FARGO BANK, N.A.

and

U.S. BANK NATIONAL ASSOCIATION

as Syndication Agents,

and

KEYBANK NATIONAL ASSOCIATION

as Documentation Agent

 

 

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO SECURITIES, LLC

and

U.S. BANK NATIONAL ASSOCIATION

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

   DEFINITIONS   

1

1.1.  

   Defined Terms    1

1.2.  

   Terms Generally    29

1.3.  

   Amendment and Restatement of the Existing Credit Agreement    30

1.4.  

   Termination of Existing Dutch Borrower    31

ARTICLE II

   THE CREDITS    32

2.1.  

   Revolving Loans    32

2.2.  

   Term Loans    32

2.3.  

   Ratable Loans; Types of Advances    33

2.4.  

   Swing Line Loans    33

2.5.  

   Commitment Fee; Reduction in Aggregate Revolving Loan Commitment; Expansion
Option    35

2.6.  

   Minimum Amount of Each Advance    37

2.7.  

   Prepayments; Termination.    38

2.8.  

   Method of Selecting Types and Interest Periods for New Advances; Funding of
Advances    40

2.9.  

   Conversion and Continuation of Outstanding Advances    41

2.10.

   Changes in Interest Rate, etc    42

2.11.

   Rates Applicable After Default    42

2.12.

   Method of Payment    42

2.13.

   Noteless Agreement; Evidence of Indebtedness    43

2.14.

   Telephonic Notices    44

2.15.

   Interest Payment Dates; Interest and Fee Basis    44

2.16.

   Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions    44

2.17.

   Lending Installations    45

2.18.

   Non-Receipt of Funds by the Agent    45

2.19.

   Facility LCs    45

2.20.

   Replacement of Lender    50

2.21.

   Defaulting Lenders    50

2.22.

   Judgment Currency    52

2.23.

   Market Disruption    52

2.24.

   Foreign Subsidiary Borrowers    53

ARTICLE III

   YIELD PROTECTION; TAXES    53

3.1.  

   Yield Protection    53

3.2.  

   Changes in Capital Adequacy Regulations    54

3.3.  

   Availability of Types of Advances    54

3.4.  

   Funding Indemnification    54

3.5.  

   Taxes    55

3.6.  

   UK Tax    57

3.7.  

   Lender Statements; Survival of Indemnity    61

 

i



--------------------------------------------------------------------------------

ARTICLE IV

   CONDITIONS PRECEDENT      62   

4.1.  

   Effectiveness of Agreement and Initial Credit Extension      62   

4.2.  

   Initial Advance to each Additional Foreign Subsidiary Borrower      64   

4.3.  

   Each Credit Extension      65   

ARTICLE V

   REPRESENTATIONS AND WARRANTIES      66   

5.1.  

   Existence and Standing      66   

5.2.  

   Authorization and Validity      66   

5.3.  

   No Conflict; Government Consent      66   

5.4.  

   Financial Statements      66   

5.5.  

   Material Adverse Change      67   

5.6.  

   Taxes      67   

5.7.  

   Litigation and Contingent Obligations      67   

5.8.  

   Subsidiaries      67   

5.9.  

   Employee Benefit Plans      67   

5.10.

   Accuracy of Information      68   

5.11.

   Regulation U      68   

5.12.

   Material Agreements      68   

5.13.

   Compliance With Laws      68   

5.14.

   Ownership of Properties      69   

5.15.

   Insurance      69   

5.16.

   Environmental Matters      69   

5.17.

   Investment Company Act      69   

5.18.

   Centre of Main Interests and Establishment      69   

5.19.

   Security Interest in Collateral      69   

5.20.

   OFAC; USA PATRIOT Act, etc      70   

5.21.

   Solvency      70   

5.22.

   No Default or Unmatured Default      70   

5.23.

   Special Representations and Warranties of each Foreign Subsidiary Borrower   
  70   

ARTICLE VI

   COVENANTS      71   

6.1.  

   Financial Reporting      71   

6.2.  

   Use of Proceeds      73   

6.3.  

   Notice of Default      73   

6.4.  

   Conduct of Business      73   

6.5.  

   Taxes      73   

6.6.  

   Insurance      73   

6.7.  

   Compliance with Laws      74   

6.8.  

   Maintenance of Properties      74   

6.9.  

   Books and Records; Inspection      74   

6.10.

   Dividends      74   

6.11.

   Indebtedness      75   

6.12.

   Merger      77   

6.13.

   Sale of Assets      77   

 

ii



--------------------------------------------------------------------------------

6.14.

   Investments and Acquisitions    78

6.15.

   Liens    79

6.16.

   Affiliates    81

6.17.

   Subordinated Indebtedness and Senior Note Indebtedness    81

6.18.

   Contingent Obligations    81

6.19.

   Financial Covenants    82

6.20.

   Fiscal Year    82

6.21.

   Subsidiary Guarantors; Pledges; Collateral Documentation; Additional
Collateral; Further Assurances    82

6.22.

   Centre of Main Interests and Establishment    86

ARTICLE VII

   DEFAULTS    87

ARTICLE VIII

   ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    89

8.1.  

   Acceleration.    89

8.2.  

   Amendments    90

8.3.  

   Preservation of Rights    92

ARTICLE IX

   GENERAL PROVISIONS    93

9.1.  

   Survival of Representations    93

9.2.  

   Governmental Regulation    93

9.3.  

   Headings    93

9.4.  

   Entire Agreement    93

9.5.  

   Several Obligations; Benefits of this Agreement    93

9.6.  

   Expenses; Indemnification    93

9.7.  

   Numbers of Documents    94

9.8.  

   Accounting    94

9.9.  

   Severability of Provisions    94

9.10.

   Nonliability of Lenders    94

9.11.

   Confidentiality    95

9.12.

   Disclosure    95

9.13.

   USA PATRIOT ACT; European “Know Your Customer” Checks    95

9.14.

   English Language    96

9.15.

   Borrower Limitations    96

ARTICLE X

   THE AGENT    96

10.1.

   Appointment; Nature of Relationship    96

10.2.

   Powers    96

10.3.

   General Immunity    96

10.4.

   No Responsibility for Loans, Recitals, etc    97

10.5.

   Action on Instructions of Lenders    97

10.6.

   Employment of Agents and Counsel    97

10.7.

   Reliance on Documents; Counsel    97

10.8.

   Agent’s Reimbursement and Indemnification    98

 

iii



--------------------------------------------------------------------------------

10.9.  

   Notice of Default      98   

10.10.

   Rights as a Lender      98   

10.11.

   Lender Credit Decision      98   

10.12.

   Successor Agent      99   

10.13.

   Agent and Arranger Fees      99   

10.14.

   Delegation to Affiliates      99   

10.15.

   Collateral Matters      99   

10.16.

   Guaranty and Collateral Releases      100   

10.17.

   Parallel Debt      100   

10.18.

   French Security      102   

10.19.

   Syndication Agents; Documentation Agents      102   

ARTICLE XI

   SETOFF; RATABLE PAYMENTS; APPLICATION OF PROCEEDS      102   

11.1.  

   Setoff      102   

11.2.  

   Ratable Payments      102   

11.3.  

   Application of Proceeds      103   

ARTICLE XII

   BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS      103   

12.1.  

   Successors and Assigns      103   

12.2.  

   Participations      104   

12.3.  

   Assignments      105   

12.4.  

   Dissemination of Information      107   

12.5.  

   Tax Treatment      107   

ARTICLE XIII

   NOTICES      107   

13.1.  

   Notices; Electronic Communication.      107   

ARTICLE XIV

   COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION      109   

14.1.  

   Counterparts; Effectiveness      109   

14.2.  

   Electronic Execution of Assignments      109   

ARTICLE XV

   CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL      109   

15.1.  

   CHOICE OF LAW      109   

15.2.  

   CONSENT TO JURISDICTION      110   

15.3.  

   WAIVER OF JURY TRIAL      110   

15.4.  

   AGENT FOR SERVICE OF PROCESS      110   

ARTICLE XVI

   GUARANTY      110   

16.1.  

   Company Guaranty      110   

16.2.  

   Foreign Subsidiary Borrower Guaranty      112   

16.3.  

   Limitation on Obligations of Foreign Subsidiary Borrowers      112   

 

 

iv



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A

     -       Opinions of Loan Parties’ Counsel

Exhibit B

     -       Compliance Certificate

Exhibit C

     -       Assignment and Acceptance

Exhibit D-1

     -       Form of Increasing Lender Supplement

Exhibit D-2

     -       Form of Augmenting Lender Supplement

Exhibit E-1

     -       Note for Revolving Loans (if requested)

Exhibit E-2

     -       Note for Term Loans (if requested)

Exhibit F

     -       Form of Assumption Letter

Exhibit G

     -       Form of UK Tax Certificate

Exhibit H

     -       Form of Subsidiary Borrower Termination

SCHEDULES

Commitment Schedule

      Mandatory Cost Schedule       Pricing Schedule      

Schedule 1.2

     -       Initial Material Domestic Subsidiaries

Schedule 1.3

     -       Initial Material Foreign Subsidiaries

Schedule 1.4

     -       Initial Foreign Law Pledgors and Foreign Law Pledge Agreements

Schedule 1.5

     -       Existing Sale and Leaseback Transactions

Schedule 2.19.13

     -       Existing Letters of Credit

Schedule 4.1

     -       List of Closing Documents

Schedule 5.7

     -       Litigation

Schedule 5.8

     -       Subsidiaries

Schedule 5.15

     -       Insurance

Schedule 6.11

     -       Indebtedness

Schedule 6.14

     -       Investments

Schedule 6.15

     -       Liens

Schedule 6.18

     -       Contingent Obligations

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

This Third Amended and Restated Credit Agreement, dated as of February 23, 2011,
is among ACTUANT CORPORATION, a Wisconsin corporation, the FOREIGN SUBSIDIARY
BORROWERS that are or may hereafter become party hereto, the LENDERS from time
to time party hereto, JPMORGAN CHASE BANK, N.A., a national banking association,
as LC Issuer and as Agent, BANK OF AMERICA, N.A., WELLS FARGO BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION, as Syndication Agents, and KEYBANK NATIONAL
ASSOCIATION, as Documentation Agent.

WHEREAS, the Borrowers, the lenders party thereto and the Agent are currently
party to the Second Amended and Restated Credit Agreement, dated as of
November 10, 2008 (as amended, supplemented (including by Assumption Letters
executed by the Foreign Subsidiary Borrowers party thereto) or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Borrowers, the Lenders, the Departing Lenders (as hereinafter
defined) and the Agent have agreed (a) to enter into this Agreement in order to
(i) amend and restate the Existing Credit Agreement in its entirety;
(ii) re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrowers and (b) that each Departing Lender shall
cease to be a party to the Existing Credit Agreement, as evidenced by its
execution and delivery of its Departing Lender Signature Page (as hereinafter
defined);

WHEREAS, it is the intent of the parties hereto that this Agreement shall not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement shall
amend and restate in its entirety the Existing Credit Agreement and re-evidence
the obligations and liabilities of the Borrowers outstanding thereunder, which
shall be payable in accordance with the terms hereof; and

WHEREAS, it is also the intent of the Borrowers, the Guarantors and the Foreign
Law Pledgors to confirm that all obligations under the applicable “Loan
Documents” (as referred to and defined in the Existing Credit Agreement, and
including the Existing Credit Agreement, the “Existing Loan Documents”) shall
continue in full force and effect as modified or restated by the Loan Documents
(as referred to and defined herein) and that, from and after the Closing Date,
all references to the “Credit Agreement” contained in any such Existing Loan
Documents shall be deemed to refer to this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

ARTICLE I

DEFINITIONS

1.1. Defined Terms. As used in this Agreement:

“2007 Senior Note Indenture” means that certain Indenture, dated as of June 12,
2007, between the Company and the “Trustee” referred to therein, under which the
Company has issued senior unsecured notes in an original aggregate principal
amount of $250,000,000 as of the Closing Date, as such Indenture may be amended,
restated, supplemented or otherwise modified from time to time in a manner
permitted by the terms hereof.

 

EXH. A-1



--------------------------------------------------------------------------------

“2007 Senior Notes” means the “Notes” as defined in the 2007 Senior Note
Indenture, as such Notes may be amended, restated, supplemented or otherwise
modified from time to time in a manner permitted by the terms hereof.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Adjusted Eurocurrency Base Rate” means, with respect to any Eurocurrency
Advance for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the sum of (i) the product of
(a) the Eurocurrency Base Rate for such Interest Period multiplied by (b)the
Statutory Reserve Rate, plus (ii) for Advances by a Lender from its office or
branch in the United Kingdom, the Mandatory Cost, plus (iii) any other mandatory
costs imposed on or with respect to the Loans under this Agreement by any
governmental or regulatory authority.

“Advance” means a borrowing hereunder consisting of Revolving Loans or Term
Loans, as the case may be, (i) made by some or all of the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurocurrency
Loans, in the same currency and for the same Interest Period. The term “Advance”
shall also include Swing Line Loans unless otherwise expressly provided.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means JPMorgan in its capacity as administrative agent and contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article X.

“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Revolving
Lenders.

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders arising on the Closing Date, as reduced or
increased from time to time pursuant to the terms hereof. The initial Aggregate
Revolving Loan Commitment as of the Closing Date is $600,000,000.

“Aggregate Term Loan Commitment” means the aggregate of the Term Loan
Commitments of all the Lenders arising on the Closing Date, as funded and
reduced or increased from time to time pursuant to the terms hereof. The initial
Aggregate Term Loan Commitment of $100,000,000 shall be reduced to zero on the
Closing Date in accordance with Section 2.2(a).

 

2



--------------------------------------------------------------------------------

“Agreed Currencies” means (a) Dollars and (b) so long as such currencies remain
Eligible Currencies, Pounds Sterling and euro.

“Agreement” means this Third Amended and Restated Credit Agreement, as it may be
amended, restated, supplemented or modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted Eurocurrency
Base Rate for a one month Interest Period denominated in Dollars on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%, provided that, for the avoidance of doubt, the Adjusted Eurocurrency Base
Rate for any day shall be based on the rate appearing on the applicable Reuters
Screen LIBOR01 Page (or any successor or substitute of such page) at
approximately 11:00 a.m. (London time) on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted Eurocurrency Base Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted Eurocurrency Base Rate, respectively.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees under Section 2.5(a) are accruing on the unused portion of the
Aggregate Revolving Loan Commitment at such time as set forth in the Pricing
Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge of
Equity Interests of a Foreign Subsidiary to secure the Obligations of each
Borrower to the extent a 100% pledge would cause a Deemed Dividend Problem.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approximate Equivalent Amount” of any Foreign Currency with respect to any
amount of Dollars shall mean the equivalent amount thereof in the applicable
Foreign Currency using the Exchange Rate with respect to such Foreign Currency
at the time in effect, rounded up to the nearest amount of such currency as
determined by the Agent from time to time.

“Arranger” means each of (i) J.P. Morgan Securities LLC and its successors,
(ii) Merrill Lynch, Pierce, Fenner & Smith Incorporated and its successors,
(iii) Wells Fargo Securities, LLC and its successors and (iv) U.S. Bank National
Association and its successors, each in its capacity as a Joint Lead Arranger
and Joint Bookrunner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Asset Sale” means the sale, transfer or other disposition (by way of merger or
otherwise) by the Company or any of the Subsidiaries to any Person (other than
the Company or any Domestic Subsidiary Guarantor) of (a) any Equity Interest of
any of the Subsidiaries (other than directors’ qualifying shares or shares
required by applicable law to be held by a person other than the Company or a
Subsidiary) or (b) any other assets of the Company or any of the Subsidiaries,
other than (i) dispositions of inventory, excess, damaged, obsolete or worn out
equipment, scrap and Cash Equivalent Investments, in each case disposed of in
the ordinary course of business and consistent with past practices,
(ii) dispositions resulting in insurance proceeds or condemnation awards,
(iii) dispositions between or among Foreign Subsidiaries or (iv) transfers of
interests in accounts or notes receivable and related assets as part of a
Qualified Receivables Transaction or Permitted Factoring Transaction.

 

3



--------------------------------------------------------------------------------

“Assumption Letter” means a letter of Applied Power Europa B.V. or Enerpac B.V.,
each a Dutch Subsidiary, addressed to the Lenders in substantially the form of
Exhibit F hereto, pursuant to which such Subsidiary agrees to become a “Foreign
Subsidiary Borrower” and agrees to be bound by the terms and conditions hereof.

“Attributable Debt” in respect of a Sale and Leaseback Transaction means, as at
the time of determination, the present value (discounted at the actual rate of
interest implicit in such transaction, compounded annually) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale and Leaseback Transaction (including any period for
which such lease has been extended); provided, that any reference to
Attributable Debt in respect of Sale and Leaseback transactions shall exclude
the present value (discounted at the actual rate of interest implicit in such
transaction, compounded annually) of the total obligations of the lessee for
rental payments during the remaining term of the leases identified on Schedule
1.5 hereto in an aggregate amount not to exceed $15,000,000 at any time.

“Augmenting Lender” is defined in Section 2.5(c).

“Available Aggregate Revolving Loan Commitment” means, at any time, the
Aggregate Revolving Loan Commitment then in effect minus the Aggregate
Outstanding Revolving Credit Exposure at such time.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates:
(a) commercial credit cards, (b) stored value cards, (c) purchasing cards and
(d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

4



--------------------------------------------------------------------------------

“Borrower” means the Company or any Foreign Subsidiary Borrower, as applicable,
and “Borrowers” means all of the foregoing.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago or New York City are authorized or required by
law to remain closed; provided that, when used in connection with a Eurocurrency
Loan or a Letter of Credit denominated in a Foreign Currency, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in the
relevant Agreed Currency in the London interbank market or the principal
financial center of such Foreign Currency and, if the Loans or Letters of Credit
which are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in euro.

“Cancelled Pledge” is defined in Section 1.4.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, and (v) shares of money
market mutual funds having net assets in excess of $1,000,000,000, the
investments of which are limited to one or more of the types of investments
described in clauses (i) through (iv) above; provided in each case that the same
provides for payment of both principal and interest (and not principal alone or
interest alone) and is not subject to any contingency regarding the payment of
principal or interest.

“Change in Control” shall be deemed to have occurred if (a) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that for purposes of this clause (a) such person shall be deemed to
have “beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company (for the purpose of this clause (a) a person
shall be deemed to beneficially own the Voting Stock of a corporation that is
beneficially owned (as defined above) by another corporation (a “parent
corporation”) if such person beneficially owns (as defined above) at least 50%
of the aggregate voting power of all classes of Voting Stock of such parent
corporation); (b) during any period of two consecutive years, individuals who at
the beginning of such period constituted the board of directors (together with
any new directors whose election by such board of directors or whose nomination
for election by the shareholders of the Company was approved by a vote of
66-2/3% of the directors of the Company then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors then in office; (c) the adoption of a plan
relating to the liquidation or dissolution of the Company; (d) the merger or
consolidation of the Company with or into another Person, or the sale of all or
substantially all the assets of the Company to another Person; (e) any “Change
in Control” or “Change of Control” as defined in any Subordinated Indebtedness
Document, or any “Designated Event” as defined in the Convertible Indenture or
as similarly defined in any other Subordinated Indebtedness Document, occurs and
as a result thereof the Company is required to prepay or repurchase, or make an
offer to prepay or repurchase, such Subordinated Indebtedness, (f) any “Change
of Control” (or other term of like effect) as defined in the 2007 Senior Note
Indenture or as similarly defined in any other Senior Note Document or (g) the
Company shall cease to own and control, directly or indirectly, 100% of the
Equity Interests of any Foreign Subsidiary Borrower.

 

5



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the LC Issuer (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or the LC Issuer’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued. For the avoidance of doubt (including in connection with
Section 3.2), “Change in Law” shall include any change after the date of this
Agreement in (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

“Closing Date” means February 23, 2011.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” means the Property covered by the Collateral Documents, the
Facility LC Collateral Account and any other Property, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of the Agent, for the benefit of the Holders of Secured
Obligations, to secure the Secured Obligations.

“Collateral Documents” means, collectively, the Security Agreement, the Foreign
Law Pledge Agreements, the Intellectual Property Security Agreements and all
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Secured Obligations or any guaranty of the Secured Obligations, including,
without limitation, all other security agreements, pledge agreements, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, notices, financing statements and
all other written matter whether heretofore, now, or hereafter executed by or on
behalf of the Company or any of its Subsidiaries and delivered to the Agent or
any of the Lenders, together with all agreements and documents referred to
therein or contemplated thereby.

 

6



--------------------------------------------------------------------------------

“Collateral Release Date” means the date, if any, on which Liens on the
Collateral are released as described in Section 6.21(f)(i)(ii).

“Collateral Shortfall Amount” is defined in Section 8.1.1.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commitment Supplement” means a supplement to this Agreement delivered by an
Increasing Lender or an Augmenting Lender pursuant to Section 2.5(c) with
respect to increases to the Term Loan Commitments or increases to the Revolving
Loan Commitments, in either case, substantially in the form of Exhibit D-1 or
D-2 hereto, as appropriate.

“Company” means Actuant Corporation, a Wisconsin corporation, and its successors
and assigns.

“Consolidated Assets” means at any time the assets of the Company and its
Subsidiaries calculated on a consolidated basis in accordance with GAAP as of
such time.

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Company and its Subsidiaries calculated on a
consolidated basis for such period.

“Consolidated EBITDA” means, for any period, (without duplication) the sum of
the amounts for such period of Consolidated Net Income, plus to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) provision for taxes based on income, (iii) total
depreciation expense, (iv) total amortization expense, in each case without
giving effect to any extraordinary gains or losses or gains or losses from sales
of assets other than inventory sold in the ordinary course of business,
(v) unrealized non-cash Net Mark-to-Market Exposure under Rate Management
Transactions, (vi) restructuring charges in an aggregate amount not to exceed
$30,000,000 during any four fiscal quarter period and (vii) non-cash impairment
and long-term incentive plan charges; provided, however, that amounts in any
such period in respect of (a) any non-cash charges attributable to the expensing
of stock options as required or recommended by the Financial Standards and
Accounting Board shall be added to Consolidated EBITDA for such period, and
(b) the write-off of deferred financing fees and any premium actually paid in
connection with Specified Financing Transactions shall be added to Consolidated
EBITDA for such period.

“Consolidated Indebtedness” means at any time the Indebtedness of the Company
and its Subsidiaries calculated on a consolidated basis as of such time;
provided, however, that Consolidated Indebtedness shall exclude Senior Note
Indebtedness or Subordinated Indebtedness evidenced by any indenture or other
agreement if funds remain irrevocably deposited with the trustee under such
indenture or other agreement in accordance with the terms thereof and in an
amount sufficient to redeem all outstanding Indebtedness thereunder (including
interest thereon) and all other sums due under such indenture or other agreement
in accordance with the terms thereof (and, in the case of any Senior Note
Indebtedness, such redemption is permitted by the terms hereof).

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (net of interest income) of the Company and its Subsidiaries
calculated on a consolidated basis for such period in accordance with GAAP,
including financing costs in connection with a Qualified Receivables
Transaction.

 

7



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, (without duplication) the
consolidated net after tax income (or loss) of the Company and its consolidated
Subsidiaries (other than net income, if positive, of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions is
not at the time permitted by operation of the terms of its charter or by-laws or
any other agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary) determined in accordance
with GAAP; provided, however, that amounts in any such period in respect of
(a) any non-cash charges associated with the sale or discontinuance of assets,
businesses or product lines and (b) the cumulative effect of accounting changes
shall be added, without duplication, to Consolidated Net Income for such period.

“Consolidated Operating Income” means, for any period, consolidated operating
income of the Company and its consolidated Subsidiaries determined in accordance
with GAAP.

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Company and its Subsidiaries calculated on a consolidated basis for such period.

“Consolidated Senior Indebtedness” means at any time Consolidated Indebtedness
minus Subordinated Indebtedness of the Company and its Subsidiaries calculated
on a consolidated basis as of such time.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Convertible Note Indenture” means the Indenture dated as of November 10, 2003
among the Company and U.S. Bank National Association, as trustee.

“Convertible Notes” means the Company’s 2% Convertible Senior Subordinated
Debentures due 2023 issued pursuant to the Convertible Note Indenture.

“Credit Event” means (i) any Credit Extension or (ii) any payment made by the LC
Issuer pursuant to one or more drawings under a Facility LC.

“Credit Extension” means the making of an Advance or the issuance or
Modification of a Facility LC hereunder (including the reevidencing of Revolving
Loans and/or Swing Line Loans and the deemed issuance of Existing Letters of
Credit, in any such case, on the Closing Date).

 

8



--------------------------------------------------------------------------------

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Credit Party” means the Agent, the LC Issuer, the Swing Line Lender or any
other Lender.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, any
portion of such Foreign Subsidiary’s accumulated and undistributed earnings and
profits being deemed to be repatriated to the Company or the applicable parent
Domestic Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Company or such parent
Domestic Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Facility
LCs or Swing Line Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Facility LCs
and Swing Line Loans under this Agreement, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Agent, or (d) has become the subject of a Bankruptcy Event.

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Agent a Departing Lender Signature Page.

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Closing Date.

“Dividend” with respect to any Person means that such Person has declared or
paid a dividend or returned any equity capital to its holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than common stock of such Person) or cash to holders of its
Equity Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any shares of any class of its Equity
Interests outstanding on or after the Closing Date (or any options or warrants
issued by such Person with respect to its Equity Interests), or set aside any
funds for any of the foregoing purposes, or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for a consideration any shares of
any class of the Equity Interests of such Person outstanding on or after the
Closing Date (or any options or warrants issued by such Person with respect to
its Equity Interests) or, in any such case, entered into any transaction having
a substantially similar effect. Without limiting the foregoing, “Dividends” with
respect to any Person shall also include all payments made or required to be
made by such Person with respect to any stock appreciation rights plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.

 

9



--------------------------------------------------------------------------------

“Dollar” and “$” means the lawful currency of the United States of America.

“Dollar Amount” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Agent pursuant to Section 2.1(d) using the Exchange Rate with respect to such
Foreign Currency at the time in effect.

“Domestic Subsidiary” means a Subsidiary of the Company incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

“Domestic Subsidiary Guarantor” means each Domestic Subsidiary that is party to
the Subsidiary Guaranty. The initial Domestic Subsidiary Guarantors on the
Closing Date are identified as such in Schedule 1.2 hereto.

“Domestic Subsidiary Guaranty” means that certain Fourth Amended and Restated
Subsidiary Guaranty, dated as of the Closing Date, executed by the Domestic
Subsidiary Guarantors in favor of the Agent, for the benefit of the Holders of
Secured Obligations, as it may be amended, restated, supplemented or modified
and in effect from time to time, pursuant to which the Domestic Subsidiary
Guarantors have jointly and severally guaranteed payment of the Secured
Obligations when due.

“Dutch Borrower” means, from and after the date on which it may become a party
hereto after the Closing Date pursuant to Section 2.24.1, (i) Applied Power
Europa B.V. and/or (ii) Enerpac B.V., each a Dutch Subsidiary and in each case,
unless such Subsidiary has ceased to constitute a Foreign Subsidiary Borrower
pursuant to Section 2.24.2.

“Dutch Financial Supervision Act” means the Dutch Financial Supervision Act 2007
(Wet op het Financieel Toezicht 2007), as amended from time to time.

“Dutch Subsidiary” means a Subsidiary of the Company organized under the laws of
the Netherlands.

“Eligible Currency” means any currency other than Dollars that is readily
available, freely traded, in which deposits are customarily offered to banks in
the London interbank market, convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Amount may be readily calculated. If, after the designation by the
Lenders of any currency as an Agreed Currency, currency control or other
exchange regulations are imposed in the country in which such currency is issued
with the result that different types of such currency are introduced, such
country’s currency is, in the determination of the Agent, (i) no longer readily
available or freely traded or (ii) as to which, in the determination of the
Agent, a Dollar Amount is not readily calculable ((i) and (ii) a “Disqualifying
Event”), then the Agent shall promptly notify the Lenders and the Borrowers, and
such country’s currency shall no longer be an Agreed Currency until such time as
the Disqualifying Event(s) no longer exist, but in any event within five
(5) Business Days of receipt of such notice from the Agent, each Borrower shall
repay all Loans in such currency to which the Disqualifying Event applies or
convert such Loans into the Dollar Amount of Loans in Dollars, subject to the
other terms contained in Article II.

 

10



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Equity Interests” means (i) in the case of a corporation, corporate stock,
(ii) in the case of a limited liability company, association or business entity,
any and all shares, interests, participations, ownership or voting rights or
other equivalents (however designated) of corporate stock, (iii) in the case of
a partnership, partnership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person, in each case regardless of class or designation, and all warrants,
options, purchase rights, conversion or exchange rights, voting rights, calls or
claims of any character with respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“Establishment” means in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Base Rate” means, with respect to any Eurocurrency Advance for any
Interest Period, the rate appearing on, in the case of Dollars, Reuters Screen
LIBOR01 Page and, in the case of any Foreign Currency, the appropriate page of
such service which displays British Bankers Association Interest Settlement
Rates for deposits in such Foreign Currency (or, in each case, on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in the
relevant Agreed Currency in the London interbank market) at approximately 11:00
a.m., London time, two (2) Business Days prior to (or, in the case of Loans
denominated in Pounds Sterling, on the day of) the commencement of such Interest
Period, as the rate for deposits in the relevant Agreed Currency with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate at which
deposits in the relevant Agreed Currency in a Dollar Amount of $5,000,000 and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two (2) Business Days
prior to (or, in the case of Loans denominated in Pounds Sterling, on the day
of) the commencement of such Interest Period.

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Payment Office” of the Agent shall mean, for each of the Agreed
Currencies, the office, branch or affiliate of the Agent, specified from time to
time as the “Eurocurrency Payment Office” for such Agreed Currency by the Agent
to the Borrowers and each Lender.

“Eurocurrency Rate” means, with respect to any Eurocurrency Advance for any
Interest Period, an interest rate per annum equal to the sum of (i) the Adjusted
Eurocurrency Base Rate for such Interest Period plus (ii) the Applicable Margin.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., local time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Agent or, in the event no such service is selected, such Exchange Rate shall
instead be calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Agent for such Foreign Currency on the London
market at 11:00 a.m., local time, on such date for the purchase of Dollars with
such Foreign Currency, for delivery two (2) Business Days later; provided, that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Exchange Rate Date” means, if on such date any outstanding Revolving Loan or
Facility LC is (or any Revolving Loan or Facility LC that has been requested at
such time would be) denominated in a currency other than Dollars, each of:

(a) the last Business Day of each calendar quarter,

(b) each date (with such date to be reasonably determined by the Agent) that is
on or about the date of (i) a Borrowing Notice or a Conversion/Continuation
Notice with respect to Revolving Loans or (ii) each request for the issuance or
Modification of any Facility LC or the extension of any Swing Line Loan, and

(c) any other Business Day designated as an Exchange Rate Date by the Agent in
its sole discretion.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (a) taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located, and (b) taxes imposed by
FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” is defined in the Recitals to this Agreement.

“Existing Loan Documents” is defined in the Recitals to this Agreement.

“Existing Loans” is defined in Section 2.1(a).

 

12



--------------------------------------------------------------------------------

“Existing Letters of Credit” is defined in Section 2.19.13.

“Facility LC” is defined in Section 2.19.1.

“Facility LC Application” is defined in Section 2.19.3.

“Facility LC Collateral Account” is defined in Section 2.19.11.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively
comparable, but only if the requirements in such amended or successor version
for avoiding the withholding are not materially more onerous than the
requirements in the current version) and any current or future regulations or
official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

“Financial Officer” of any corporation means the chief financial officer,
principal accounting officer, treasurer or controller of such corporation.

“Fixed Charge Coverage Ratio” means, at any date of determination, for the
period of four consecutive fiscal quarters of the Company most recently ended as
of such date, the ratio of (i) Consolidated EBITDA minus Consolidated Capital
Expenditures plus Consolidated Rentals to (ii) Consolidated Interest Expense
minus Non-cash Interest Expense plus Consolidated Rentals plus expense for taxes
paid or accrued plus cash dividends paid by the Company during such period, all
calculated for the Company and its Subsidiaries on a consolidated basis. For
purposes of this definition, if at any time the Fixed Charge Coverage Ratio is
being determined the Company or any Subsidiary shall have completed a Permitted
Acquisition or an Asset Sale since the beginning of the relevant four fiscal
quarter period, the Fixed Charge Coverage Ratio shall be determined on a pro
forma basis reasonably acceptable to the Agent after giving effect to such
Acquisition or Asset Sale, as if such Permitted Acquisition or Asset Sale, and
any related incurrence or repayment of Indebtedness, had occurred at the
beginning of such period; provided, however, that in connection with a Permitted
Acquisition that is not a Specified Acquisition, only Consolidated EBITDA,
Consolidated Interest Expense and Non-Cash Interest Expense shall be determined
on a pro forma basis.

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

“Foreign Currency” means any Agreed Currency other than Dollars.

 

13



--------------------------------------------------------------------------------

“Foreign Law Pledge Agreement” means any pledge agreement governed by the
applicable local law with respect to a Material Foreign Subsidiary, a Foreign
Subsidiary Borrower or any other Foreign Subsidiary the Equity Interests of
which are pledged or required to be pledged hereunder, in a form reasonably
acceptable to the Agent, in each case, as it may be amended, restated,
supplemented or modified and in effect from time to time. The initial Foreign
Law Pledge Agreements in effect as of the Closing Date are set forth on Schedule
1.4 hereto.

“Foreign Law Pledgor” means the Company and each Subsidiary that has executed a
Foreign Law Pledge Agreement prior to the Closing Date or executes a Foreign Law
Pledge Agreement pursuant to Section 6.21(b) or (c). The initial Foreign Law
Pledgors on the Closing Date are identified as such in Schedule 1.4 hereto.

“Foreign Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by the Company or any one or more of its
Subsidiaries primarily for the benefit of employees of the Company or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

“Foreign Subsidiary Borrower” means any Dutch Borrower or UK Borrower.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guaranteed Subsidiary Obligations” is defined in Article XVI.

“Guarantor” means any Subsidiary Guarantor or the Company in its capacity as a
guarantor under its Guaranty in Article XVI hereof.

“Guaranty” means any Subsidiary Guaranty or the guaranty of the Company set
forth in Article XVI hereof.

“Historical Financial Statements” is defined in Section 4.1(a)(viii).

“Holders of Secured Obligations” means (i) the holders of the Secured
Obligations from time to time, including, without limitation, the Agent, each
Arranger, the Lenders, the LC Issuer, the Swing Line Lender and each of their
respective Affiliates and including each Lender (or Affiliate thereof) in
respect of all Rate Management Obligations and Banking Services Obligations of
the Company or any of its Subsidiaries owing to such Lender (or Affiliate) and
(ii) each such holder’s respective successors, transferees and assigns.

 

14



--------------------------------------------------------------------------------

“Holiday Quarter” means any quarter for which the Leverage Ratio shall be
permitted to be up to 4.25 to 1.0 in accordance with the parameters set forth in
6.19.1(a), or 4.00 to 1.0 in accordance with the parameters set forth in
Section 6.19.1(b).

“Increasing Lender” is defined in Section 2.5(c).

“Incremental Term Loan” is defined in Section 2.5(c).

“Incremental Term Loan Amendment” is defined in Section 2.5(c).

“Incremental Term Loan Commitment” is defined in the definition of “Term Loan
Commitment.”

“Indebtedness” of a Person means (without duplication) such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Receivables Transaction Attributed Indebtedness,
(viii) reimbursement obligations with respect to standby Letters of Credit,
including contingent reimbursement obligations with respect to undrawn standby
Letters of Credit, (ix) Net Mark-to-Market Exposure under Rate Management
Transactions, (x) all liabilities and obligations of the types described in the
preceding clauses (i) through (ix) of any other Person that such Person has
assumed or guaranteed or that are secured by a Lien on any Property of such
Person (provided that if any such liability or obligation of such other Person
is not the legal liability of such Person, the amount thereof shall be deemed to
be the lesser of (1) the actual amount of such liability or obligation and
(2) the book value of such Person’s Property securing such liability or
obligation) and (xi) any other obligation for borrowed money or other financial
accommodation which in accordance with GAAP would be shown as a liability on the
consolidated balance sheet of such Person. The Indebtedness of such Person shall
include the Indebtedness of any partnership in which such Person is a general
partner.

“Initial Term Loan” is defined in Section 2.2(a).

“Initial Term Loan Commitment” is defined in the definition of “Term Loan
Commitment.”

“Intellectual Property Security Agreements” means the intellectual property
security agreements as the Company or any Domestic Subsidiary Guarantor may from
time to time make in favor of the Agent for the benefit of the Holders of
Secured Obligations, in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months (or, if deposits in the relevant Agreed Currency
in the Eurocurrency interbank market are available to all Revolving Lenders (in
the case of Revolving Loans) or Term Loan Lenders (in the case of Term Loans)
for such period, as determined by each such Lender in its sole discretion,
twelve months) commencing on a Business Day selected by the applicable Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months (or, if
applicable, twelve months) thereafter, provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth (or, if
applicable, twelfth) succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth (or, if applicable,
twelfth) succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

 

15



--------------------------------------------------------------------------------

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.

“LC Fee” is defined in Section 2.19.4.

“LC Issuer” means (i) JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) in its separate capacity as an issuer of Facility LCs
hereunder with respect to each Facility LC issued or deemed issued by JPMorgan
upon the Company’s request and (ii) any other Lender (other than JPMorgan)
selected by the Company with the consent of such Lender in such Lender’s
separate capacity as an issuer of Facility LCs hereunder with respect to any and
all Facility LCs issued or deemed issued by such Lender in its sole discretion
upon the Company’s request; provided, that, unless the Agent shall otherwise
consent, there shall not at any time be more than three (3) Lenders constituting
LC Issuers hereunder. All references contained in this Agreement and the other
Loan Documents to “the LC Issuer” shall be deemed to apply equally to each of
the institutions referred to in clauses (i) and (ii) of this definition in their
respective capacities as issuers of any and all Facility LCs issued by each such
institution.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated Dollar Amount under all Facility LCs outstanding at
such time plus (ii) the aggregate unpaid Dollar Amount at such time of all
Reimbursement Obligations. The LC Obligations of any Lender at any time shall be
its Revolving Loan Pro Rata Share of the total LC Obligations at such time.

“LC Payment Date” is defined in Section 2.19.5.

“Lenders” means the Revolving Lenders, the Term Loan Lenders and, unless
otherwise specified, the Swing Line Lender. For the avoidance of doubt, the term
“Lenders” excludes Departing Lenders.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent provided on an
administrative questionnaire furnished to the Agent or otherwise selected by
such Lender or the Agent pursuant to Section 2.17.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

16



--------------------------------------------------------------------------------

“Leverage Ratio” means, at any date of determination, the ratio of Consolidated
Indebtedness on such date to Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company most recently ended as of such date.
As of the end of any fiscal quarter (but not for two successive quarters and
excluding any Holiday Quarter), the Company may use Net Consolidated
Indebtedness instead of Consolidated Indebtedness to determine the Leverage
Ratio; provided that as of such date of determination no Loans (other than Term
Loans) are outstanding under this Agreement. For purposes of this definition, if
at any time the Leverage Ratio is being determined the Company or any Subsidiary
shall have completed a Permitted Acquisition or an Asset Sale since the
beginning of the relevant four fiscal quarter period, the Leverage Ratio shall
be determined on a pro forma basis reasonably acceptable to the Agent after
giving effect to such Acquisition or Asset Sale, as if such Permitted
Acquisition or Asset Sale, any related incurrence or repayment of Indebtedness,
had occurred at the beginning of such period.

“Lien” means any lien (statutory or other), security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

“Loan” means a Revolving Loan, a Term Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.13, the Collateral Documents and the Guarantees.

“Loan Party” means each Borrower, each Guarantor and each Foreign Law Pledgor.

“Mandatory Cost” is described in the Mandatory Cost Schedule.

“Mandatory Cost Schedule” means the Schedule attached hereto identified as such.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries taken as a whole, (ii) the ability of the Company
to perform its obligations under the Loan Documents to which it is a party, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Agent, the LC Issuer or the Lenders thereunder.

“Material Domestic Subsidiary” means (i) any Domestic Subsidiary directly
holding any Equity Interest in a Material Foreign Subsidiary, (ii) any Domestic
Subsidiary directly or indirectly holding any Equity Interest in a Foreign
Subsidiary Borrower or (iii) any Domestic Subsidiary (on a consolidated basis
with its Subsidiaries) either (a) having assets (other than Equity Interests in
Material Foreign Subsidiaries) which represent 10% or more of the Consolidated
Assets of the Company and its Subsidiaries or (b) responsible for 10% or more of
the Consolidated Operating Income of the Company and its Subsidiaries. “Material
Domestic Subsidiary” shall not include any special-purpose Subsidiary created to
engage solely in a Qualified Receivables Transaction. Schedule 1.2 lists all of
the Company’s Material Domestic Subsidiaries and their respective jurisdictions
of organization as of the Closing Date.

“Material Foreign Subsidiary” means any Foreign Subsidiary any Equity Interests
of which are held by the Company or by any Domestic Subsidiary and that, on a
consolidated basis with its Subsidiaries, directly or indirectly, either (a) has
assets which represent 10% or more of the Consolidated Assets of the Company and
its Subsidiaries or (b) is responsible for 10% or more of the Consolidated
Operating Income of the Company and its Subsidiaries. Schedule 1.3 lists all of
the Company’s Material Foreign Subsidiaries and their respective jurisdictions
of organization as of the Closing Date.

 

17



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than Rate Management
Obligations) in an outstanding principal amount of $10,000,000 or more in the
aggregate (or the equivalent thereof in any currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Material Subsidiary” means (i) any Subsidiary, or group of Subsidiaries on a
combined basis, that constitutes a Substantial Portion of the Property of the
Company and its Subsidiaries or (ii) any Subsidiary that, directly or
indirectly, holds any Equity Interest in a Foreign Subsidiary Borrower.

“Maximum Foreign Currency Amount” means $250,000,000.

“Maximum Foreign Subsidiary Borrower Amount” means $250,000,000.

“Modify” and “Modification” are defined in Section 2.19.1.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Multiple Employer Plan” means a Plan that has two or more contributing sponsors
(including the Company or any member of the Controlled Group) at least two of
whom are not under common control, as such plan is described in Sections 4062
and 4064 of ERISA.

“Net Cash Proceeds” means, with respect to any Asset Sale, the cash proceeds
(including cash proceeds subsequently received (as and when received) in respect
of non-cash consideration initially received), net of (i) selling expenses
(including reasonable broker’s fees or commissions, legal fees, transfer and
similar taxes and the Company’s good faith estimate of income taxes paid or
payable in connection with such sale), (ii) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations associated with such Asset Sale (provided that, to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), (iii) the Company’s good faith estimate of
payments required to be made with respect to unassumed liabilities relating to
the assets sold within 90 days of such Asset Sale (provided that, to the extent
such cash proceeds are not used to make payments in respect of such unassumed
liabilities within 90 days of such Asset Sale, such cash proceeds shall
constitute Net Cash Proceeds) and (iv) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness for borrowed money which
to the extent permitted hereunder and under the Collateral Documents is secured
by the asset sold in such Asset Sale and which is repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset).

“Net Consolidated Indebtedness” means at any time (i) Consolidated Indebtedness
minus (ii) an amount equal to the lesser of (a) the aggregate amount of
unrestricted cash or Cash Equivalent Investments of the Company and its
Subsidiaries free and clear of all Liens other than Liens in favor of the Agent
for the benefit of the Holders of Secured Obligations and nonconsensual Liens
permitted by Section 6.15 in excess of $5,000,000 and (b) the aggregate amount
of cash or Cash Equivalent Investments of the Company and its Subsidiaries
maintained with any of the Lenders and/or their affiliates.

 

18



--------------------------------------------------------------------------------

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Non-cash Interest Expense” means, with reference to any period, the
amortization of debt issue cost and bond discount amortization with respect to
this Agreement, the Senior Note Indebtedness and Subordinated Indebtedness of
the Company and its Subsidiaries calculated on a consolidated basis for such
period.

“Non-U.S. Lender” is defined in Section 3.5.4.

“Note” is defined in Section 2.13.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrowers to
the Lenders or to any Lender, the Agent, the LC Issuer or any indemnified party
arising under the Loan Documents (excluding the Parallel Debt). The term
includes, without limitation, all interest, charges, expenses, fees, attorneys’
fees and disbursements, paralegals’ fees (in each case whether or not allowed or
allowable), and any other sum chargeable to the Borrowers or any other Loan
Party under this Agreement or any other Loan Document.

“Opening Pro Forma Compliance Certificate” is defined in Section 4.1(a)(x).

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Connection Taxes” means, with respect to any recipient, taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such taxes (other than a connection arising from such
recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” is defined in Section 3.5.2 and excludes UK Tax.

“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
sum of (i) the aggregate principal Dollar Amount of its Revolving Loans
outstanding at such time, plus (ii) an amount equal to its Revolving Loan Pro
Rata Share of the aggregate principal amount of Swing Line Loans outstanding at
such time, plus (iii) an amount equal to its Revolving Loan Pro Rata Share of
the LC Obligations at such time.

 

19



--------------------------------------------------------------------------------

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Agent at which
overnight or weekend deposits in the relevant currency (or if such amount due
remains unpaid for more than three (3) Business Days, then for such other period
of time as the Agent may elect) for delivery in immediately available and freely
transferable funds would be offered by the Agent to major banks in the interbank
market upon request of such major banks for the relevant currency as determined
above and in an amount comparable to the unpaid principal amount of the related
Credit Event, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

“Parallel Debt” is defined in Section 10.17.1.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participants” is defined in Section 12.2.1.

“Payment Date” means the first day of each March, June, September and December
of each year.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means any Acquisition made by the Company or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Unmatured Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement approved by the board of
directors or other applicable governing body of the seller or entity to be
acquired, and no material challenge to such Acquisition (excluding the exercise
of appraisal rights) shall be pending or threatened by any shareholder or
director of the seller or entity to be acquired, (c) the business to be acquired
in such Acquisition is reasonably related to industrial manufacturing and
distribution (including the rental of industrial equipment and the provision of
services related to industrial equipment), (d) as of the date of the
consummation of such Acquisition, all material approvals required in connection
therewith shall have been obtained, (e) the Company shall have furnished to the
Agent a certificate demonstrating in reasonable detail compliance with the
financial covenants contained in Section 6.19 for such period (in the case of
Section 6.19.1, using the Leverage Ratio level that will be applicable at the
end of the fiscal quarter in which such Acquisition occurs in light of the
circumstances at such time) in each case, calculated on a pro forma basis
reasonably acceptable to the Agent after giving effect to such Acquisition,
which calculations shall be made in good faith by a Financial Officer in a
manner consistent with Regulation S-X of the Exchange Act or shall otherwise be
reasonably identifiable and factually supportable, as if such Acquisition,
including the consideration therefor, had been consummated on the first day of
such period, and (f) if such Acquisition is a Specified Acquisition, the Company
shall have furnished to the Agent reasonably detailed projections of
calculations of the financial covenants contained in Sections 6.19.1 and 6.19.2
on a pro forma basis reasonably acceptable to the Agent after giving effect to
such Acquisition, which calculations shall be made in good faith by a Financial
Officer in a manner consistent with Regulation S-X of the Exchange Act or shall
otherwise be reasonably identifiable and factually supportable, for the
then-current fiscal quarter and the following three fiscal quarters that
demonstrate projected compliance with such covenants for such periods.

 

20



--------------------------------------------------------------------------------

“Permitted Convertible Note Redemption” means any voluntary redemption of
Convertible Notes by the Company in accordance with the terms of the Convertible
Note Indenture, provided that (a) the Company shall not be permitted to issue a
notice of redemption to the trustee under the Convertible Note Indenture unless
the Closing Sale Price (as defined in the Convertible Note Indenture) of the
Company’s Class A common stock on at least 20 Trading Days (as defined in the
Convertible Note Indenture), whether or not consecutive, in the period of 30
consecutive Trading Days ending on the last Trading Day of the immediately
preceding fiscal quarter exceeds 120% of the Conversion Price (as defined in the
convertible Note Indenture) on the last Trading Day of such immediately
preceding fiscal quarter, (b) no Default has occurred or is continuing, or would
result from such redemption, and (c) the Company shall at all times from and
including the date it issues a notice of redemption through the date fixed for
redemption and specified in such notice, maintain unrestricted cash or Cash
Equivalent Investments (free and clear of all Liens other than Liens in favor of
the Agent for the benefit of the Holders of Secured Obligations and
nonconsensual Liens permitted by Section 6.15) plus undrawn availability under
the Aggregate Revolving Loan Commitment in the aggregate amount that will be
required to repay in full all principal, interest, contingent interest, fees,
liquidated damages and any other amount due in respect of the Convertible Notes
identified in the applicable notice of redemption if such Convertible Notes were
to be redeemed in full and not converted into common stock.

“Permitted Factoring Transaction” means (a) a sale by the Company or any
Subsidiary of accounts receivable pursuant to an accelerated payment program
established by a customer of the Company or such Subsidiary or (b) any other
sale by any Foreign Subsidiary to any Person of accounts receivable or notes
receivable; provided, that the aggregate face amount of accounts receivable and
notes receivable subject to all such sales does not exceed $50,000,000 during
any fiscal year.

“Permitted Refinancing Subordinated Indebtedness” means any replacement,
renewal, refinancing or extension of any Subordinated Indebtedness permitted by
this Agreement with Subordinated Indebtedness (subject to the terms and
conditions set forth in the definition thereof) that (i) does not exceed the
aggregate principal amount the Subordinated Indebtedness being replaced,
renewed, refinanced or extended and (ii) does not have a maturity date or any
installment, sinking fund, mandatory redemption or other principal payment due
before the earlier of (a) the date 180 days after the Revolving Loan Termination
Date or (b) the date of any comparable principal payment under the terms of the
Subordinated Indebtedness being replaced, renewed, refinanced or extended.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

21



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (i) the sum of such Lender’s Revolving Loan Commitment and Term Loans
at such time by (ii) the sum of the Aggregate Revolving Loan Commitment and the
aggregate amount of all of the Term Loans at such time; provided, however, that
if all of the Revolving Loan Commitments are terminated pursuant to the terms of
this Agreement, then “Pro Rata Share” means the percentage obtained by dividing
(a) the sum of such Lender’s Outstanding Revolving Credit Exposure and Term
Loans at such time by (b) the sum of the Aggregate Outstanding Revolving Credit
Exposure and the aggregate amount of all of the Term Loans at such time;
provided, further, that in the case of Section 2.21, when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage of the total Revolving
Loan Commitment and Term Loans (disregarding any Defaulting Lender’s Revolving
Loan Commitment) represented by such Lender’s Revolving Loan Commitment and Term
Loans. If the Revolving Loan Commitments have terminated or expired, the Pro
Rata Shares shall be determined based upon the Revolving Loan Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.

“Purchasers” is defined in Section 12.3.1.

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Company or any Subsidiary pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer to a
newly-formed Subsidiary or other special-purpose entity, or any other Person,
any accounts or notes receivable and rights related thereto, provided that
(i) all of the terms and conditions of such transaction or series of
transactions, including without limitation the amount and type of any recourse
to the Company or any Subsidiary with respect to the assets transferred, are
reasonably acceptable to the Agent and the Required Lenders and (ii) the
Indebtedness and/or Receivables Transaction Attributed Indebtedness incurred in
respect of all such transactions or series of transactions does not exceed
$75,000,000 at any time.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Company or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transaction were
structured as a secured lending transaction rather than as a purchase.

“Regulation” means the Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings.

 

22



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Company then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(c) of the Code.

“Required Lenders” means Lenders in the aggregate having greater than 50% of the
sum of (i) the unused Aggregate Revolving Loan Commitment, (ii) the Aggregate
Outstanding Revolving Credit Exposure and (iii) the Term Loans at such time.

“Required Revolving Lenders” means Revolving Lenders in the aggregate having
greater than 50% of the sum of the unused Aggregate Revolving Loan Commitment
and the Aggregate Outstanding Revolving Credit Exposure at such time.

“Revolving Lender” means any lending institution listed on the Commitment
Schedule or in any Commitment Supplement delivered hereunder having a Revolving
Loan Commitment, and its respective successors and assigns.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).

“Revolving Loan Commitment” means, for each Revolving Lender, the obligation of
such Revolving Lender from and after the Closing Date to make Revolving Loans to
the Borrowers, and participate in Facility LCs issued upon the application of
and Swing Line Loans made at the request of the Company, in an aggregate amount
not exceeding the amount set forth on the Commitment Schedule or in any
Commitment Supplement delivered pursuant to Section 2.5(c), as such Revolving
Loan Commitment may be modified as a result of any assignment that has become
effective pursuant to Section 12.3.2 or as otherwise modified from time to time
pursuant to the terms hereof.

“Revolving Loan Facility” means the portion of the credit facility evidenced by
this Agreement consisting of the several Revolving Loans, Swing Line Loans and
Facility LCs.

 

23



--------------------------------------------------------------------------------

“Revolving Loan Pro Rata Share” means, at any time, with respect to any
Revolving Lender, the percentage obtained by dividing (i) such Lender’s
Revolving Loan Commitment at such time by (ii) the Aggregate Revolving Loan
Commitment at such time; provided, however, that if all of the Revolving Loan
Commitments are terminated pursuant to the terms of this Agreement, then
“Revolving Loan Pro Rata Share” means the percentage obtained by dividing
(a) such Lender’s Outstanding Revolving Credit Exposure at such time by (b) the
Aggregate Outstanding Revolving Credit Exposure at such time; provided, further,
that in the case of Section 2.21, when a Defaulting Lender shall exist,
“Revolving Loan Pro Rata Share” shall mean the percentage of the total Revolving
Loan Commitments (disregarding any Defaulting Lender’s Revolving Loan
Commitment) represented by such Lender’s Revolving Loan Commitment. If the
Revolving Loan Commitments have terminated or expired, the Revolving Loan Pro
Rata Share shall be determined based upon the Revolving Loan Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.

“Revolving Loan Termination Date” means February 23, 2016, or any earlier date
on which the Aggregate Revolving Loan Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations” means, collectively, (i) the Obligations and (ii) all Rate
Management Obligations and Banking Services Obligations owing by the Company or
any of its Subsidiaries to one or more Lenders or their respective Affiliates.

“Security Agreement” means that certain Amended and Restated Pledge and Security
Agreement, dated as of the Closing Date, executed by the Company and the
Domestic Subsidiary Guarantors in favor of the Agent, for the benefit of the
Holders of Secured Obligations, as it may be amended, restated, supplemented or
otherwise modified and in effect from time to time.

“Senior Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Senior Indebtedness on such date to Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Company most recently ended as
of such date.

“Senior Note Indebtedness” means (i) Indebtedness of the Company under the 2007
Senior Note Indenture and the 2007 Senior Notes and (ii) any other senior
unsecured Indebtedness of the Company or its Subsidiaries under any notes or
convertible notes permitted hereunder and issued under an indenture, loan
agreement, note purchase agreement or similar governing instrument or document
in a registered public offering or a Rule 144A or other private placement
transaction, all of the terms and conditions of which are reasonably acceptable
to the Agent (including the absence of a maturity date or any installment,
sinking fund, mandatory redemption or other principal payment due before the
date 180 days after the Revolving Loan Termination Date); provided, that terms
that are substantially similar to (or less restrictive than) those set forth in
the 2007 Senior Note Indenture immediately prior to any refinancing thereof
shall be deemed acceptable, except that such new notes do not need to contain
terms with respect to transfer restrictions.

 

24



--------------------------------------------------------------------------------

“Senior Notes” means, collectively (i) the 2007 Senior Notes and (ii) any other
senior unsecured notes or convertible notes evidencing Senior Note Indebtedness
permitted hereunder, as the same may be amended, restated, supplemented or
otherwise modified from time to time in a manner permitted by the terms hereof.

“Senior Note Documents” means the (i) the 2007 Senior Notes and the 2007 Senior
Notes Indenture and (ii) any other Senior Notes or any indenture, loan or
purchase agreement governing such other Senior Notes and any other documents
delivered pursuant thereto, as the same may be amended, restated, supplemented
or otherwise modified from time to time in a manner permitted by the terms
hereof.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; (d) such Person is
not engaged in a business or transaction, and is not about to engage in a
business or transaction, for which such Person’s property would constitute an
unreasonably small capital; and (e) such Person is otherwise able to pay its
debts as they fall due. The amount of contingent liabilities (such as
litigation, guarantees and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

“Specified Acquisition” means a Permitted Acquisition with respect to which the
aggregate consideration provided by the Company and its Subsidiaries is equal to
or greater than $75,000,000.

“Specified Financing Transactions” means collectively, (a) the execution and
delivery of the Senior Note Indenture and the issuance of the Senior Notes
thereunder, (b) the execution and delivery of the Convertible Note Indenture and
the issuance of the Convertible Notes thereunder, (c) the execution and delivery
of the Loan Documents, and (d) the execution and delivery of documentation
evidencing Senior Note Indebtedness or Subordinated Note Indebtedness of the
Company incurred pursuant to Section 6.11(xiv) and the issuance of such
Indebtedness.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

 

25



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means (i) the Company’s Convertible Notes in the
aggregate principal amount of $117,843,000 outstanding on the Closing Date,
(ii) additional Indebtedness of the Company, the payment of which is
subordinated to payment of the Obligations and all of the terms and conditions
of which are reasonably acceptable to the Agent (including the absence of a
maturity date or any installment, sinking fund, mandatory redemption or other
principal payment due before at least 180 days after the Revolving Loan
Termination Date), provided, in each case, that, for the avoidance of doubt,
unsecured Indebtedness that is not contractually subordinated to payment of the
Obligations shall not constitute Subordinated Indebtedness.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness, as the same may be amended,
restated, supplemented or otherwise modified from time to time in a manner
permitted by the terms hereof.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

“Subsidiary Borrower Termination” means a Subsidiary Borrower Termination in
substantially the form of Exhibit H hereto.

“Subsidiary Guarantor” means each of the Initial Guarantors, each Domestic
Subsidiary Guarantor and each Foreign Subsidiary that delivers a Subsidiary
Guaranty.

“Subsidiary Guaranty” means the Domestic Subsidiary Guaranty or any other
guaranty executed and delivered by a Domestic Subsidiary pursuant to
Section 6.21 or by a Foreign Subsidiary Borrower pursuant to Section or 16.2.

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 10% of the Consolidated Assets
of the Company and its Subsidiaries or property which is responsible for more
than 10% of the consolidated net sales or of the Consolidated Net Income of the
Company and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

“Swing Line Borrowing Notice” is defined in Section 2.4.2.

 

26



--------------------------------------------------------------------------------

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Revolving Loan Pro Rata Share of the total Swing Line
Exposure at such time.

“Swing Line Lender” means JPMorgan or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Loan” means a Loan made available to the Company by the Swing Line
Lender pursuant to Section 2.4.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system (or, if such payment system ceases to be operative, such
other payment system (if any) reasonably determined by the Agent to be a
suitable replacement) for the settlement of payments in euro.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings imposed on or with respect to any payment
made by the Loan Parties under any Loan Document, and any and all liabilities
with respect to the foregoing, but excluding Excluded Taxes, Other Taxes and UK
Taxes.

“Term Loan” means each Initial Term Loan and each Incremental Term Loan, and
“Term Loans” means all such Loans collectively.

“Term Loan Commitment” means, for each Term Loan Lender, the obligation of such
Term Loan Lender to make Term Loans to the Company (a) on the Closing Date in an
aggregate amount equal to the amount set forth on the Commitment Schedule (an
“Initial Term Loan Commitment”) or (b) on any future Borrowing Date designated
with respect to a tranche of Incremental Term Loans in an aggregate amount equal
to the amount set forth in any Commitment Supplement delivered pursuant to
Section 2.5(c) (an “Incremental Term Loan Commitment”), as any such Term Loan
Commitment may be modified as a result of any assignment that has become
effective pursuant to Section 12.3.2 or as otherwise modified from time to time
pursuant to the terms hereof.

“Term Loan Facility” means the portion of the credit facility evidenced by this
Agreement consisting of the Term Loans.

“Term Loan Lender” means any lending institution listed on the Commitment
Schedule or in any Commitment Supplement delivered hereunder as having a Term
Loan Commitment, and its respective successors and assigns.

“Term Loan Pro Rata Share” means, with respect to any Term Loan Lender, the
percentage obtained by dividing (i) such Lender’s Term Loans at such time by
(ii) the aggregate amount of the Term Loans at such time.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurocurrency Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

27



--------------------------------------------------------------------------------

“UK Borrower” means each of Actuant Limited and Actuant Finance Limited, each a
UK Subsidiary, in each case, unless such Subsidiary has ceased to constitute a
Foreign Subsidiary Borrower pursuant to Section 2.24.2.

“UK Insolvency Event” means:

(a) a UK Relevant Entity is unable or admits in writing its inability to pay its
debts as they fall due, suspends making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness;

(b) the value of the assets of any UK Relevant Entity is less than its
liabilities (taking into account contingent and prospective liabilities);

(c) a moratorium is declared in respect of any indebtedness of any UK Relevant
Entity;

(d) any corporate action, legal proceedings or other procedure or step is taken
in relation to:

 

  (i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any UK Relevant Entity (other than a
solvent liquidation or reorganisation that is not a Borrower or Guarantor);

 

  (ii) a composition, compromise, assignment or arrangement with any creditor of
any UK Relevant Entity;

 

  (iii) the appointment of a liquidator (other than a solvent liquidation or
reorganisation that is not a Borrower or Guarantor), receiver, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any UK Relevant Entity, or any of its assets; or

 

  (iv) enforcement of any security over any assets of any UK Relevant Entity,

or any analogous procedure or step is taken in any jurisdiction; provided, that
this paragraph (d) shall not apply to any winding-up petition which is frivolous
or vexatious and is discharged, stayed or dismissed within 30 days of
commencement; and

(e) any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a UK
Relevant Entity having an aggregate value of $10,000,000 and is not discharged
within 30 days;

provided, that paragraphs (a), (b), (c), (d)(ii) and (d)(iv) of this definition
shall not apply to any UK Relevant Entity that is not a UK Borrower or UK
Subsidiary.

“UK Relevant Entity” means any UK Borrower, any UK Subsidiary that is a Material
Subsidiary, or any Borrower or Material Subsidiary capable of becoming the
subject of an order for winding-up or administration under the Insolvency Act
1986 of the United Kingdom.

 

28



--------------------------------------------------------------------------------

“UK Subsidiary” means a Subsidiary of the Company organized under the laws of
England and Wales.

“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government of the United
Kingdom.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“Voting Equity Interests” means Equity Interests which at the time are entitled
to vote in the election of, as applicable, directors, members or partners
generally.

“Voting Stock” means any class or classes of capital stock of the Company
pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the board of directors of
the Company.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

1.2. Terms Generally.

1.2.1. The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.

1.2.2. In this agreement, where it relates to a Dutch entity, a reference to:
(i) a lien or security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), privilege
(voorrecht), right of retention (recht van retentie), right to reclaim goods
(recht van reclame), and, in general, any right in rem (beperkte recht) created
for the purpose of granting security (goederenrechtelijk zekerheidsrecht),
(ii) a bankruptcy or insolvency (and any of those terms) includes a Dutch entity
being declared bankrupt (failliet verklaard) or dissolved (ontbonden), (iii) a
moratorium includes surseance van betaling and granted a moratorium includes
surseance verleend, (iv) any step or procedure taken in connection with
insolvency proceedings includes a Dutch entity having filed a notice under
section 36 of the Dutch Tax Collection Act (Invorderingswet 1990), (v) a
receiver includes a curator and (vi) a custodian includes a bewindvoerder.

 

29



--------------------------------------------------------------------------------

1.3. Amendment and Restatement of the Existing Credit Agreement.

The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.1, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All “Loans” made and
“Obligations” incurred under and as defined in the Existing Credit Agreement
which are outstanding on the Closing Date shall continue as Loans and
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents, subject to any Departing Lender’s receipt of payment in
full in cash in immediately available funds of the Loans and other amounts owing
to such Departing Lender under the Existing Credit Agreement as described below.
Without limiting the foregoing, upon the effectiveness hereof:

(a) all references in the Existing Loan Documents to the “Agent”, the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to the Agent, this
Agreement and the Loan Documents, respectively;

(b) the Existing Letters of Credit which remain outstanding on the Closing Date
shall continue as Letters of Credit under (and shall be governed by the terms
of) this Agreement;

(c) all obligations constituting “Secured Obligations” (under and as defined in
the Existing Credit Agreement) with any Lender (other than a Departing Lender)
or any Affiliate of any Lender (other than a Departing Lender) which are
outstanding on the Closing Date shall continue as Secured Obligations under this
Agreement and the other Loan Documents;

(d) each of the Borrowers, as debtor, grantor, pledgor, guarantor, or another
similar capacity in which such Borrower grants liens or security interests in
its properties or otherwise acts as a guarantor, joint or several obligor or
other accommodation party, as the case may be, in each case under the Existing
Loan Documents, hereby each (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Existing
Loan Documents to which it is a party, (ii) to the extent such Borrower granted
liens on or security interests in any of its properties pursuant to any of the
Existing Loan Documents, hereby ratifies and reaffirms such grant of security
(and any filings with Governmental Authorities made in connection therewith) and
confirms that such liens and security interests continue to secure the Secured
Obligations, including, without limitation, all additional Obligations resulting
from or incurred pursuant to this Agreement and (iii) to the extent such
Borrower guaranteed, was jointly or severally liable, or provided other
accommodations with respect to, the “Secured Obligations” under and as defined
in the Existing Credit Agreement or any portion thereof pursuant to any of the
Existing Loan Documents, hereby ratifies and reaffirms such guaranties,
liabilities and other accommodations;

(e) notwithstanding any provisions to the contrary in the Existing Credit
Agreement, the Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s credit and loan exposure under the
Existing Credit Agreement as are necessary in order that each such Lender’s
Outstanding Revolving Credit Exposure hereunder reflects such Lender’s Revolving
Loan Pro Rata Share of the Aggregate Outstanding Revolving Credit Exposure on
the Closing Date;

 

30



--------------------------------------------------------------------------------

(f) the Existing Loans of each Departing Lender shall be repaid in full in cash
in immediately available funds (accompanied by any accrued and unpaid interest
and fees thereon and any other amounts or liabilities owing to each Departing
Lender under the Existing Credit Agreement), each Departing Lender’s “Revolving
Loan Commitment” under the Existing Credit Agreement shall immediately terminate
and be of no further force and effect, each Departing Lender shall not be a
Lender for any purpose hereunder (except to the extent of any indemnification
under the Existing Credit Agreement that is meant to continue to apply to such
Departing Lender by its express terms), and such Departing Lender shall be
released from any obligation or liability under the Existing Credit Agreement;
and

(g) the Company hereby agrees to compensate each Lender and each Departing
Lender for any and all losses, costs and expenses incurred by such Lender in
connection with the sale and assignment of any Eurocurrency Loans (including the
“Eurocurrency Loans” under the Existing Credit Agreement) and such reallocation
described above, in each case on the terms and in the manner set forth in
Section 3.4 hereof.

Without limiting the forgoing, the parties hereto (including, without
limitation, each Departing Lender) hereby agree that the consent of any
Departing Lender shall be limited to the acknowledgements and agreements set
forth in this Section 1.3 and shall not be required as a condition to the
effectiveness of any other amendments, restatements, supplements or
modifications to the Existing Credit Agreement or the Loan Documents.

1.4. Termination of Existing Dutch Borrower.

The Company hereby terminates the status of Applied Power Europa B.V., a
besloten vennootschap met beperkte aansprakelijkheid and a Dutch Subsidiary
(solely as used in this Section 1.4, the “Terminated Dutch Borrower”), as a
Foreign Subsidiary Borrower under the Existing Credit Agreement, and JPMorgan
Chase Bank, N.A. hereby cancels that certain Deed of Pledge of registered shares
in Applied Power Europa B.V. dated 2 December 2009 between inter alia the Agent,
as pledgee, Engineered Solutions, L.P., as pledgor, the Terminated Dutch
Borrower, as the company, and the Company, as Actuant) (the “Cancelled Pledge”),
pursuant to Section 11.1 of the Cancelled Pledge, the pledges and contractual
arrangements created by the Cancelled Pledge on the Equity Interests in the
Terminated Dutch Borrower. The Company hereby acknowledges notice of such
cancellation on behalf of itself, the Terminated Dutch Borrower and Engineered
Solutions, L.P. The Company represents and warrants that no Loans made to the
Terminated Dutch Borrower under the Existing Credit Agreement are outstanding as
of the date hereof and that all amounts payable by the Terminated Dutch Borrower
in respect of interest and/or fees (and, to the extent notified by the Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.
Nothing in this Section 1.4 shall (i) prohibit the Terminated Dutch Borrower
from later becoming a Dutch Borrower and a Foreign Subsidiary Borrower hereunder
in accordance with the terms of Section 2.24.1 of this Agreement or (ii) limit
the obligation of Company or its Subsidiaries to later repledge the Equity
Interests of the Terminated Dutch Borrower to the extent required by
Section 6.21 of this Agreement.

 

31



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

2.1. Revolving Loans.

(a) Existing Loans. Prior to the Closing Date, certain “Revolving Loans” were
previously made to the Borrowers under (and as defined in) the Existing Credit
Agreement which remain outstanding as of the date of this Agreement (such
outstanding loans being hereinafter referred to as the “Existing Loans”).
Subject to the terms and conditions set forth in this Agreement, the Borrowers
and each of the Lenders agree that on the Closing Date but subject to the
satisfaction of the conditions precedent set forth in Article IV and the
reallocation and other transactions described in Section 1.3, the Existing Loans
shall be reevidenced as Revolving Loans under this Agreement and the terms of
the Existing Loans shall be restated in their entirety and shall be evidenced by
this Agreement.

(b) Commitments. From and including the Closing Date and prior to the Revolving
Loan Termination Date, each Revolving Lender severally agrees, on the terms and
conditions set forth in this Agreement and subject to Section 2.7(b)(ii) and
2.7(d), to (i) make Revolving Loans to the Borrowers in Agreed Currencies and
(ii) participate in Facility LCs issued and Swing Line Loans made upon the
request of the Company, in each case, in a Dollar Amount not to exceed in the
aggregate at any one time outstanding its Revolving Loan Pro Rata Share of the
Available Aggregate Revolving Loan Commitment, provided that, after giving
effect to the making of each such Loan and the issuance of each such Facility
LC, (i) such Lender’s Outstanding Revolving Credit Exposure shall not exceed its
Revolving Loan Commitment, and the Aggregate Outstanding Revolving Credit
Exposure shall not exceed the Aggregate Revolving Loan Commitment, (ii) the
aggregate outstanding principal Dollar Amount of all Eurocurrency Advances and
LC Obligations in Foreign Currencies shall not exceed the Maximum Foreign
Currency Amount and (iii) the aggregate outstanding principal Dollar Amount of
all Revolving Loans made to the Foreign Subsidiary Borrowers shall not exceed
the Maximum Foreign Subsidiary Borrower Amount. Subject to the terms of this
Agreement, a Borrower may borrow, repay and reborrow Revolving Loans at any time
prior to the Revolving Loan Termination Date. The Revolving Loan Commitment of
each Revolving Lender shall expire on the Revolving Loan Termination Date. The
LC Issuer will issue Facility LCs hereunder on the terms and conditions set
forth in Section 2.19.

(c) Repayment of Revolving Loans. On the Revolving Loan Termination Date, each
Borrower shall repay in full the outstanding principal balance of its Revolving
Loans and all other unpaid Obligations owing by such Borrower to the Revolving
Lenders.

2.2. Term Loans.

(a) Commitment. Each Term Loan Lender severally agrees, on the terms and
conditions set forth in this Agreement, (a) on the Closing Date, to make a term
loan, in Dollars, to the Company in an amount equal to such Term Loan Lender’s
respective Initial Term Loan Commitment (each individually, an “Initial Term
Loan” and, collectively, the “Initial Term Loans”), and (b) on each Borrowing
Date with respect to a tranche of Incremental Term Loans requested pursuant to
Section 2.5(c), to make a term loan, in Dollars, to the Company in an amount
equal to such Term Loan Lender’s respective Incremental Term Loan Commitment as
in effect on such date. The Initial Term Loan Commitment of each Term Loan
Lender shall expire on the Closing Date. The Incremental Term Loan Commitment of
each Term Loan Lender shall expire on the Borrowing Date designated for such
Incremental Term Loan in accordance with Section 2.5(c).

(b) [Reserved]

(c) Repayment of Term Loans.

 

32



--------------------------------------------------------------------------------

(i) Repayment of the Term Loans. The Initial Term Loans shall be repaid in
(A) consecutive quarterly installments, commencing with the calendar quarter
ending March 31, 2012 and continuing for each calendar quarter thereafter
through the Revolving Loan Termination Date, and (B) one (1) final installment
on the Revolving Loan Termination Date. Each payment described in the foregoing
clause (A) shall be due and payable on the last Business Day of the applicable
calendar quarter. The Term Loans shall be permanently reduced by the amount of
each installment on the date payment thereof is made hereunder. The installment
for each calendar quarter with respect to the Initial Term Loans shall be in the
amounts set forth below opposite the last day of such calendar quarter:

 

Calendar Quarter Ended:

  

Installment Amount Due:

 

March 31, 2012

   $ 1,250,000   

June 30, 2012

   $ 1,250,000   

September 30, 2012

   $ 1,250,000   

December 31, 2012

   $ 1,250,000   

March 31, 2013

   $ 2,500,000   

June 30, 2013

   $ 2,500,000   

September 30, 2013

   $ 2,500,000   

December 31, 2013

   $ 2,500,000   

March 31, 2014

   $ 2,500,000   

June 30, 2014

   $ 2,500,000   

September 30, 2014

   $ 2,500,000   

December 31, 2014

   $ 2,500,000   

March 31, 2015

   $ 2,500,000   

June 30, 2015

   $ 2,500,000   

September 30, 2015

   $ 2,500,000   

December 31, 2015

   $ 2,500,000   

Revolving Loan Termination Date

   $ 65,000,000   

The unpaid principal balance of the Term Loans shall be due and payable in full
on the Revolving Loan Termination Date. No installment of any Term Loan shall be
reborrowed once repaid.

(ii) Voluntary Prepayments. In addition to the scheduled payments on the Term
Loans, the Company may make the voluntary prepayments described in
Section 2.7(a), with such prepayments applied ratably to reduce all outstanding
installments under the Term Loans.

2.3. Ratable Loans; Types of Advances. Each Advance of Revolving Loans hereunder
(but not any Swing Line Loan) shall consist of Revolving Loans made from the
several Revolving Lenders ratably according to their Revolving Loan Pro Rata
Shares. Each Advance of Term Loans hereunder shall consist of Term Loans made
from the several Term Loan Lenders ratably in the proportion that their
respective Term Loan Commitments bear to all of the then current Aggregate Term
Loan Commitment. The Advances may be Floating Rate Advances or Eurocurrency
Advances, or a combination thereof, selected by the applicable Borrower in
accordance with Sections 2.8 and 2.9, or Swing Line Loans selected by the
Company in accordance with Section 2.4.

2.4. Swing Line Loans.

2.4.1. Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.3 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the Closing Date
and prior to the Revolving Loan Termination Date, the Swing Line Lender may, in
its sole discretion, on the terms and conditions set forth in this Agreement,
make Swing Line Loans to the Company from time to time, in Dollars, in an
aggregate principal amount not to exceed $25,000,000 at any one time
outstanding, provided that subject to Section 2.7(b)(ii) and 2.7(d), the
Aggregate Outstanding Revolving Credit Exposure shall not at any time exceed the
Aggregate Revolving Loan Commitment, and provided further that at no time shall
the sum of (i) the Swing Line Loans, plus (ii) the Dollar Amount of the
outstanding Revolving Loans made by the Swing Line Lender pursuant to
Section 2.1, plus (iii) the Swing Line Lender’s Revolving Loan Pro Rata Share of
the LC Obligations, exceed the Swing Line Lender’s Revolving Loan Commitment at
such time. Subject to the terms of this Agreement, the Company may borrow, repay
and reborrow Swing Line Loans at any time prior to the Revolving Loan
Termination Date.

 

33



--------------------------------------------------------------------------------

2.4.2. Borrowing Notice. The Company shall deliver to the Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
noon (Chicago time) on the Borrowing Date of each Swing Line Loan, specifying
(i) the applicable Borrowing Date (which date shall be a Business Day), and
(ii) the aggregate amount of the requested Swing Line Loan which shall be an
amount not less than $100,000. The Swing Line Loans shall bear interest at the
Floating Rate.

2.4.3. Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax, or other similar
form of transmission, of the requested Swing Line Loan. Not later than 2:00 p.m.
(Chicago time) on the applicable Borrowing Date, the Swing Line Lender may, in
its sole discretion, make available the Swing Line Loan, in funds immediately
available in Chicago, to the Agent at its address specified pursuant to Article
XIII. The Agent will promptly make the funds so received from the Swing Line
Lender available to the Company on the Borrowing Date at the Agent’s aforesaid
address. If the Swing Line Lender elects, in its sole discretion, not to make
such Swing Line Loan, the Swing Line Lender shall promptly notify the Agent, and
the Agent shall promptly notify the Company and each Lender.

2.4.4. Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Company on or before the tenth (10th) Business Day after the Borrowing
Date for such Swing Line Loan. In addition, the Swing Line Lender (i) may at any
time in its sole discretion with respect to any outstanding Swing Line Loan, or
(ii) shall on the tenth (10th) Business Day after the Borrowing Date of any
Swing Line Loan, by notice to the Agent not later than 10:00 a.m. (Chicago Time)
on any Business Day, require each Revolving Lender (including the Swing Line
Lender) to make a Revolving Loan in Dollars in the amount of such Revolving
Lender’s Revolving Loan Pro Rata Share of such Swing Line Loan (including,
without limitation, any interest accrued and unpaid thereon), for the purpose of
repaying such Swing Line Loan. Promptly upon receipt of such notice, the Agent
shall give notice thereof to each Revolving Lender, specifying in such notice
the amount of the Revolving Loan to be made by such Revolving Lender in
connection with such Swing Line Loan. Not later than noon (Chicago time) on the
date of any notice received pursuant to this Section 2.4.4, each Revolving
Lender shall make available its required Revolving Loan, in funds immediately
available in Chicago to the Agent at its address specified pursuant to Article
XIII. Revolving Loans made pursuant to this Section 2.4.4 shall initially be
Floating Rate Loans and thereafter may be continued as Floating Rate Loans or
converted into Eurocurrency Loans in the manner provided in Section 2.9 and
subject to the other conditions and limitations set forth in this Article II.
Unless a Revolving Lender shall have notified the Swing Line Lender, prior to
its making any Swing Line Loan, that any applicable condition precedent set
forth in Sections 4.1 or 4.3 had not then been satisfied, such Lender’s
obligation to make Revolving Loans pursuant to this Section 2.4.4 to repay Swing
Line Loans shall be unconditional, continuing, irrevocable and absolute and
shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Lender may have against the Agent, the Swing Line Lender or any other
Person, (b) the occurrence or continuance of a Default or Unmatured Default,
(c) any adverse change in the condition (financial or otherwise) of the Company,
or (d) any other circumstances, happening or event whatsoever. In the event that
any Revolving Lender fails to make payment to the Agent of any amount due under
this Section 2.4.4, the Agent shall be entitled to receive, retain and apply
against such obligation the principal and interest otherwise payable to such
Revolving Lender hereunder until the Agent receives such payment from such
Revolving Lender or such obligation is otherwise fully satisfied. In addition to
the foregoing, if for any reason any Lender fails to make payment to the Agent
of any amount due under this Section 2.4.4, such Revolving Lender shall be
deemed, at the option of the Agent, to have unconditionally and irrevocably
purchased from the Swing Line Lender, without recourse or warranty, an undivided
interest and participation in the applicable Swing Line Loan in the amount of
such Revolving Loan, and such interest and participation may be recovered from
such Revolving Lender together with interest thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received. On the Revolving Loan
Termination Date, the Company shall repay in full the outstanding principal
balance of the Swing Line Loans.

 

34



--------------------------------------------------------------------------------

2.5. Commitment Fee; Reduction in Aggregate Revolving Loan Commitment; Expansion
Option.

(a) Commitment Fee. The Company agrees to pay to the Agent for the account of
each Revolving Lender according to its Revolving Loan Pro Rata Share a
commitment fee at a per annum rate equal to the Applicable Fee Rate on the
average daily Available Aggregate Revolving Loan Commitment from the Closing
Date to and including the Revolving Loan Termination Date, payable on each
Payment Date hereafter and on the Revolving Loan Termination Date. Swing Line
Loans shall not count as usage of the Aggregate Revolving Loan Commitment for
the purpose of calculating the commitment fee due hereunder.

(b) Reduction in Aggregate Revolving Loan Commitment. The Borrowers may
permanently reduce the Aggregate Revolving Loan Commitment in whole, or in part
ratably among the Revolving Lenders in a minimum amount of $5,000,000 and in
integral multiples of $1,000,000 in excess thereof, upon at least three Business
Days’ written notice to the Agent, which notice shall specify the amount of any
such reduction, provided, however, that the amount of the Aggregate Revolving
Loan Commitment may not be reduced below the Aggregate Outstanding Revolving
Credit Exposure. All accrued commitment fees shall be payable on the effective
date of any termination of the obligations of the Revolving Lenders to make
Credit Extensions hereunder.

(c) Expansion Option.

(i) The Company may from time to time elect to increase the Aggregate Revolving
Loan Commitment or enter into one or more tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum amounts of $10,000,000 and
increments of $5,000,000 so long as, after giving effect thereto, the aggregate
amount of such increases in the Aggregate Revolving Loan Commitment and all such
Incremental Term Loans does not exceed $300,000,000. The Company may arrange for
any such increase or tranche to be provided by one or more existing Lenders
(each existing Lender so agreeing to an increase in its Revolving Loan
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”), to increase their existing Revolving Loan Commitments, or to
participate in such Incremental Term Loans, or extend Revolving Loan
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Company and the Agent and, in the case of an
increase to the Aggregate Revolving Loan Commitments, JPMorgan in its capacity
as LC Issuer (which consent shall not be unreasonably withheld or delayed), and
(ii) (x) in the case of an Increasing Lender, the Company and such Increasing
Lender execute an agreement substantially in the form of Exhibit D-1 hereto, and
(y) in the case of an Augmenting Lender, the Company and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D-2 hereto. No consent
of any Lender (other than the Lenders participating in the increase to the
Aggregate Revolving Loan Commitment or any Incremental Term Loan) shall be
required for any increase in Revolving Loan Commitments or Incremental Term Loan
pursuant to this Section 2.5(c). Increases in and new Revolving Loan Commitments
and Incremental Term Loans created pursuant to this Section 2.5(c) shall become
effective on the date agreed by the Company, the Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Aggregate Revolving
Loan Commitment (or in the Revolving Loan Commitment of any Lender) or tranche
of Incremental Term Loans shall become effective under this paragraph unless:

 

35



--------------------------------------------------------------------------------

  (A) on the proposed date of the effectiveness of such increase or Incremental
Term Loans, (1) the conditions set forth in paragraphs (i) and (ii) of
Section 4.3 shall be satisfied or waived by the Required Lenders and the Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Company, (2) the Company shall be in compliance (on a
pro forma basis reasonably acceptable to the Agent) with the covenants contained
in Section 6.19 as if (x) in the case of any Incremental Term Loan, such
Incremental Term Loans had been outstanding on the last day of the most recent
fiscal quarter for which financial statements are available for testing
compliance therewith or (y) in the case any increased Revolving Loan
Commitments, all Revolving Loans available under the Aggregate Revolving Loan
Commitment, including any such increased Revolving Loan Commitments, had been
outstanding on the last day of the most recent fiscal quarter for which
financial statements are available for testing compliance therewith, and the
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Company, and (3) without limiting the
foregoing conditions (including the preceding clause (1) as it relates to the
accuracy of the representation in Section 5.3 and the absence of any Default or
Unmatured Default under Section 7.5 generally), the Company shall demonstrate
that such increase or Incremental Term Loans and the Liens securing such
Indebtedness are permitted under the terms of the 2007 Senior Note Indenture,
and

 

  (B) the Agent shall have received documents consistent with those delivered
pursuant to Section 4.1 or 4.2 as to the corporate power and authority of the
Borrowers to borrow hereunder after giving effect to such increase (including,
without limitation, opinions of counsel for the Borrowers and the Guarantors in
form and substance reasonably satisfactory to the Agent).

(ii) On the effective date of any increase in the Revolving Loan Commitments or
any Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Agent such amounts in immediately
available funds as the Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Revolving Loan Pro Rata Share of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrowers shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Loan Commitments (with such reborrowing to
consist of the Types of Revolving Loans, in such Agreed Currencies and with
related Interest Periods if applicable, specified in a Borrowing Notice
delivered by the applicable Borrower, or the Company on behalf of the applicable
Borrower, in accordance with the requirements of Section 2.8). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurocurrency Loan, shall be subject to indemnification
by the applicable Borrowers pursuant to the provisions of Section 3.4 if the
deemed payment occurs other than on the last day of the related Interest
Periods.

 

36



--------------------------------------------------------------------------------

(iii) Any tranche of Incremental Term Loans (a) shall rank pari passu in right
of payment with the Revolving Loans and the then existing Term Loans, (b) shall
not mature earlier than the Revolving Loan Termination Date, (c) shall not have
a shorter weighted average life to maturity than the Revolving Loans and the
then existing Term Loans, and (d) shall be treated substantially the same as
(and in any event no more favorably than) the Revolving Loans and then existing
Term Loans; provided that (i) the terms and conditions applicable to any tranche
of Incremental Term Loans maturing after the Revolving Loan Termination Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Revolving Loan
Termination Date and (ii) the Incremental Term Loans may be priced differently
than the Revolving Loans and the then existing Term Loans. Incremental Term
Loans may be made hereunder pursuant to an amendment or an amendment and
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Company, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Agent. The Incremental Term Loan Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Agent, to effect the provisions of this
Section 2.5(c). Nothing contained in this Section 2.5(c) shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Loan Commitment hereunder, or provide Incremental Term Loans, at
any time.

(iv) Any Augmenting Lender (A) if it is a Non-U.S. Lender, shall have delivered
tax certificates described in Section 3.5, which indicate that such Non-U.S.
Lender is exempt from any withholding tax under the laws of the United States on
payments by the Company in such jurisdiction, (B) in the case of a new Revolving
Loan Commitment or Revolving Loan, shall have confirmed that it is exempt from
any withholding tax under the laws of the Netherlands on payments by Dutch
Borrowers (unless the Company has confirmed in writing its intention not to add
any Dutch Borrowers to this Agreement under Section 2.24.1, or, following the
addition of any Dutch Borrower under Such Section 2.24.1, all Dutch Borrowers
have been removed from this Agreement pursuant to Section 2.24.2) and (C) in the
case of a new Revolving Loan Commitment or Revolving Loan, shall have provided
to the Agent for the onward transmission to the relevant UK Borrower, in respect
of Loans made to a UK Borrower, a tax certificate in the form set forth in
Exhibit G attached hereto (unless all UK Borrowers have been removed from this
Agreement pursuant to Section 2.24.2).

2.6. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in the
minimum amount of $2,000,000 or the Approximate Equivalent Amount of any Foreign
Currency (and in multiples of $1,000,000 or the Approximate Equivalent Amount of
any Foreign Currency if in excess thereof), and each Floating Rate Advance
(other than an Advance to repay Swing Line Loans) shall be in the minimum amount
of $250,000 (and in multiples of $250,000 if in excess thereof), provided,
however, that any Floating Rate Advance of Revolving Loans may be in the amount
of the Available Aggregate Revolving Loan Commitment. In addition, the Borrowers
shall select Eurocurrency Interest Periods under Sections 2.9 and 2.10 so that
no more than ten (10) Interest Periods shall be outstanding at any one time. The
initial Revolving Loan from any Lender or Affiliate to each Dutch Borrower shall
at all times be at least €50,000 (or its equivalent in another Agreed Currency).

 

37



--------------------------------------------------------------------------------

2.7. Prepayments; Termination.

(a) Optional Principal Payments. The Borrowers may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $250,000 or any integral
multiple of $250,000 in excess thereof, any portion of the outstanding Floating
Rate Advances (other than Swing Line Loans) with notice to the Agent by 10:00
a.m. (Chicago time) on the date of repayment. The Company may at any time pay,
without penalty or premium, all outstanding Swing Line Loans, or, in a minimum
amount of $100,000 and increments of $50,000 in excess thereof, any portion of
the outstanding Swing Line Loans, with notice to the Agent and the Swing Line
Lender by 11:00 a.m. (Chicago time) on the date of repayment. The Borrowers may
from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurocurrency Advances, or, in a minimum aggregate amount of $2,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Eurocurrency Advances upon three Business Days’ prior notice to the
Agent.

(b) Mandatory Prepayments/Reductions in Aggregate Revolving Loan Commitment.

 

  (i) Generally. If at any time, other than solely as a result of currency rate
fluctuations, (A) the Dollar Amount of the Aggregate Outstanding Revolving
Credit Exposure exceeds the Aggregate Revolving Loan Commitment, (B) the
aggregate Dollar Amount of all Eurocurrency Loans and LC Obligations in Foreign
Currencies exceeds the Maximum Foreign Currency Amount or (C) the aggregate
Dollar Amount of all Revolving Loans made to the Foreign Subsidiary Borrowers
exceeds the Maximum Foreign Subsidiary Borrower Amount, the Borrowers, for the
ratable benefit of the Revolving Lenders, shall immediately prepay Revolving
Loans (to be applied to such Revolving Loans as the applicable Borrower shall
direct at the time of such payment) in an aggregate amount such that after
giving effect thereto (x) the Aggregate Outstanding Revolving Credit Exposure is
less than or equal to the Aggregate Revolving Loan Commitment, (y) the aggregate
Dollar Amount of all Eurocurrency Loans and LC Obligations in Foreign Currencies
is less than or equal to the Maximum Foreign Currency Amount, and (z) the
aggregate Dollar Amount of all Revolving Loans made to the Foreign Subsidiary
Borrowers is less than or equal to the Maximum Foreign Subsidiary Borrower
Amount.

 

  (ii) Currency Fluctuations. If at any time solely as a result of currency rate
fluctuations (A) the Dollar Amount of the Aggregate Outstanding Revolving Credit
Exposure exceeds 105% of the Aggregate Revolving Loan Commitment, (B) the
aggregate Dollar Amount of all Eurocurrency Loans and LC Obligations in Foreign
Currencies exceeds 105% of the Maximum Foreign Currency Amount or (C) the
aggregate Dollar Amount of all Revolving Loans made to the Foreign Subsidiary
Borrowers exceeds 105% of the Maximum Foreign Subsidiary Borrower Amount, the
Borrowers, for the ratable benefit of the Revolving Lenders, shall within five
(5) Business Days of such occurrence prepay Revolving Loans (to be applied to
such Revolving Loans as the applicable Borrower shall direct at the time of such
payment) in an aggregate amount such that after giving effect thereto (x) the
Aggregate Outstanding Revolving Credit Exposure is less than or equal to the
Aggregate Revolving Loan Commitment, (y) the aggregate Dollar Amount of all
Eurocurrency Loans and LC Obligations in Foreign Currencies is less than or
equal to the Maximum Foreign Currency Amount, and (z) the aggregate Dollar
Amount of all Revolving Loans made to the Foreign Subsidiary Borrowers is less
than or equal to the Maximum Foreign Subsidiary Borrower Amount.

 

38



--------------------------------------------------------------------------------

  (iii) Asset Sale. Not later than the third Business Day following receipt of
any Net Cash Proceeds of any Asset Sale, the Borrowers shall prepay outstanding
Loans in an amount equal to 100% of the Net Cash Proceeds received with respect
thereto (subject to the provisions regarding application of prepayments set
forth below); provided that no such prepayment shall be required hereunder
unless, and only to that extent that, the aggregate Net Cash Proceeds of Asset
Sales during any four fiscal quarter period exceed 5% of Consolidated Assets
(measured as of the last day of the most recently completed fiscal quarter);
provided, further, that no mandatory prepayment or reduction in Aggregate
Revolving Loan Commitment shall be required pursuant to this Section 2.7(b)(iii)
on account of such Net Cash Proceeds if, and to the extent that, the Company
notifies the Agent in writing within three Business Days following receipt of
such Net Cash Proceeds of its or its Subsidiary’s good faith intention to apply
such Net Cash Proceeds to the acquisition of other assets or Property to be used
in its business within 120 days following the receipt of such Net Cash Proceeds,
with the amount of such Net Cash Proceeds unused after such 120-day period to be
treated as Net Cash Proceeds in accordance with this Section 2.7(b)(iii).
Amounts to be applied pursuant to this Section 2.7(b)(iii) shall be applied
first to the Term Loans (ratably to the Initial Term Loans and the Incremental
Term Loans, in each case, in accordance with the principal amounts thereof),
with such prepayment applied ratably to reduce all remaining outstanding
installments thereof, second to Swing Line Loans, third to Revolving Loans that
are Floating Rate Loans and fourth to Revolving Loans that are Eurocurrency
Loans, in each case, together with accrued interest on the Loans being prepaid.
All prepayments required by this Section 2.7(b)(iii) shall be subject to the
payment of any funding indemnification amounts required by Section 3.4, but
without penalty or premium. On each date on which a prepayment of Revolving
Loans under this Section 2.7(b)(iii) is required, or would be required but for
the fact that no Revolving Loans are then outstanding: (A) the Aggregate
Revolving Loan Commitment shall be reduced, ratably among the Revolving Lenders,
in an amount equal to the total amount of the required prepayment, regardless of
whether sufficient Revolving Loans are outstanding for such amount to be applied
as a prepayment, (B) if, after giving effect the reduction required pursuant to
clause (A) above, the aggregate undrawn stated amount under all Facility LCs
outstanding at such time exceeds the Aggregate Revolving Loan Commitment, the
Company shall pay to the Agent an amount equal to such excess, which funds shall
be held in the Facility LC Collateral Account for so long as such excess shall
exist, subject to Section 8.1 in the event that a Default shall have occurred
and be continuing; and (C) the Company shall deliver to the Agent a certificate
signed by a Financial Officer setting forth in reasonable detail the calculation
of the amount of such prepayment and/or reduction in Aggregate Revolving Loan
Commitment. Notwithstanding the foregoing, so long as no Default has occurred
and is then continuing and at the Company’s option, the Agent shall hold all
prepayments pursuant to this clause (iii) to be applied to Eurocurrency Loans in
escrow for the benefit of the Lenders and (x) the Agent shall release such
amounts upon the earlier of (1) thirty days after the date of such prepayment
(provided that the Borrowers shall make all payments under Section 3.4 resulting
therefrom) and (2) expiration of the Interest Periods applicable to any such
Eurocurrency Loans being prepaid, (y) interest shall continue to accrue on such
Eurocurrency Loans until such time as such prepayments are released from escrow
and applied to reduce such Eurocurrency Loans and (z) the aggregate outstanding
principal balance of the Eurocurrency Loans to be prepaid upon such release from
escrow shall not be included in any calculation of Consolidated Indebtedness
from and after the date such funds are placed in escrow; provided, however, that
upon the occurrence and continuance of a Default, such escrowed amounts may be
applied to Eurocurrency Loans without regard to the expiration of any Interest
Period and the Borrowers shall make all payments under Section 3.4 resulting
therefrom.

 

39



--------------------------------------------------------------------------------

(c) Termination. Notwithstanding the termination of the Revolving Loan
Commitments or the Term Loan Commitments hereunder or the occurrence of the
Revolving Loan Termination Date, until all of the Obligations (other than
contingent indemnity obligations) shall have been indefeasibly and fully paid
and satisfied in cash and all financing arrangements between the Borrowers and
the Lenders hereunder and under the other Loan Documents shall have been
terminated, all of the rights and remedies under this Agreement and the other
Loan Documents shall survive.

(d) Foreign Currency Calculations. For purposes of determining the Dollar Amount
of the outstanding Revolving Loans, LC Obligations, any other outstanding Credit
Event or any other amount as a result of foreign currency exchange rate
fluctuation, the Agent shall determine the Exchange Rate as of the applicable
Exchange Rate Date with respect to each Foreign Currency in which any requested
or outstanding Advance or Facility LC is denominated and shall apply such
Exchange Rates to determine such amount (in each case after giving effect to any
Advances to be made or repaid and any Facility LCs to be issued or Modified, to
the extent practicable on or prior to the applicable date for such calculation).

2.8. Method of Selecting Types and Interest Periods for New Advances; Funding of
Advances. The applicable Borrower, or the Company on its behalf, shall select
the Type of Advance and, in the case of each Eurocurrency Advance, the Interest
Period applicable thereto from time to time. The applicable Borrower, or the
Company on its behalf, shall give the Agent irrevocable notice (a “Borrowing
Notice”) not later than (i) 10:00 a.m. (Chicago time) on the Borrowing Date of
each Floating Rate Advance (other than a Swing Line Loan), (ii) 10:00 a.m.
(Chicago time) three Business Days before the Borrowing Date for each
Eurocurrency Advance denominated in Dollars and (iii) 10:00 a.m. (London time)
four Business Days before the Borrowing Date for each Eurocurrency Advance
denominated in a Foreign Currency or to a Foreign Subsidiary Borrower,
specifying:

 

  (i) the applicable Borrower with respect to such Advance,

 

  (ii) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (iii) the aggregate amount of such Advance and whether such Advance consists
of Revolving Loans or Term Loans,

 

  (iv) the Type of Advance selected,

 

  (v) in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto, and

 

  (vi) the location and number of the account of such Borrower to which funds
are to be disbursed.

 

40



--------------------------------------------------------------------------------

Borrowing Notices may be delivered to the Agent (x) by e-mail, telephone or
telecopy, if with respect to an Advance denominated in Dollars and (y) by
telecopy, if with respect to an Advance denominated in a Foreign Currency.
Promptly following receipt of a Borrowing Notice in accordance with this
Section, the Agent shall advise each Revolving Lender of the details thereof and
the amount of the Loan to be made by such Lender as part of the requested
Advance.

Not later than noon (Chicago time) on each Borrowing Date, each applicable
Lender shall make available its Loan or Loans in immediately available funds in
the applicable Agreed Currency in Chicago to the Agent at its address specified
pursuant to Article XIII, unless the Agent has notified the Lenders that such
Loan is to be made available to the applicable Borrower at the Agent’s
Eurocurrency Payment Office, in which case each Lender shall make available its
Loan or Loans, in funds immediately available to the Agent at its Eurocurrency
Payment Office, not later than 1:00 p.m. (local time in the city of the Agent’s
Eurocurrency Payment Office) in the applicable Agreed Currency. The Agent will
make the funds so received from the Lenders available to the applicable Borrower
at the Agent’s aforesaid address.

Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan (and in the case
of an Affiliate, the provisions of this Agreement (including, without
limitation, Sections 3.1 through 3.6 and 9.6) shall apply to such Affiliate to
the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.

2.9. Conversion and Continuation of Outstanding Advances. Floating Rate Advances
(other than Swing Line Loans) shall continue as Floating Rate Advances unless
and until such Floating Rate Advances are converted into Eurocurrency Advances
pursuant to this Section 2.9 or are repaid in accordance with Section 2.1,
2.2(c) or 2.7. Each Eurocurrency Advance shall continue as a Eurocurrency
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurocurrency Advance (other than Eurocurrency Advances in Foreign
Currencies) shall be automatically converted into a Floating Rate Advance unless
(a) such Eurocurrency Advance is or was repaid in accordance with Section 2.1,
2.2(c) or 2.7 or (b) the applicable Borrower, or the Company on its behalf,
shall have given the Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for the same or another Interest Period.
Unless a Conversion/Continuation Notice shall have timely been given in
accordance with the terms of this Section 2.9, Eurocurrency Advances in a
Foreign Currency shall automatically continue as Eurocurrency Advances in the
same Foreign Currency with an Interest Period of one (1) month. Subject to the
terms of Section 2.6, the applicable Borrower, or the Company on its behalf, may
elect from time to time to convert all or any part of a Floating Rate Advance
(other than a Swing Line Loan) into a Eurocurrency Advance. The applicable
Borrower, or the Company on its behalf, shall give the Agent irrevocable notice
(a “Conversion/Continuation Notice”) by (x) e-mail, telephone or telecopy, if
with respect to an Advance denominated in Dollars and (y) telecopy, if with
respect to an Advance denominated in a Foreign Currency, of each conversion of a
Floating Rate Advance into a Eurocurrency Advance or continuation of a
Eurocurrency Advance not later than 10:00 a.m. (Chicago time) at least (x) three
Business Days prior to the date of the requested conversion or continuation of
an Advance in Dollars and (y) four Business Days prior to the date of the
requested continuation of a Eurocurrency Advance in a Foreign Currency or to a
Foreign Subsidiary Borrower, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance which is to be converted or
continued and whether such Advance consists of Revolving Loans or Term Loans,
and

 

41



--------------------------------------------------------------------------------

  (iii) the amount of such Advance which is to be converted into or continued as
a Eurocurrency Advance and the duration of the Interest Period applicable
thereto.

Notwithstanding anything herein to the contrary, Eurocurrency Advances in an
Agreed Currency may be converted and/or continued as Eurocurrency Advances only
in the same Agreed Currency.

2.10. Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurocurrency Advance into a Floating Rate Advance
pursuant to Section 2.9, to but excluding the date it is paid or is converted
into a Eurocurrency Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
paid, at a rate per annum equal to the Floating Rate for such day. Changes in
the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate. Each Eurocurrency Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Agent as applicable to such Eurocurrency
Advance based upon the applicable Borrower’s selections under Sections 2.8 and
2.9 and otherwise in accordance with the terms hereof. Notwithstanding anything
herein to the contrary, no Borrower may select an Interest Period that ends
after the Revolving Loan Termination Date.

2.11. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.8, 2.9 or 2.10, during the continuance of a Default the
Required Lenders may, at their option, by notice to the Company (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that no Advance denominated in Dollars may be made
as, converted into or continued as a Eurocurrency Advance and no Advance
denominated in a Foreign Currency may have an Interest Period longer than one
(1) month. During the continuance of a Default the Required Lenders may, at
their option, by notice to the Company (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Eurocurrency Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum, (ii) each Floating Rate Advance shall bear
interest at a rate per annum equal to the Floating Rate in effect from time to
time plus 2% per annum, (iii) the LC Fee shall be increased by 2% per annum and
(iv) any other amount due and payable hereunder (including interest and fees)
shall bear interest at a rate per annum equal to the Floating Rate in effect
from time to time plus 2% per annum, provided that, during the continuance of a
Default under Section 7.6 or 7.7, the interest rates set forth in clauses
(i) and (ii) above and the increase in the LC Fee and other amounts set forth in
clause (iii) and (iv) above shall be applicable to all Credit Extensions without
any election or action on the part of the Agent or any Lender.

2.12. Method of Payment.

(a) All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Agent (i) at
the Agent’s address specified pursuant to Article XIII in immediately available
funds with respect to Advances or other Obligations denominated in Dollars and
(ii) at the Agent’s Eurocurrency Payment Office in immediately available funds
with respect to any Advance or other Obligations denominated in a Foreign
Currency, or at any other Lending Installation of the Agent specified in writing
by the Agent to the Borrowers, by noon (local time) on the date when due and
shall (except (i) with respect to repayments of Swing Line Loans, (ii) in the
case of Reimbursement Obligations for which the LC Issuer has not been fully
indemnified by the Lenders, or (iii) as otherwise specifically required
hereunder) be applied ratably by the Agent among the applicable Lenders. Each
Advance shall be repaid or prepaid in the Agreed Currency in which it was made
in the amount borrowed and interest payable thereon shall also be paid in such
Agreed Currency. Each payment delivered to the Agent for the account of any
Lender shall be delivered promptly by the Agent to such Lender in the same type
of funds that the Agent received at its address specified pursuant to Article
XIII or at any Lending Installation specified in a notice received by the Agent
from such Lender. The Agent is hereby authorized to charge the account of each
Borrower maintained with JPMorgan (or its Affiliates) for each payment of
principal, interest, Reimbursement Obligations and fees as it becomes due
hereunder (it being understood and agreed that the Agent shall not charge the
account of any Foreign Subsidiary Borrower for any payment of principal or
interest on Loans made to the Company, or for fees incurred by the Company).
Each reference to the Agent in this Section 2.12 shall also be deemed to refer,
and shall apply equally, to the LC Issuer, in the case of payments required to
be made by the Company to the LC Issuer pursuant to Section 2.19.6.

 

42



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing provisions of this Section, if, after the
making of any Credit Event in any currency other than Dollars, currency control
or exchange regulations are imposed in the country which issues such currency
with the result that different types of such Agreed Currency (the “New
Currency”) are introduced and the type of currency in which the Credit Event was
made (the “Original Currency”) no longer exists or the applicable Borrower is
not able to make payment to the Agent for the account of the applicable Lenders
or to the LC Issuer in such Original Currency, then all payments to be made by
such Borrower hereunder in such currency shall be made to the Agent or the LC
Issuer in such amount and such type of the New Currency or Dollars as shall be
equivalent to the amount of such payment otherwise due hereunder in the Original
Currency, it being the intention of the parties hereto that the applicable
Borrower take all risks of the imposition of any such currency control or
exchange regulations. In addition, notwithstanding the foregoing provisions of
this Section, if, after the making of any Credit Event in any currency other
than Dollars, any Borrower is not able to make payment to the Agent for the
account of the Lenders or to the LC Issuer in the type of currency in which such
Credit Event was made because of the imposition of any such currency control or
exchange regulation, then such Credit Event shall instead be repaid when due in
Dollars in a principal amount equal to the Dollar Amount (as of the date of
repayment) of such Credit Event, it being the intention of the parties hereto
that the Borrowers take all risks of the imposition of any such currency control
or exchange regulations, and each Borrower agrees to indemnify and hold harmless
the Agent, the LC Issuer and the Lenders from and against any loss resulting
from any Credit Event made to or for the benefit of such Borrower denominated in
a Foreign Currency that is not repaid to the Agent, the LC Issuer or the
Lenders, as the case may be, in the Original Currency.

2.13. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrowers to such Lender resulting from each Loan made
by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(b) The Agent shall also maintain accounts in which it will record (a) the
amount of each Loan made hereunder, the Type thereof and the Agreed Currency and
Interest Period (if any) with respect thereto, (b) the amount of any principal
or interest due and payable or to become due and payable from each Borrower to
each Lender hereunder, (c) the original stated amount of each Facility LC and
the amount of LC Obligations outstanding at any time, and (d) the amount of any
sum received by the Agent hereunder from the Borrowers and each Lender’s share
thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence (absent manifest error) of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrowers to
repay the Obligations in accordance with their terms.

 

43



--------------------------------------------------------------------------------

(d) Any Lender may request that its Loans be evidenced by a promissory note or,
in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, substantially in the form of
Exhibit E-1, with appropriate changes for notes evidencing Swing Line Loans, or
representing its Term Loans substantially in the form of Exhibit E-2 (each a
“Note”). In such event, the applicable Borrower or Borrowers shall prepare,
execute and deliver to such Lender such Note or Notes payable to such Lender in
a form supplied by the Agent. Thereafter, the Loans evidenced by any such Note
and interest thereon shall at all times (prior to any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (i) and (ii) above.

2.14. Telephonic Notices. To the extent specified in Sections 2.8 and 2.9, each
Borrower hereby authorizes the Lenders and the Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on telephonic notices made by any person or persons the Agent or any
Lender in good faith believes to be acting on behalf of such Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. Each Borrower agrees to deliver promptly to the Agent a written
confirmation, if such confirmation is requested by the Agent or any Lender, of
each telephonic notice signed by a Financial Officer. If the written
confirmation differs in any material respect from the action taken by the Agent
and the Lenders, the records of the Agent and the Lenders shall govern absent
manifest error.

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the Closing Date, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurocurrency Advance on a
day other than a Payment Date shall be payable on the date of conversion.
Interest accrued on each Eurocurrency Advance shall be payable on the last day
of its applicable Interest Period, on any date on which the Eurocurrency Advance
is prepaid, whether by acceleration or otherwise, and at maturity. Interest
accrued on each Eurocurrency Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Interest accrued on all Floating Rate Loans shall be
calculated for actual days elapsed (including the first day but excluding the
last day) on the basis of a year of 365 or, when appropriate, 366 days. All
interest accrued on Eurocurrency Loans and all fees hereunder shall be computed
on the basis of a year of 360 days, except that interest computed with respect
to Loans denominated in Pounds Sterling shall be computed on a basis of a year
of 365 days, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). Interest shall be
payable for the day an Advance or Swing Line Loan is made but not for the day of
any payment on the amount paid if payment is received prior to noon (local time)
at the place of payment. If any payment of principal of or interest on an
Advance, Swing Line Loan, fees or other Obligations shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest and fees in connection with such
payment.

2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Revolving Loan Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from the LC
Issuer, the Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder. The Agent will notify each Lender of the
interest rate applicable to each Eurocurrency Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate. The Agent will also provide notices to
the Lenders as and when required by Section 2.5(c).

 

44



--------------------------------------------------------------------------------

2.17. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Agent and the Borrowers in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made.

2.18. Non-Receipt of Funds by the Agent. Unless a Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan
or (ii) in the case of a Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or such
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the greater of the Federal
Funds Effective Rate and a rate determined by the Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency) or (y) in the case of payment by a Borrower, the interest rate
applicable to the relevant Loan.

2.19. Facility LCs.

2.19.1. Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial Letters of Credit in
Agreed Currencies (each, together with the Existing Letters of Credit deemed
issued hereunder pursuant to Section 2.19.13, a “Facility LC”; provided, that
with respect to any Letter of Credit issued hereunder in a Foreign Currency,
such term shall also be deemed to include any advance guaranty, performance bond
or similar guaranty deemed appropriate by the LC Issuer) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify,” and each such
action a “Modification”), from time to time from and including the Closing Date
and prior to the Revolving Loan Termination Date upon the request of the
Company; provided that immediately after each such Facility LC is issued or
Modified and subject to Section 2.7(b)(ii) and 2.7(d), (i) the aggregate Dollar
Amount of the outstanding LC Obligations shall not exceed $60,000,000, (ii) the
Aggregate Outstanding Revolving Credit Exposure shall not exceed the Aggregate
Revolving Loan Commitment and (iii) the aggregate outstanding principal Dollar
Amount of all Eurocurrency Advances and LC Obligations in Foreign Currencies
shall not exceed the Maximum Foreign Currency Amount. No Facility LC shall have
an expiry date later than the earlier of (x) the fifth Business Day prior to the
Revolving Loan Termination Date and (y) one year after its issuance (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension); provided, that Letter of Credit No. CPCS-870108, identified as an
Existing Letter of Credit on Schedule 2.19.13, may retain its current expiry
date of June 1, 2012 (though any renewals or extensions thereof shall be in
compliance with this sentence).

 

45



--------------------------------------------------------------------------------

2.19.2. Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.19, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Revolving Lender, and each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Revolving Loan Pro Rata Share.

2.19.3. Notice. Subject to Section 2.19.1, the Company shall give the LC Issuer
notice prior to 10:00 a.m. (Chicago time) at least five Business Days prior to
the proposed date of issuance or Modification of each Facility LC, specifying
the beneficiary, the proposed Agreed Currency, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the LC Issuer shall
promptly notify the Agent, and the Agent shall promptly notify each Lender, of
the contents thereof and of the amount of each Revolving Lender’s participation
in such proposed Facility LC. The issuance or Modification by the LC Issuer of
any Facility LC shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which the LC Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Facility LC shall
be satisfactory to the LC Issuer and that the Company shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as the LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

2.19.4. LC Fees. The Company shall pay to the Agent, for the account of the
Revolving Lenders ratably in accordance with their respective Revolving Loan Pro
Rata Shares, with respect to each Facility LC, a letter of credit fee at a per
annum rate equal to the Applicable Margin for Eurocurrency Loans in effect from
time to time on the average daily undrawn stated Dollar Amount under such
Facility LC, such fee to be payable in arrears on each Payment Date (the “LC
Fee”). The Company shall also pay to the LC Issuer for its own account (x) at
the time of issuance of each Facility LC, a fronting fee equal to 0.125% of the
stated Dollar Amount available for drawing under such Facility LC (or such other
amount as the Company and the LC Issuer shall agree) and (y) documentary and
processing charges in connection with the issuance or Modification of and draws
under Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.

2.19.5. Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Agent and the Agent shall promptly notify the
Company and each other Revolving Lender as to the amount to be paid by the LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date”). The responsibility of the LC Issuer to the Company and each Revolving
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Revolving
Lender shall be unconditionally and irrevocably liable without regard to the
occurrence of any Default or any condition precedent whatsoever, to reimburse
the LC Issuer on demand for (i) such Revolving Lender’s Revolving Loan Pro Rata
Share of the amount of each payment made by the LC Issuer under each Facility LC
to the extent such amount is not reimbursed by the Company pursuant to
Section 2.19.6 below, plus (ii) interest on the foregoing amount to be
reimbursed by such Revolving Lender, for each day from the date of the LC
Issuer’s demand for such reimbursement (or, if such demand is made after 11:00
a.m. (Chicago time) on such date, from the next succeeding Business Day) to the
date on which such Revolving Lender pays the amount to be reimbursed by it, at a
rate of interest per annum equal to the rate applicable to Floating Rate
Advances (or, in the case of the disbursement paid by the LC Issuer is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Margin for Eurocurrency
Advances).

 

46



--------------------------------------------------------------------------------

2.19.6. Reimbursement by Company. The Company shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind and, subject to this Section 2.19.6, in the Agreed Currency which
was paid by the LC Issuer; provided that neither the Company nor any Revolving
Lender shall hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Company or such Revolving Lender to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of the LC Issuer in determining whether a request presented under any
Facility LC issued by it complied with the terms of such Facility LC or (ii) the
LC Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. All such amounts paid by the LC Issuer and remaining unpaid
by the Company shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to (x) the rate applicable to Floating Rate Advances
for such day if such day falls on or before the applicable LC Payment Date and
(y) the sum of 2% per annum plus the rate applicable to Floating Rate Advances
for such day if such day falls after such LC Payment Date. The LC Issuer will
pay to each Revolving Lender ratably in accordance with its Revolving Loan Pro
Rata Share all amounts received by it from the Company for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC issued by the LC Issuer, but only to the extent such Revolving
Lender has made payment to the LC Issuer in respect of such Facility LC pursuant
to Section 2.19.5. Subject to the terms and conditions of this Agreement
(including without limitation the submission of a Borrowing Notice in compliance
with Section 2.8 and the satisfaction of the applicable conditions precedent set
forth in Article IV), the Company may request an Advance hereunder for the
purpose of satisfying any Reimbursement Obligation. If the Company’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Agent, LC Issuer or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Agent, the LC Issuer
or the relevant Lender or (y) pay each Reimbursement Obligation made in such
Foreign Currency in Dollars, in the Dollar Amount thereof, calculated using the
applicable exchange rates, on the date the underlying disbursement is made by
the LC Issuer, of such disbursement.

 

47



--------------------------------------------------------------------------------

2.19.7. Obligations Absolute. The Company’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the Company
may have or have had against the LC Issuer, any Lender or any beneficiary of a
Facility LC. The Company further agrees with the LC Issuer and the Lenders that
the LC Issuer and the Lenders shall not be responsible for, and the Company’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
the Company, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or defenses whatsoever of the Company or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. The LC Issuer
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Company agrees that any
action taken or omitted by the LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Company and
shall not put the LC Issuer or any Lender under any liability to the Company.
Nothing in this Section 2.19.7 is intended to limit the right of the Company to
make a claim against the LC Issuer for damages as contemplated by the proviso to
the first sentence of Section 2.19.6.

2.19.8. Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer. The LC Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Revolving Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Revolving Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.19, the LC Issuer shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Required Revolving Lenders, and such request and any action taken or failure
to act pursuant thereto shall be binding upon the Revolving Lenders and any
future holders of a participation in any Facility LC.

2.19.9. Indemnification. The Company hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, out-of-pocket costs or expenses which such
Lender, the LC Issuer or the Agent may incur (or which may be claimed against
such Lender, the LC Issuer or the Agent by any Person whatsoever) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, out-of-pocket costs or expenses which the LC Issuer may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to the LC Issuer hereunder (but nothing herein
contained shall affect any rights the Company may have against any Defaulting
Lender) or (ii) by reason of or on account of the LC Issuer issuing any Facility
LC which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Facility LC
does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Company shall not be required to indemnify any Lender, the LC Issuer or the
Agent for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by (x) the willful misconduct or gross
negligence of the LC Issuer in determining whether a request presented under any
Facility LC complied with the terms of such Facility LC or (y) the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. Nothing in
this Section 2.19.9 is intended to limit the obligations of the Company under
any other provision of this Agreement.

 

48



--------------------------------------------------------------------------------

2.19.10. Lenders’ Indemnification. Each Revolving Lender shall, ratably in
accordance with its Revolving Loan Pro Rata Share, indemnify the LC Issuer, its
affiliates and their respective directors, officers, agents and employees (to
the extent not reimbursed by the Company) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct or the LC Issuer’s failure to pay under any Facility LC after
the presentation to it of a request strictly complying with the terms and
conditions of the Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.19 or any action taken or omitted by such
indemnitees hereunder.

2.19.11. Facility LC Collateral Account. The Company agrees that it will, upon
the request of the Agent or the Required Revolving Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Revolving Lenders in respect of any Facility LC,
maintain a special collateral account pursuant to arrangements satisfactory to
the Agent (the “Facility LC Collateral Account”) at the Agent’s office at the
address specified pursuant to Article XIII, in the name of the Company but under
the sole dominion and control of the Agent, for the benefit of the Lenders and
in which the Company shall have no interest other than as set forth in
Section 2.7(b) or 8.1. The Company hereby pledges, assigns and grants to the
Agent, on behalf of and for the ratable benefit of the Lenders and the LC
Issuer, a security interest in all of the Company’s right, title and interest in
and to all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Agent will invest any funds on deposit from time to time in
the Facility LC Collateral Account in certificates of deposit of JPMorgan having
a maturity not exceeding 30 days. Nothing in this Section 2.19.11 shall either
obligate the Agent to require the Company to deposit any funds in the Facility
LC Collateral Account or limit the right of the Agent to release any funds held
in the Facility LC Collateral Account in each case other than as required by
Section 2.7(b) or 8.1.

 

49



--------------------------------------------------------------------------------

2.19.12. Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

2.19.13. Transitional Letter of Credit Provisions. From and after the Closing
Date, the letters of credit described on Schedule 2.19.13 (the “Existing Letters
of Credit”) shall be deemed to constitute Facility LCs issued pursuant to
Section 2.19.1 in which the Lenders participate pursuant to Section 2.19.2. Fees
shall accrue in respect of the Existing Letters of Credit as provided in
Section 2.19.4 beginning as of the Closing Date.

2.20. Replacement of Lender. If a Borrower is required pursuant to Section 3.1,
3.2, 3.5 or 3.6 to make any additional or increased payment to any Lender, if
any Lender’s obligation to make or continue, or to convert Floating Rate
Advances into, Eurocurrency Advances shall be suspended pursuant to Section 3.3
or if any Lender becomes a Defaulting Lender (any Lender so affected an
“Affected Lender”), the Company may elect, if such amounts continue to be
charged, such suspension is still effective or such Lender remains a Defaulting
Lender, to replace such Affected Lender as a Lender party to this Agreement,
provided that no Default or Unmatured Default shall have occurred and be
continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Company, the Agent and (if such Affected Lender
is a Revolving Lender) JPMorgan in its capacity as LC Issuer shall agree, as of
such date, to purchase for cash the Advances and other Obligations due to the
Affected Lender pursuant to an assignment substantially in the form of Exhibit C
and to become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be terminated as of such date and to
comply with the requirements of Section 12.3 applicable to assignments, and
(ii) the Borrowers shall pay to such Affected Lender in same day funds on the
day of such replacement (A) all interest, fees and other amounts then accrued
but unpaid to such Affected Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Affected Lender under Sections 3.1, 3.2, 3.5 and 3.6, and (B) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.

2.21. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 2.5(a);

(b) the Revolving Loan Commitment, Outstanding Revolving Credit Exposure, Term
Loan Commitment and outstanding Term Loans of such Defaulting Lender shall not
be included in determining whether the Required Revolving Lenders or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 8.2);
provided, that (i) such Defaulting Lender’s Revolving Loan Commitment or Term
Loan Commitment may not be increased or extended without its consent and
(ii) the principal amount of, or interest or fees payable on, Loans or
Reimbursement Obligations may not be reduced or excused or the scheduled date of
payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent;

(c) if any Swing Line Exposure or LC Obligations exist at the time such Lender
becomes a Defaulting Lender then:

 

50



--------------------------------------------------------------------------------

  (i) all or any part of the Swing Line Exposure and LC Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Loan Pro Rata Shares but only to the
extent the sum of all non-Defaulting Lenders’ Outstanding Revolving Credit
Exposures plus such Defaulting Lender’s Swing Line Exposure and LC Obligations
does not exceed the total of all non-Defaulting Lenders’ Revolving Loan
Commitments;

 

  (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Agent (x) first, prepay such Swing Line Exposure and (y) second,
cash collateralize for the benefit of the LC Issuer only the Company’s
obligations corresponding to such Defaulting Lender’s LC Obligations (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 8.1 for so long as such LC
Obligations are outstanding;

 

  (iii) if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Obligations pursuant to clause (ii) above, the Company shall not be
required to pay any letter of credit fees to such Defaulting Lender pursuant to
Section 2.19.4 with respect to such Defaulting Lender’s LC Obligations during
the period such Defaulting Lender’s LC Obligations are cash collateralized;

 

  (iv) if the LC Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.5(a) and Section 2.19.4 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Loan Pro Rata Shares; and

 

  (v) if all or any portion of such Defaulting Lender’s LC Obligations is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the LC Issuer
or any other Lender hereunder, all letter of credit fees payable under
Section 2.19.4 with respect to such Defaulting Lender’s LC Obligations shall be
payable to the LC Issuer until and to the extent that such LC Obligations are
reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the LC Issuer shall not be
required to issue or Modify any Facility LC, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding LC Obligations
will be 100% covered by the Revolving Loan Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.21(c), and participating interests in any newly made Swing Line
Loan or any newly issued or increased Facility LC shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Lender or the LC Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the LC Issuer shall not be
required to issue or Modify any Facility LC, unless the Swing Line Lender or the
LC Issuer, as the case may be, shall have entered into arrangements with the
Company or such Lender, satisfactory to the Swing Line Lender or the LC Issuer,
as the case may be, to defease any risk to it in respect of such Lender
hereunder.

 

51



--------------------------------------------------------------------------------

In the event that the Agent, the Company, the LC Issuer and the Swing Line
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line Exposure
and LC Obligations of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Revolving Loan Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Lenders as the Agent
shall determine may be necessary in order for such Lender to hold such Loans in
each Agreed Currency of each Borrower in accordance with its Revolving Loan Pro
Rata Share.

Nothing contained in the foregoing shall be deemed to constitute a waiver by any
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.

2.22. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the specified
currency with such other currency at the Agent’s main office in Chicago,
Illinois on the Business Day preceding that on which the final, non-appealable
judgment is given. The obligations of the applicable Borrower in respect of any
sum due to any Lender or the Agent hereunder shall, notwithstanding any judgment
in a currency other than the specified currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be) of any sum adjudged to be so due in such other currency
such Lender or the Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Agent, as the case may be, in the
specified currency, such Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Agent, as the case may be, against
such loss, and if the amount of the specified currency so purchased exceeds
(a) the sum originally due to any Lender or the Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Agent, as the case may be, agrees to remit such
excess to the applicable Borrower.

2.23. Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II with respect to any Advance in any Foreign Currency,
if there shall occur on or prior to the date of such Advance any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would in the reasonable
opinion of the applicable Borrower, the Agent or the Required Revolving Lenders
make it impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the applicable Borrower, then
the Agent shall forthwith give notice thereof to such Borrower and the Revolving
Lenders or such Borrower shall give notice thereof to the Revolving Lenders, as
the case may be, and such Eurocurrency Loans shall not be denominated in such
currency but shall be made on such Borrowing Date in Dollars, in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related Borrowing Notice, as Floating Rate Loans, unless the
applicable Borrower notifies the Agent at least one Business Day before such
date that (a) it elects not to borrow on such date or (b) it elects to borrow on
such date in a different Agreed Currency, as the case may be, in which the
denomination of such Eurocurrency Loans would in the opinion of the Agent and
the Required Revolving Lenders be practicable and in an aggregate principal
amount equal to the Dollar Amount of the aggregate principal amount specified in
the related Borrowing Notice.

 

52



--------------------------------------------------------------------------------

2.24. Foreign Subsidiary Borrowers.

2.24.1. Additional Dutch Borrowers. The Company may, at any time on or prior to
August 31, 2011 (or such later date as the Agent shall agree in its sole
discretion), add as a party to this Agreement each of Applied Power Europa B.V.
and Enerpac B.V., each a Dutch Subsidiary, as a “Foreign Subsidiary Borrower”
hereunder by (a) the execution and delivery to the Agent of a duly completed
Assumption Letter by such Subsidiary, with the written consent of each other
Borrower, (b) the execution and delivery to the Agent of such documents,
instruments, opinions and certificates as shall be required in order to permit
the Borrowers to be in compliance with Section 16.2 in connection with the
joinder of such Foreign Subsidiary Borrower hereto, (c) in the case of the
addition of Enerpac B.V., a deed of amendment to the articles of association of
Enerpac B.V., inter alia, to allow for the transfer of voting rights of shares
in Enerpac B.V. to a pledgee, and (d) the execution and delivery to the Agent of
such documents, notices, instruments, opinions, positive works council advices
(including the works council of Power-Packer Europa B.V. and of Enerpac B.V.),
documents of title and certificates as shall be required in order to permit the
Borrowers to be in compliance with Section 6.21(d) after giving effect to the
joinder of such Foreign Subsidiary Borrower hereto. Upon such execution,
delivery and consent, such Subsidiary shall for all purposes be a party hereto
as a Foreign Subsidiary Borrower as fully as if it had executed and delivered
this Agreement.

2.24.2. Removal of Foreign Subsidiary Borrower. The Company may at any time
execute and deliver to the Agent a Subsidiary Borrower Termination with respect
to any Foreign Subsidiary Borrower, whereupon such Subsidiary shall cease to be
a Foreign Subsidiary Borrower and a party to this Agreement. Notwithstanding the
preceding sentence, no Subsidiary Borrower Termination will become effective as
to any Foreign Subsidiary Borrower at a time when any principal of or interest
on any Loan to such Foreign Subsidiary Borrower or any other amount due and
payable by such Foreign Subsidiary Borrower shall be outstanding hereunder.

ARTICLE III

YIELD PROTECTION; TAXES

 

  3.1. Yield Protection. If any Change in Law:

 

  (i) subjects the Agent, any Lender or the LC Issuer to any taxes (other than
(A) Taxes, (B) Other Taxes, (C) Other Connection Taxes on gross or net income,
profits or revenue (including value-added or similar Taxes), (D) Excluded Taxes
or (E) UK Tax attributable to a Tax Deduction required by law to be made by a
Borrower or compensated for by Section 3.6) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, or

 

  (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances), or

 

53



--------------------------------------------------------------------------------

  (iii) imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Eurocurrency Loans, or of issuing or participating in
Facility LCs, or reduces any amount receivable by any Lender or any applicable
Lending Installation or the LC Issuer in connection with its Eurocurrency Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending Installation or the LC Issuer to make any payment calculated by
reference to the amount of Eurocurrency Loans, Facility LCs or participations
therein held or interest or LC Fees received by it, by an amount deemed material
by such Lender or the LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to the Agent,
such Lender or applicable Lending Installation or the LC Issuer, as the case may
be, of making or maintaining its Loans, Revolving Loan Commitment or Term Loan
Commitment or of issuing or participating in Facility LCs or to reduce the
return received by the Agent, such Lender or applicable Lending Installation or
the LC Issuer, as the case may be, in connection with such Loans, Revolving Loan
Commitment or Term Loan Commitment, Facility LCs or participations therein
(including, in any such instance and without limitation, pursuant to any
conversion of any Loan denominated in an Agreed Currency into a Loan denominated
in any other Agreed Currency), then, within 15 days of demand by the Agent, such
Lender or the LC Issuer, as the case may be, the Borrowers shall pay the Agent,
such Lender or the LC Issuer, as the case may be, such additional amount or
amounts as will compensate the Agent, such Lender or the LC Issuer, as the case
may be, for such increased cost or reduction in amount received.

3.2. Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or the LC Issuer, any Lending Installation of such Lender or the LC
Issuer, or any corporation controlling such Lender or the LC Issuer is increased
as a result of a Change in Law, then, within 15 days of demand by such Lender or
the LC Issuer, the applicable Borrower shall pay such Lender or the LC Issuer
the amount necessary to compensate for any shortfall in the rate of return on
the portion of such increased capital which such Lender or the LC Issuer
determines is attributable to this Agreement, its Outstanding Revolving Credit
Exposure, its Term Loans or Revolving Loan Commitment or Term Loan Commitment or
its commitment to issue Facility LCs as the case may be, hereunder (after taking
into account such Lender’s or the LC Issuer’s policies as to capital adequacy).

3.3. Availability of Types of Advances. If (a) any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, (b) the Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Base Rate or Eurocurrency Base
Rate, as applicable, for any Eurocurrency Advance for any Interest Period or
(c) the Required Lenders determine that the Adjusted Eurocurrency Base Rate or
the Eurocurrency Base Rate, as applicable, for any Eurocurrency Advance for any
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Advance for such Interest Period, then the Agent shall suspend the availability
of Eurocurrency Advances and require any affected Eurocurrency Advances to be
repaid or converted to Floating Rate Advances, subject to the payment of any
funding indemnification amounts required by Section 3.4.

3.4. Funding Indemnification. If any payment of a Eurocurrency Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance is
not made or continued, or a Floating Rate Advance is not converted into a
Eurocurrency Advance, on the date specified by the applicable Borrower for any
reason other than default by the Lenders, or a Eurocurrency Advance is not
prepaid on the date specified by such Borrower for any reason, or a Eurocurrency
Advance is assigned other than on the last day of an Interest Period therefor as
a result of a request by the Borrower pursuant to Section 2.20, such Borrower
will indemnify each Lender for any loss or cost incurred by it resulting
therefrom, including, without limitation, any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurocurrency Advance.

 

54



--------------------------------------------------------------------------------

3.5. Taxes.

3.5.1. All payments by the Borrowers to or for the account of any Lender, the LC
Issuer or the Agent hereunder or under any Note, Facility LC Application or any
other Loan Document shall be made free and clear of and without deduction for
any and all Taxes. If any Borrower shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder or under any other Loan Document
to any Lender, the LC Issuer or the Agent, (a) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.5) such
Lender, the LC Issuer or the Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (b) such
Borrower shall make such deductions, (c) such Borrower shall pay the full amount
deducted to the relevant authority in accordance with applicable law and
(d) such Borrower shall furnish to the Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.

3.5.2. In addition, each Borrower hereby agrees to pay any present or future
stamp or documentary taxes related to any Loan Party and any other excise or
property taxes, charges or similar levies related to such Loan Party which arise
from any payment hereunder or under any Note, Facility LC Application, or other
Loan Document or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note, Facility LC Application or other Loan Document
(“Other Taxes”).

3.5.3. Each Borrower hereby agrees to indemnify the Agent, the LC Issuer and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) related to any Loan Party paid by the Agent, the LC Issuer or such
Lender as a result of its Revolving Loan Commitment, its Term Loan Commitment,
any Loans made by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Agent, the LC
Issuer or such Lender makes demand therefor.

3.5.4. Each Lender agrees that it will, not more than ten Business Days after
the date of this Agreement and at such other times prescribed by applicable law,
deliver to each Borrower (with a copy to the Agent) such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
such Borrower as will demonstrate that such Lender is entitled to an exemption
from withholding tax under the law of the jurisdiction in which such Borrower is
located or a treaty to which such jurisdiction is a party and will permit
payments by such Borrower hereunder to be made without withholding. Without
limiting the generality of the foregoing, in the event that a Borrower is
resident for tax purposes in the United States of America, any Lender that is
not organized under the laws of the United States of America or a state thereof
(each a “Non-U.S. Lender”) agrees that it will, not more than ten Business Days
after the date of this Agreement, (i) deliver to the Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY,
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, and (ii) deliver to the Agent a United States Internal Revenue
Form W-8 and certify that it is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Company and the Agent (x) renewals or additional copies of such IRS
form (or any successor form) on or before the date that such form expires or
becomes obsolete, and (y) after the occurrence of any event requiring a change
in the most recent IRS forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Company or the Agent.
All documentation, forms or amendments described in the first or second sentence
of this Section 3.5.4 shall certify or otherwise demonstrate that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any income taxes in the applicable jurisdiction, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such documentation inapplicable or which would
prevent such Lender from duly completing and delivering any such documentation
or amendment with respect to it and such Lender advises the Borrowers and the
Agent that it is not capable of receiving payments without any deduction or
withholding of income tax in such jurisdiction. Each Lender shall promptly
notify the Agent of any change in circumstances which would modify or render
invalid any claimed exemption from withholding of income tax in any such
jurisdiction.

 

55



--------------------------------------------------------------------------------

3.5.5. For any period during which a Lender has failed to provide a Borrower
with appropriate documentation pursuant to Section 3.5.4 (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date of this Agreement or, in the case of a Lender
that became a party to this Agreement pursuant to an assignment, the assigning
Lender was entitled, at the time of the assignment, to receive additional
amounts with respect to such withholding tax pursuant to this Section 3.5), such
Lender shall not be entitled to indemnification under this Section 3.5 by such
Borrower with respect to Taxes imposed by the jurisdiction in which such
Borrower is located provided that, should a Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under Section 3.5.4, the
Borrowers shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.

3.5.6. Each Lender shall severally indemnify the Agent for any taxes (but, in
the case of any Taxes or Other Taxes, only to the extent that any Borrower has
not already indemnified the Agent for such Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by the Agent in connection with any Loan Document and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 3.5.6 shall be paid
within ten (10) days after the Agent delivers to the applicable Lender a
certificate stating the amount of taxes so paid or payable by the Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. The obligations of the Lenders under this Section 3.5.6 shall survive the
payment of the Obligations and termination of this Agreement.

 

56



--------------------------------------------------------------------------------

3.5.7. For purposes of Section 3.5, the terms “Lender” or “Lenders” shall
include the LC Issuer, as appropriate.

3.6. UK Tax.

(a) Definitions:

“Protected Party” means a Lender, the LC Issuer or the Agent which is or will be
subject to any liability or required to make any payment for or on account of UK
Tax, in relation to a sum received or receivable (or any sum deemed for the
purposes of UK Tax to be received or receivable) under a Loan Document.

“Qualifying Lender” means:

 

  (i) a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document and is:

 

  (A) a Lender:

 

  (I) which is a bank (as defined for the purpose of section 879 of the Income
Tax Act 2007) making an advance under a Loan Document; or

 

  (II) in respect of an advance made under a Loan Document by a person that was
a bank (as defined for the purpose of section 879 of the Income Tax Act 2007) at
the time that that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

  (B) a Lender which is:

 

  (I) a company resident in the United Kingdom for United Kingdom tax purposes;
or

 

  (II) a partnership each member of which is:

 

  1) a company resident in the United Kingdom; or

 

  2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the Corporation
Tax Act 2009; or

 

57



--------------------------------------------------------------------------------

  (III) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing its chargeable
profits (within the meaning given by section 19 of the Corporation Tax Act
2009).

 

  (C) a Treaty Lender; or

 

  (ii) a building society (as defined for the purpose of section 880 of the
Income Tax Act 2007) making an advance under a Loan Document.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any UK Tax.

“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under a Loan Document.

“Tax Payment” means either an increased payment made by a Borrower to a Lender
under 3.6(e) (Tax gross-up) or a payment under 3.6(j) (Tax indemnity).

“Treaty Lender” means a Lender which:

 

  (i) is treated as a resident of a Treaty State for the purposes of the Treaty;

 

  (ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

 

  (iii) satisfies all other conditions under that Treaty for a payment of
interest made by a UK Subsidiary under a Loan to be exempt from UK income tax
(and any identical or substantially similar tax that is imposed after the date
of this Agreement in addition to, or in place of, UK income tax).

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

(b) Unless a contrary indication appears, in this Section 3.6 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

(c) Each Borrower shall make all payments to be made by it under a Loan Document
without any Tax Deduction, unless a Tax Deduction is required by law.

(d) Each Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify that
Borrower.

 

58



--------------------------------------------------------------------------------

(e) If a Tax Deduction is required by law to be made by a Borrower under a Loan
Document, the amount of the payment due from that Borrower shall be increased to
an amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

(f) A Borrower is not required to make an increased payment to a Lender under
paragraph (e) above for a Tax Deduction in respect of tax imposed by the United
Kingdom from a payment of interest on a Loan, if on the date on which the
payment falls due the payment could have been made to the relevant Lender
without a Tax Deduction if it was a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or any published
practice or concession of any relevant taxing authority; or

 

  (i) (A) the relevant Lender is a Qualifying Lender solely under sub-paragraph
(i)(B) of the definition of Qualifying Lender;

(B) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the Income Tax Act 2007 (as that provision
has effect on the date on which the relevant Lender became a party hereto) which
relates to that payment and that Lender has received from such Borrower or the
Company a certified copy of that Direction; and

(C) the payment could have been made to the Lender without any Tax Deduction in
the absence of that Direction; or

 

  (ii) The relevant Lender is a Treaty Lender and the Lender fails to comply
with its obligations under paragraph (i)(A) and (B) below, unless:

(A) such failure is due to a change after the date it became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or any published practice or concession of any relevant taxing authority; or

(B) the Lender is able to demonstrate that the payment could have been made to
the Lender without a Tax Deduction had the Borrower complied with its
obligations under clause (i)(A) below.

(g) If a Borrower is required to make a Tax Deduction, that Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

(h) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower making that Tax Deduction shall
deliver to the Agent for the Lender entitled to the payment a statement under
Section 975 of the Income Tax Act 2007 or other evidence reasonably satisfactory
to the Lender that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

(i)

 

59



--------------------------------------------------------------------------------

(A) Treaty Lender and each Borrower which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Borrower to obtain authorization to make that payment without
a Tax Deduction.

(B) Without prejudice to the generality of clause (A) above, each Treaty Lender
shall, either (1) file not more than ten Business Days after the date it became
a Lender under this Agreement with the relevant taxing authority such properly
completed and executed documentation required in order for each relevant
Borrower to make payment to that Treaty Lender without a Tax Deduction; or
(2) notify the Company not more than ten Business Days after the date it became
a Lender under this Agreement of its HMRC DT Treaty Passport scheme (the
“Scheme”) reference number and the jurisdiction in which it is resident for Tax
purposes. If a Treaty Lender provides a notification to a UK Borrower under
(2) above, the UK Borrower shall file a duly completed form DTTP2 in respect of
such Lender with H.M. Revenue & Customs within 30 Business Days of the date on
which the Lender became a Lender under this Agreement. Each Treaty Lender shall
file such properly completed and executed documentation required to renew any
authorization (including a passport issued to the Lender under the Scheme) for
each relevant Borrower to make payment to that Treaty Lender without a Tax
Deduction no less than 20 Business Days before such authorization expires or
becomes obsolete.

(C) Each Treaty Lender shall, if requested by a relevant Borrower, notify such
Borrower of any filings made by it in accordance with this paragraph (i). Each
Borrower, shall if requested by a relevant Treaty Lender, notify such Treaty
Lender of any filings made by it in accordance with this paragraph (i).

(j) Each Borrower shall (within 3 Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of UK Tax by that Protected Party in respect of a Loan
Document.

(k) Paragraph (j) above shall not apply with respect to any UK Tax assessed on a
Protected Party:

 

  (A) under the law of the jurisdiction in which that Protected Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Protected Party is treated as resident for tax purposes; or

 

  (B) under the law of the jurisdiction in which that Protected Party’s facility
office is located in respect of amounts received or receivable in that
jurisdiction,

if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party.

(l) Furthermore, paragraph (j) above shall not apply to the extent a loss,
liability or cost:

 

  (A) is compensated for by an increased payment under paragraphs (c) to
(h) above; or

 

60



--------------------------------------------------------------------------------

  (B) would have been compensated for by an increased payment under paragraphs
(c) to (h) above but was not so compensated solely because one of the exclusions
in paragraph (f) applied.

(m) A Protected Party making, or intending to make a claim under paragraph
(j) above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Borrower.

(n) A Protected Party shall, on receiving a payment from a Borrower under
paragraph (j), notify the Agent.

(o) If a Borrower makes a Tax Payment and the relevant Lender determines that:

 

  (A) a Tax Credit is attributable to that Tax Payment; and

 

  (B) that Lender has obtained, utilized and retained that Tax Credit,

the relevant Lender shall pay an amount to the Borrower which that Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been made by the Borrower.

(p) Each Borrower shall pay and, within three Business Days of demand, indemnify
each Lender against any cost, loss or liability that Lender incurs in relation
to all stamp duty, registration and other similar UK Taxes payable in respect of
any Loan Document (excluding, for the avoidance of doubt, any such UK Tax
arising in connection with an assignment or transfer by that Lender of its
rights under any Loan Document).

(q) All amounts set out, or expressed to be payable under a Loan Document by any
party to a Lender which (in whole or part) constitute the consideration for VAT
purposes shall be deemed to be exclusive of any VAT which is chargeable on such
supply, and accordingly, subject to paragraph (r) below, if VAT is chargeable on
any supply made by any Lender to any party under a Loan Document, that party
shall pay to the Lender (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).

(r) Where a Loan Document requires any party to reimburse a Lender for any costs
or expenses, that party shall also at the same time pay and indemnify the Lender
against all VAT incurred by the Lender in respect of the costs or expenses to
the extent that the Lender reasonably determines that neither it nor any other
member of any group of which it is a member for VAT purposes is entitled to
credit or repayment from the relevant tax authority in respect of the VAT.

3.7. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of the Borrowers to
such Lender under Sections 3.1, 3.2, 3.5 and 3.6 or to avoid the unavailability
of Eurocurrency Advances under Section 3.3, so long as such designation is not,
in the judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the applicable Borrower
(with a copy to the Agent) as to the amount due, if any, under Section 3.1, 3.2,
3.4, 3.5 or 3.6. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on such Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type, currency and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the
applicable Borrower of such written statement. The obligations of the Borrowers
under Sections 3.1, 3.2, 3.4, 3.5 and 3.6 shall survive payment of the
Obligations and termination of this Agreement.

 

61



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Effectiveness of Agreement and Initial Credit Extension. Notwithstanding
the execution and delivery of this Agreement on the Closing Date, this Agreement
shall not become effective, the Existing Credit Agreement shall not be
superseded as provided in Section 1.3, no commitment to make Credit Extensions
shall arise and no Lender shall be required to make the initial Credit Extension
hereunder unless, on or before March 31, 2011:

(a) the Company has furnished to the Agent with sufficient copies for the
Lenders:

 

  (i) Copies of the articles or certificate of incorporation (or comparable
constituent document) of each Loan Party, together with all amendments, and a
certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of incorporation or organization, as well as any
other information required by Section 326 of the USA PATRIOT Act or necessary
for the Agent or any Lender to verify the identity of any Loan Party as required
by Section 326 of the USA PATRIOT Act.

 

  (ii) Copies, certified by the Secretary or Assistant Secretary of each Loan
Party, of its by-laws (or comparable governing document) and of its Board of
Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which such Loan Party is a
party.

 

  (iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of each Loan Party, which shall identify by name and title and bear
the signatures of the Financial Officers of the Company and any other officers
of any Loan Party authorized to sign the Loan Documents to which such Loan Party
is a party, upon which certificate the Agent and the Lenders shall be entitled
to rely until informed of any change in writing by such Loan Party.

 

  (iv) A certificate, signed by a Financial Officer of the Company, stating that
on the Closing Date (A) the representations and warranties contained in Article
V are true and correct and (B) no Default or Unmatured Default has occurred and
is continuing.

 

  (v) Written opinions of the Loan Parties’ U.S. and U.K. counsel, addressed to
the Agent and the Lenders in substantially the forms attached hereto as Exhibit
A.

 

  (vi) Any Notes requested by a Lender pursuant to Section 2.13 payable to each
such requesting Lender.

 

  (vii) Audited consolidated financial statements of the Company for the fiscal
years ended August 31, 2009 and August 31, 2010 and unaudited consolidated
financial statements of the company for the fiscal quarter ended November 30,
2010 (such financial statements, collectively, the “Historical Financial
Statements”).

 

62



--------------------------------------------------------------------------------

  (viii) Satisfactory financial statement projections through and including the
fiscal year ended August 31, 2016, together with such additional financial
information as the Agent shall reasonably request (including, without
limitation, a summary of the assumptions used in preparing such projections).

 

  (ix) An opening compliance certificate in substantially the form of Exhibit B
signed by a Financial Officer of the Company showing the calculations necessary
to determine compliance with the covenants contained in Section 6.19 and 6.21 of
this Agreement, which calculations shall be prepared in a manner acceptable to
the Agent and the Lenders (the “Opening Pro Forma Compliance Certificate”).

 

  (x) (a) from (i) each party hereto (including Departing Lenders) either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Agent (which may include facsimile or electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement or, in the case of a Departing Lender,
that such Departing Lender has consented to the terms set forth in Section 1.3
hereof and (ii) each Loan Party either (A) a counterpart signed on behalf of
such Loan Party or (B) written evidence satisfactory to the Agent (which may
include facsimile or electronic transmission of a signed signature page of such
Loan Party) that such Loan Party has signed a counterpart, of each Loan Document
to which it is a party, including, without limitation, the Domestic Subsidiary
Guaranty (in the case of each Domestic Subsidiary Guarantor), each Subsidiary
Guaranty of a Foreign Subsidiary Borrower, the Security Agreement, and such
other Collateral Documents and Loan Documents as the Agent or its counsel may
have reasonably requested, and (b) any other instrument, documents, agreements
opinions or certificates listed on the List of Closing Documents attached hereto
as Schedule 4.1 and not otherwise listed herein.

 

  (xi) Schedules and Exhibits to this Agreement in form and substance
satisfactory to the Lenders.

 

  (xii) Such other documents as any Lender or its counsel may have reasonably
requested.

 

  (xiii) If the initial Credit Extension will be the issuance of a Facility LC
(other than the deemed issuance of any Existing Letters of Credit), a properly
completed Facility LC Application.

(b) (i) The Agent (for the benefit of itself and the other parties entitled
thereto) and the Lead Arrangers shall have received all fees and other amounts
due and payable on or prior to the Closing Date (including fees for the account
of the Lenders), including (x) to the extent invoiced, reimbursement or payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
the Company hereunder, and (y) all accrued and unpaid interest under the
Existing Credit Agreement and all accrued and unpaid fees under Sections 2.5(a)
and 2.19.4 of the Existing Credit Agreement, and (ii) the Departing Lenders
shall have been repaid in full as contemplated by Section 1.3 on the Closing
Date, substantially concurrently with the effectiveness hereof. Without limiting
the foregoing, if, after giving effect to the transactions contemplated hereby
on the Closing Date (including, without limitation, the reduction of the
Aggregate Revolving Commitment), the aggregate Revolving Exposures exceed the
Aggregate Revolving Commitment, then the Company shall prepay Loans on the
Closing Date in such amounts as shall be necessary to eliminate such excess.

 

63



--------------------------------------------------------------------------------

4.2. Initial Advance to each Additional Foreign Subsidiary Borrower. The Lenders
shall not be required to make a Revolving Loan hereunder to or with respect to
any Foreign Subsidiary Borrower which may become a party hereto on or after the
Closing Date, unless (without duplication of deliveries that may have been made
pursuant to Section 4.1 on the Closing Date):

(a) the Company or such Foreign Subsidiary Borrower has furnished or caused to
be furnished to the Agent with sufficient copies for the Lenders, in each case,
in form and substance reasonably satisfactory to the Agent:

 

  (i) In the case of the UK Borrowers, a duly executed and delivered signature
page hereto, and in the case of a Dutch Borrower an Assumption Letter executed
and delivered by such Dutch Borrower and containing the written consent of each
other Borrower, as contemplated by Section 2.24.1.

 

  (i) Copies, certified by the Company Secretary, Assistant Secretary, managing
director(s) or other authorized representative of such Foreign Subsidiary
Borrower, if applicable, of its Board of Directors’ resolutions (and resolutions
of other bodies, if any are deemed necessary by counsel for any Lender)
approving the terms of the entry into and the transactions contemplated by the
Assumption Letter and the other Loan Documents to which such Foreign Subsidiary
Borrower is a party, authorizing the execution of the incumbency certificate and
approving the individuals set out therein to execute all other documents,
certificates and notices in connection with the transaction and the Loan
Documents on its behalf.

 

  (ii) Copies, certified by the Company Secretary, Assistant Secretary, managing
director(s) or other authorized representative of the constitutional documents
of such Foreign Subsidiary Borrower.

 

  (iii) An incumbency certificate, executed by the Secretary, Assistant
Secretary, managing director(s) or other authorized representative of such
Foreign Subsidiary Borrower, which shall identify by name and title and bear the
signature of the officers, proxyholder or managing director(s) of such Foreign
Subsidiary Borrower authorized to sign the Assumption Letter and the other Loan
Documents to which such Foreign Subsidiary is a party, and all other documents
and notices to be signed or dispatched by it under or in connection with this
Agreement or the other Loan Documents, upon which certificate the Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Company.

 

  (iv) (A) A written opinion of counsel to such Foreign Subsidiary Borrower,
with respect to the laws of its jurisdiction of organization, addressed to the
Agent and the Lenders and (B) a written opinion of U.S. counsel to the Company
and such Foreign Subsidiary Borrower, addressed to the Agent and the Lenders.

 

  (v) Promissory notes payable to each of the Lenders requesting promissory
notes pursuant to Section 2.13(d) hereof.

 

  (vi) All documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and (if applicable).

 

64



--------------------------------------------------------------------------------

  (vii) In the case of a Dutch Subsidiary, the Agent shall have received from
such Dutch Subsidiary (A) an original up-to-date extract from the Chamber of
Commerce Trade Register and (B) a confirmation by an authorized signatory of
such Dutch Subsidiary that there is no works council with jurisdiction over the
transactions as envisaged by any Loan Document, or, if a works council is
established, a confirmation that all consultation obligations in respect of such
works council have been complied with and that positive unconditional advice has
been obtained, attaching a copy of the works council’s advice on the
transactions as envisaged by the Loan Documents and a copy of the request for
such advice.

 

  (viii) In the case of a UK Subsidiary, a valid direction from Her Majesty’s
Revenue and Customs authorizing such Subsidiary to make interest payments
hereunder to any Lender which is:

 

  (A) a Treaty Lender (as defined in Section 3.6(a)) with no withholding or
deduction for or on account of UK Tax; or

 

  (B) a resident of a jurisdiction having a double taxation agreement with the
United Kingdom that makes provision for relief by way of reduction of (rather
than exemption from) tax imposed by the United Kingdom on interest and which
does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected, with the minimum withholding or deduction for or on account of UK Tax
resulting from the application of such relief.

 

  (ix) Such other notices, instruments, documents, opinions, documents of title
and certificates as any Lender or its counsel may have reasonably requested.

(b) the Company has, and has caused each applicable Subsidiary to, deliver all
such documents, notices, instruments, opinions, documents of title and
certificates as shall be required in order to permit the Borrowers to be in
compliance with Section 6.21(d) after giving effect to the joinder of such
Foreign Subsidiary Borrower hereto.

4.3. Each Credit Extension. The Lenders shall not (except as otherwise set forth
in Section 2.4.4 with respect to Revolving Loans for the purpose of repaying
Swing Line Loans) be required to make any Credit Extension unless on the
applicable Credit Extension Date:

 

  (i) No Default or Unmatured Default exists or would exist immediately after
giving effect to such Credit Extension.

 

  (ii) The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

 

  (iii) All legal matters incident to the making of such Credit Extension shall
be satisfactory to the Lenders and their counsel.

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance or Modification of a Facility LC with respect to each such
Credit Extension shall constitute a representation and warranty by the
applicable Borrower that the conditions contained in Sections 4.3(i) and
(ii) have been satisfied.

 

65



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower (as to itself and its Subsidiaries) represents and warrants to the
Lenders that:

5.1. Existence and Standing. Each of the Company and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in all material respects in
each jurisdiction in which its business is conducted, except for any failure
(other than by any Loan Party or any Material Foreign Subsidiary) to be in
compliance with the foregoing that could not, individually or collectively,
reasonably be expected to have a Material Adverse Effect.

5.2. Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate or other
applicable proceedings, and the Loan Documents to which such Loan Party is a
party constitute legal, valid and binding obligations of such Loan Party
enforceable against such Loan Party in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or, in the case of any
Foreign Subsidiary Borrower, by any general principles of law limiting its
obligations which are specifically referred to on any legal opinion delivered
pursuant to Section 4.2.

5.3. No Conflict; Government Consent. Neither the execution and delivery by each
Loan Party of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Company or any of its Subsidiaries or
(ii) the Company’s or any Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement (or any
comparable constituent document), as the case may be, or (iii) the provisions of
any indenture, instrument or agreement to which the Company or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is bound
(including, without limitation, any Senior Note Documents or Subordinated
Indebtedness Documents), or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Company or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Company or any of its Subsidiaries, is required to be obtained by the
Company or any of its Subsidiaries in connection with the execution and delivery
of the Loan Documents, the borrowings under this Agreement, the payment and
performance by the Borrowers of the Secured Obligations or the legality,
validity, binding effect or enforceability of any of the Loan Documents.

5.4. Financial Statements. (a) The Historical Financial Statements of the
Company and its Subsidiaries heretofore delivered to the Lenders were prepared
in accordance with generally accepted accounting principles in effect on the
date such statements were prepared and fairly present the consolidated financial
condition and operations of the Company and its Subsidiaries at such dates and
the consolidated results of their operations for the periods then ended.

 

66



--------------------------------------------------------------------------------

(b) All pro forma financial statements or any projections furnished by or on
behalf of the Company or any Subsidiary to the Agent or any Lender in connection
with the negotiation of, or compliance with, the Loan Documents (including,
without limitation, the financial statements that serve as the basis for the
computations in the Opening Pro Forma Compliance Certificate), were prepared in
good faith based upon reasonable assumptions at the time of preparation.

5.5. Material Adverse Change. Since August 31, 2010, there has been no change in
the business, Property, condition (financial or otherwise) or results of
operations of the Company and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.

5.6. Taxes. The Company and its Subsidiaries have filed all material United
States federal tax returns and all other material tax returns which are required
to be filed and have paid all material taxes due pursuant to said returns or
pursuant to any assessment received by the Company or any of its Subsidiaries,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Lien exists. The United States income tax returns of the Company and its
Subsidiaries (other than Persons who became Subsidiaries of the Company after
August 31, 2006) through the fiscal year ended August 31, 2006, are closed for
audit by the Internal Revenue Service. No tax liens have been filed and no
claims are being asserted with respect to any such taxes which could reasonably
be expected to have a Material Adverse Effect. The charges, accruals and
reserves on the books of the Company and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.

5.7. Litigation and Contingent Obligations. Except as set forth on Schedule 5.7,
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Company or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions or any other
transactions contemplated by the Loan Documents. Other than any liability
incident to any litigation, arbitration or proceeding which (i) could not
reasonably be expected to have a Material Adverse Effect or (ii) is set forth on
Schedule 5.7, the Company and its Subsidiaries have no material Contingent
Obligations not provided for or disclosed in the financial statements referred
to in Section 5.4.

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
the Company as of the Closing Date, setting forth their respective jurisdictions
of organization and the percentage of their respective capital stock or other
ownership interests owned by the Company or other Subsidiaries. All of the
issued and outstanding shares of capital stock or other ownership interests of
such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable. Schedule 1.2 contains an accurate list of all of the
Company’s Material Domestic Subsidiaries and their respective jurisdictions of
organization as of the Closing Date. Schedule 1.3 contains an accurate list of
all of the Company’s Material Foreign Subsidiaries and their respective
jurisdictions of organization as of the Closing Date.

5.9. Employee Benefit Plans. (a) The Unfunded Liabilities of all Single Employer
Plans do not in the aggregate exceed $25,000,000, and no Single Employer Plan
has any Unfunded Liabilities for which a minimum funding waiver request under
Section 412 of the Code or Section 302 of ERISA has been filed or is reasonably
anticipated to be filed. Neither the Company nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $20,000,000 in the
aggregate. Each Single Employer Plan complies with all applicable requirements
of law and regulations, except for any failure to comply that could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; no Reportable Event has occurred with respect to any Plan that,
together with all other Reportable Events that have occurred and are continuing,
could reasonably be expected to result in liability to the Company and its
Subsidiaries in an aggregate amount in excess of $20,000,000; neither the
Company nor any other member of the Controlled Group has withdrawn from any
Multiemployer Plan or Multiple Employer Plan or initiated steps to do so; and no
steps have been taken to reorganize any Multiemployer Plan or terminate any Plan
under Section 4041(c) or 4042 of ERISA.

 

67



--------------------------------------------------------------------------------

(b) Each Foreign Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan except to the extent such non-compliance could not reasonably be
expected to result in a Material Adverse Effect. With respect to each Foreign
Pension Plan, none of the Company, its Affiliates or any of its directors,
officers, employees or agents has engaged in a transaction, or other act or
omission (including entering into this Agreement and any act done or to be done
in connection with this Agreement), that has subjected, or could reasonably be
expected to subject, the Company or any of the Subsidiaries, directly or
indirectly, to any penalty (including any tax or civil penalty), fine, claim or
other liability (including any liability under a contribution notice or
financial support direction (as those terms are defined in the United Kingdom
Pensions Act 2004), or any liability or amount payable under section 75 or 75A
of the United Kingdom Pensions Act 1995), that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect and there
are no facts or circumstances which may give rise to any such penalty, fine,
claim, or other liability. With respect to each Foreign Pension Plan, reserves
have been established in the financial statements furnished to Lenders in
respect of any unfunded liabilities in accordance with applicable law or, where
required, in accordance with ordinary accounting practices in the jurisdiction
in which such Foreign Pension Plan is maintained. The aggregate unfunded
liabilities, with respect to such Foreign Pension Plans could not reasonably be
expected to result in a Material Adverse Effect. There are no actions, suits or
claims (other than routine claims for benefits) pending or threatened against
the Company or any of its Affiliates with respect to any Foreign Pension Plan
which could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

5.10. Accuracy of Information. No information, exhibit or report furnished by
any Borrower or any of their respective Subsidiaries to the Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading in any material respect.

5.11. Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Company and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder,
and none of the Collateral is margin stock.

5.12. Material Agreements. Neither the Company nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction the compliance with which could reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Subsidiary is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.

5.13. Compliance With Laws. The Company and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect. Furthermore, to the extent that any Dutch Borrower would qualify as a
credit institution (kredietinstelling) under the Dutch Financial Supervision
Act, it is in compliance therewith.

 

68



--------------------------------------------------------------------------------

5.14. Ownership of Properties. On the Closing Date, the Company and its
Subsidiaries will have good title, free of all Liens other than those permitted
by Section 6.15, to all of the Property and assets reflected in the Company’s
most recent consolidated financial statements provided to the Agent as owned by
the Company and its Subsidiaries, except as sold or otherwise disposed of in the
ordinary course of business, other than defects in title that do not in the
aggregate materially detract from the value of the property or assets of the
Company and the Subsidiaries, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Company and the
Subsidiaries, taken as a whole.

5.15. Insurance. Schedule 5.15 sets forth a true, complete and correct
description of all material insurance maintained by the Company or by the
Company for its Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect and all premiums have been duly paid. The
Company and its Subsidiaries have insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice and
have adequate reserves for all deductibles and self-insurance programs.

5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Company consider the effect of Environmental Laws on the
business of the Company and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Company
due to Environmental Laws. On the basis of this consideration, the Company has
concluded that compliance with applicable Environmental Laws cannot reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

5.17. Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18. Centre of Main Interests and Establishment. Each Foreign Subsidiary
Borrower represents and warrants to the Lenders that its centre of main
interests (as that term is used in Article 3(1) of the Regulation) is in its
jurisdiction of incorporation and it has no Establishment in any other
jurisdiction

5.19. Security Interest in Collateral. The provisions of this Agreement and the
other Loan Documents create legal and valid perfected Liens on all the
Collateral in favor of the Agent to the extent required under the Collateral
Documents, for the benefit of the Holders of Secured Obligations, and such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral to the
extent required under the Collateral Documents, except in the case of (a) Liens
permitted under Section 6.15, to the extent any such Lien would have priority
over the Liens in favor of the Agent pursuant to any applicable law and
(b) Liens perfected only by possession (including possession of any certificate
of title) or control to the extent the Agent has not obtained or does not
maintain possession or control of such Collateral.

 

69



--------------------------------------------------------------------------------

5.20. OFAC; USA PATRIOT Act, etc.

(a) Neither the Company nor any of its Subsidiaries (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or
(iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

(b) The Company and each of its Subsidiaries is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the USA PATRIOT Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

5.21. Solvency. Both before and after giving effect to (a) the initial Credit
Extensions to be made or incurred on the Closing Date or such other date as
Loans and Facility LCs requested hereunder are made or incurred, (b) the
disbursement of the proceeds of such Loans pursuant to the instructions of the
Borrowers and (c) the payment and accrual of all fees, costs and expenses in
connection with the foregoing, each Loan Party is and will be Solvent.

5.22. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.

5.23. Special Representations and Warranties of each Foreign Subsidiary
Borrower. Each Foreign Subsidiary Borrower represents and warrants to the
Lenders as provided in this Section 5.23 that:

5.23.1. Filing. To ensure the enforceability or admissibility in evidence of
this Agreement and any Notes requested to be issued hereunder by any Foreign
Subsidiary Borrower in its jurisdiction of organization (hereinafter referred to
as its “Home Country”), it is not necessary that this Agreement or any such
Notes or any other document be filed or recorded with any court or other
authority in its Home Country or that any stamp or similar tax be paid to or in
respect of this Agreement or any such Notes of such Foreign Subsidiary Borrower.
To the knowledge of such Foreign Subsidiary Borrower, the qualification by any
Lender or the Agent for admission to do business under the laws of its Home
Country does not constitute a condition to, and the failure to so qualify does
not affect, the exercise by any Lender or the Agent of any right, privilege, or
remedy afforded to any Lender or the Agent in connection with the Loan Documents
to which such Foreign Subsidiary Borrower is a party or the enforcement of any
such right, privilege, or remedy against such Foreign Subsidiary Borrower. The
performance by any Lender or the Agent of any action required or permitted under
the Loan Documents will not (i) to the knowledge of such Foreign Subsidiary
Borrower, violate any law or regulation of such Foreign Subsidiary Borrower’s
Home Country or any political subdivision thereof, (ii) to the knowledge of such
Foreign Subsidiary Borrower, result in any tax (other than any withholding tax
for which the Company has provided an indemnity in accordance with the proviso
set forth below) or other monetary liability to such party pursuant to the laws
of such Foreign Subsidiary Borrower’s Home Country or political subdivision or
taxing authority thereof or otherwise (provided that, should any such action
result in any such tax or other monetary liability to the Lender or the Agent,
the Company hereby agrees to indemnify such Lender or the Agent, as the case may
be, against (x) any such tax or other monetary liability and (y) any increase in
any tax or other monetary liability which results from such action by such
Lender or the Agent and, to the extent the Company makes such indemnification,
the incurrence of such liability by the Agent or any Lender will not constitute
a Default) or (iii) violate any rule or regulation of any federation or
organization or similar entity applicable to such Foreign Subsidiary Borrower of
which such Foreign Subsidiary Borrower’s Home Country is a member.

 

70



--------------------------------------------------------------------------------

5.23.2. No Immunity. Neither such Foreign Subsidiary Borrower nor any of its
assets is entitled to immunity from suit, execution, attachment or other legal
process. Such Foreign Subsidiary Borrower’s execution and delivery of the Loan
Documents to which it is a party constitute, and the exercise of its rights and
performance of and compliance with its obligations under such Loan Documents
will constitute, private and commercial acts done and performed for private and
commercial purposes.

ARTICLE VI

COVENANTS

During the term of this Agreement:

6.1. Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Agent (for further distribution to each Lender):

 

  (i) Within 90 days after the end of each fiscal year, its consolidated and
consolidating balance sheet and related statements of income and cash flows
showing the financial condition of the Company and the Subsidiaries as of the
close of such fiscal year and the results of the operations of the Company and
the Subsidiaries during such year, all in reasonable detail, setting forth in
each case in comparative form (a) the corresponding statements for the preceding
fiscal year and (b) the budget corresponding to such period previously provided
pursuant to Section 6.1(iii). Any such consolidated financial statements shall
have been audited by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing, and shall be accompanied by (x) an
opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such consolidated financial statements fairly
present in all material respects the financial condition and results of
operations of the Company and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, (y) any management letter prepared by
such accountants and (z) at the reasonable request of the Agent, a certificate
of such accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default, or if, in the opinion of such accountants, any Default or
Unmatured Default shall exist, stating the nature and status thereof.

 

71



--------------------------------------------------------------------------------

  (ii) Within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, its consolidated and consolidating balance sheet and
related statements of income and cash flows showing the financial condition of
the Company and the Subsidiaries as of the close of such fiscal quarter and the
results of the operations of the Company and the Subsidiaries during such fiscal
quarter and the then elapsed portion of the fiscal year, all in reasonable
detail and certified by one of its Financial Officers as fairly presenting in
all material respects the financial condition and results of operations of each
of the Company and the Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments, setting
forth in each case in comparative form the corresponding statements for the
corresponding period in the preceding fiscal year.

 

  (iii) No later than 75 days following the first day of each fiscal year of the
Company, a budget in form reasonably satisfactory to the Agent (including
budgeted statements of income by each of the Company’s business segments and
consolidated as to sources and uses of cash and balance sheets) prepared by the
Company for each of the four quarters of such fiscal year prepared in the same
level of detail as prepared for and delivered to the Company’s board of
directors, in each case, of the Company and the Subsidiaries, accompanied by the
statement of a Financial Officer of the Company to the effect that the budget is
a reasonable estimate for the period covered thereby.

 

  (iv) Together with the financial statements required under Sections 6.1(i) and
(ii), a compliance certificate in substantially the form of Exhibit B signed by
one of its Financial Officers showing the calculations necessary to determine
compliance with the covenants contained in Section 6.19 and 6.21 of this
Agreement and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof, and
attaching any updates to the Exhibits to the Security Agreement if required
pursuant to the terms thereof.

 

  (v) As soon as possible and in any event within 10 days after (a) the United
Kingdom Pensions Regulator issuing a financial support direction or a
contribution notice (as those terms are defined in the Pensions Act 2004) in
relation to any Foreign Pension Plan, (b) any amount is due to any Foreign
Pension Plan pursuant to Section 75 or 75A of the United Kingdom Pensions Act
1995, (c) an amount becomes payable under section 75 or 75A of the United
Kingdom Pensions Act of 1995 and/or (d) the Company knows that any Reportable
Event has occurred with respect to any Plan, a statement, signed by a Financial
Officer of the Company, describing such matter or event and the action which the
Company proposes to take with respect thereto.

 

  (vi) Promptly upon the furnishing thereof to the shareholders of the Company,
copies of all financial statements, reports and proxy statements so furnished.
So long as the Company is a public company for reporting purposes under the
Exchange Act, compliance with clause (vii) below shall be deemed to be in
compliance with this clause (vi).

 

  (vii) Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Company or any
of its Subsidiaries files with the Securities and Exchange Commission.

 

  (viii) If requested by the Agent, together with the financial statements
required under Section 6.1(i), a certificate of good standing for the Company
and (to the extent such concept applies to such entity) each other Person which
has pledged collateral in support of the Secured Obligations from the
appropriate governmental officer in its jurisdiction of incorporation or
organization.

 

72



--------------------------------------------------------------------------------

  (ix) Such other information (including non-financial information) as the Agent
or any Lender may from time to time reasonably request.

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Company with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.

6.2. Use of Proceeds. Each Borrower will, and will cause each Subsidiary to, use
the proceeds of each of the Credit Extensions for general corporate purposes,
including, without limitation, liquidity support for commercial paper, for
Permitted Acquisitions, to refinance certain existing indebtedness and for
working capital purposes. No Borrower will, nor will it permit any Subsidiary
to, use any of the proceeds of the Advances to purchase or carry any “margin
stock” (as defined in Regulation U).

6.3. Notice of Default. The Company will, and will cause each Subsidiary to,
give prompt notice in writing to the Agent (for further distribution to each
Lender) of the occurrence of any Default or Unmatured Default and of any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect.

6.4. Conduct of Business. The Company will, and will cause each Subsidiary to,
carry on and conduct its business in substantially the same manner as it is
presently conducted and in (and only in) lines of business reasonably related to
industrial manufacturing and distribution (including the rental of industrial
equipment and the provision of services related to industrial equipment) and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in all material respects in each
jurisdiction in which its business is conducted, in each case, except to the
extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.5. Taxes. The Company will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with GAAP.

6.6. Insurance. The Company will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice, and the Company will furnish to any Lender upon reasonable
request certificates of insurance as to the insurance carried. The Company shall
deliver to the Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the Company’s and the Domestic Subsidiary
Guarantors’ tangible personal property and assets and business interruption
insurance policies naming the Agent as lender loss payee, and (y) to all general
liability and other liability policies naming the Agent an additional insured.
In the event the Company or any of its Subsidiaries at any time or times after
the Closing Date shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Agent, without waiving or releasing any obligations or
resulting Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the Agent
deems advisable. All sums so disbursed by the Agent shall constitute part of the
Obligations, payable as provided in this Agreement. The Company will furnish to
the Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding.

 

73



--------------------------------------------------------------------------------

6.7. Compliance with Laws. The Company will, and will cause each Subsidiary to,
comply in all material respects with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws, the violation of which
could reasonably be expected to have a Material Adverse Effect and/or result in
the creation of any Lien not permitted by Section 6.15.

6.8. Maintenance of Properties. The Company will, and will cause each Subsidiary
to, do all things necessary to maintain, preserve, protect and keep its Property
in good repair, working order and condition, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times in all material respects.

6.9. Books and Records; Inspection. The Company will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. The Company will, and will cause each Subsidiary to,
permit the Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Company and each Subsidiary, to examine and make copies of the books of accounts
and other financial records of the Company and each Subsidiary, and to discuss
the affairs, finances and accounts of the Company and each Subsidiary with, and
to be advised as to the same by, their respective officers at such reasonable
times and intervals as the Agent or any Lender may designate.

6.10. Dividends. The Company will not, nor will it permit any Subsidiary to,
declare or pay any Dividends, except that:

 

  (i) (a) Any Wholly-Owned Subsidiary of the Company may pay Dividends to the
Company or any Wholly-Owned Subsidiary of the Company and (b) any Subsidiary
that is not a Wholly-Owned Subsidiary may pay Dividends to its shareholders
generally so long as the Company or its respective Subsidiary which owns the
Equity Interest in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holdings of Equity
Interests in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of Equity Interests in such
Subsidiary).

 

  (ii) So long as there shall exist no Default or Unmatured Default (both before
and after giving effect to the payment thereof), the Company may repurchase
outstanding shares of its common stock (or options to purchase such common
stock) following the death, disability, retirement or termination of employment
of employees, officers or directors of the Company or any of its Subsidiaries;
provided that (a) all amounts used to effect such repurchases are obtained by
the Company from a substantially concurrent issuance of its common stock (or
options to purchase such common stock) to other employees, members of
management, executive officers or directors of the Company or any of its
Subsidiaries or (b) to the extent the proceeds used to effect any repurchase are
not obtained as described in preceding clause (a), the aggregate amount of
Dividends paid by the Company pursuant to this Section 6.10(ii) (exclusive of
amounts paid as described pursuant to preceding clause (a)) shall not exceed
$1,000,000 in any fiscal year of the Company; provided that, in the event that
the maximum amount which is permitted to be expended in respect of Dividends
during any fiscal year pursuant to this clause (b) is not fully expended during
such fiscal year, the maximum amount which may be expended during the
immediately succeeding fiscal year pursuant to this clause (b) shall be
increased by such unutilized amount.

 

74



--------------------------------------------------------------------------------

  (iii) So long as there shall exist no Default or Unmatured Default (both
before and after giving effect to the payment thereof), the Company may
repurchase outstanding shares of its common stock or equivalents thereof or
rights to purchase any of the foregoing issued in connection with the Company’s
directors compensation plan; provided that the aggregate amount of shares
repurchased paid by the Company pursuant to this Section 6.10(iii) (exclusive of
amounts paid as described pursuant to Section 6.10(ii)) shall not exceed
$750,000 in any fiscal year and shall not exceed a maximum of $1,750,000 for all
such repurchases made on or after the Closing Date.

 

  (iv) So long as there shall exist no Default or Unmatured Default (both before
and after giving effect to the declaration and payment thereof), the Company may
pay Dividends with respect to its outstanding common stock, provided that (i) no
Dividend shall be declared or paid during any fiscal year unless the Senior
Leverage Ratio, determined as of the end of the immediately preceding fiscal
year, was less than 2.50 to 1.0, and (ii) the aggregate amount of the Dividends
declared or paid pursuant to this Section 6.10(iv) during any fiscal year shall
not exceed 25% of the positive Consolidated Net Income of the Company and its
Subsidiaries for the immediately preceding fiscal year.

6.11. Indebtedness. The Company will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:

 

  (i) The Loans and the Reimbursement Obligations.

 

  (ii) [Reserved]

 

  (iii) Receivables Transaction Attributed Indebtedness and/or Indebtedness
incurred pursuant to Qualified Receivables Transactions in an aggregate amount
not to exceed $75,000,000 at any time.

 

  (iv) [Reserved]

 

  (v) Indebtedness actually outstanding on the date hereof and listed on
Schedule 6.11 (excluding any Indebtedness described in clauses (i) and (iii),
the 2007 Senior Notes and the Convertible Notes), but not any refinancings or
renewals thereof.

 

  (vi) Rate Management Obligations under Rate Management Transactions entered
into from time to time by the Company and its Subsidiaries and which the Company
in good faith believes will provide protection against its reasonably estimated
interest rate, foreign currency or commodity exposure.

 

  (vii) (a) Capitalized Lease Obligations not to exceed $5,000,000 at any time
outstanding and (b) Indebtedness pursuant to Sale and Leaseback Transactions,
the Attributable Debt of which shall not exceed $40,000,000 at any time
outstanding.

 

75



--------------------------------------------------------------------------------

  (viii) Intercompany Indebtedness of the Company and its Subsidiaries
outstanding to the extent permitted by Section 6.14.

 

  (ix) Any indebtedness arising under a declaration of joint and several
liability used for the purpose of section 2:403 of the Dutch Civil Code
(Burgerlijk Wetboek) (and any residual liability under such declaration arising
pursuant to section 2:404(2) of the Dutch Civil Code (Burgerlijk Wetboek)).

 

  (x) In addition to any Indebtedness permitted by the preceding clause (viii),
Indebtedness of any Wholly-Owned Subsidiary to the Company or another
Wholly-Owned Subsidiary constituting the purchase price in respect of
intercompany transfers of goods and services made in the ordinary course of
business to the extent not constituting Indebtedness for borrowed money.

 

  (xi) Indebtedness under performance bonds, letter of credit obligations to
provide security for worker’s compensation claims and bank overdrafts, in each
case incurred in the ordinary course of business; provided that any obligations
arising in connection with such bank overdraft Indebtedness is extinguished
within five Business Days of its incurrence.

 

  (xii) Indebtedness incurred by Foreign Subsidiaries from time to time after
the Closing Date, so long as the aggregate principal amount of all Indebtedness
(including trade letters of credit) incurred pursuant to this clause (xii) at
any time outstanding shall not exceed $75,000,000; provided that the aggregate
principal amount of all such Indebtedness incurred by Foreign Subsidiary
Borrowers shall not exceed $35,000,000; provided, further, that, until such time
as the maximum Leverage Ratio specified in Section 6.19.1 for the four fiscal
quarter period most recently ended is equal to or less than 3.50 to 1.00, (A) no
Foreign Subsidiary shall incur any Indebtedness pursuant to this clause
(xii) if, after giving effect thereto, the aggregate principal amount of all
such Indebtedness shall exceed $50,000,000 and (B) no Foreign Subsidiary
Borrower shall incur any Indebtedness pursuant to this clause (xii) if, after
giving effect thereto, the aggregate principal amount of all such Indebtedness
shall exceed $25,000,000.

 

  (xiii) Indebtedness of any Person that becomes a Foreign Subsidiary after the
Closing Date pursuant to a Permitted Acquisition, so long as such Indebtedness
exists at the time of such Permitted Acquisition and is not incurred in
contemplation of or in connection with such Permitted Acquisition, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof.

 

  (xiv) Additional unsecured Indebtedness of the Company and the Domestic
Subsidiary Guarantors, including Senior Note Indebtedness and Subordinated
Indebtedness; provided, that (a) any senior unsecured Indebtedness of the
Company or its Subsidiaries under any notes or convertible notes permitted
hereunder and issued under an indenture, loan agreement, note purchase agreement
or similar governing instrument or document in a registered public offering or a
Rule 144A or other private placement transaction shall only be permitted
hereunder to the extent such Indebtedness constitutes, and complies with the
terms set forth in the definition of, Senior Note Indebtedness, and (b) any
Indebtedness that is subordinated to the payment of the Obligations shall only
be permitted hereunder to the extent such Indebtedness constitutes, and complies
with the terms set forth in the definition of, Subordinated Indebtedness.

 

76



--------------------------------------------------------------------------------

6.12. Merger. The Company will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, except that a Subsidiary may merge
(i) into the Company (with the Company being the surviving corporation) or a
Wholly-Owned Subsidiary or (ii) in connection with a Permitted Acquisition,
provided, in each case, that (a) if a Subsidiary Guarantor merges with another
Subsidiary, the surviving entity shall be a Subsidiary Guarantor, (b) if a
Foreign Subsidiary Borrower merges with another Subsidiary, the surviving entity
shall be a Foreign Subsidiary Borrower and (c) a Domestic Subsidiary shall not
merge with or into a Foreign Subsidiary.

6.13. Sale of Assets. The Company will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property to any other Person,
except:

 

  (i) Sales of inventory in the ordinary course of business and consistent with
past practices.

 

  (ii) Any transfer of an interest in accounts or notes receivable and related
assets as part of a Qualified Receivables Transaction or Permitted Factoring
Transaction.

 

  (iii) Investments to the extent permitted by Section 6.14.

 

  (iv) Licenses, cross-licenses or sublicenses by the Company and its
Subsidiaries of software, trademarks and other intellectual property in the
ordinary course of business and which do not materially interfere with the
business of the Company or of the Company and the Subsidiaries, taken as a
whole.

 

  (v) The Company and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with ordinary business
practice (and not as part of any bulk sale).

 

  (vi) (A) The Company or any Domestic Subsidiary of the Company that is a
Wholly-Owned Subsidiary may sell, transfer or lease Property to the Company or
any other Domestic Subsidiary that is a Wholly-Owned Subsidiary, (B) any Foreign
Subsidiary Borrower may sell, transfer or lease Property to the Company, a
Domestic Subsidiary or another Foreign Subsidiary Borrower and (C) any Foreign
Subsidiary (other than a Foreign Subsidiary Borrower) may sell, transfer or
lease Property to the Company or any other Subsidiary.

 

  (viii) Each of the Company and its Subsidiaries may, in the ordinary course of
business, sell, lease or otherwise dispose of any assets which, in the
reasonable judgment of such Person, are obsolete, worn out or otherwise no
longer useful in the conduct of such Person’s business.

 

  (ix) [Reserved]

 

  (x) The Company or any Domestic Subsidiary may sell Equity Interests in any
Foreign Subsidiary to another Foreign Subsidiary; provided, that (A) if such
Equity Interests are subject to a pledge in favor of the Agent, the Company
shall be in pro forma compliance with the requirements of Sections 6.21(c)(ii)
and (iii) after giving effect to such sale and (B) such sale shall be made for
cash at fair market value as reasonably determined by the Company or such
Domestic Subsidiary.

 

77



--------------------------------------------------------------------------------

  (xi) Each of the Company and its Subsidiaries may, unless a Default shall have
occurred and be continuing, subject to Section 2.7(b)(iii), sell, lease or
otherwise dispose of any assets, provided that (A) the aggregate consideration
received in respect of all Asset Sales pursuant to this clause (xi) during any
four fiscal quarter period shall not exceed 10% of the Consolidated Assets of
the Company and its Subsidiaries (measured as of the end of the fiscal quarter
most recently completed prior to such disposition) and (B) the aggregate
consideration received in respect of all Asset Sales pursuant to this clause
(xi) after the Closing Date shall not exceed 15% of the Consolidated Assets of
the Company and its Subsidiaries (measured as of the end of the fiscal quarter
most recently completed prior to the first such disposition completed after the
Closing Date).

 

  (xii) The Company and its Subsidiaries may enter into one or more Sale and
Leaseback Transactions, provided that the Attributable Debt arising therefrom
shall not exceed $40,000,000 at any time outstanding.

6.14. Investments and Acquisitions. The Company will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisition of any
Person, except:

 

  (i) Cash Equivalent Investments.

 

  (ii) Existing Investments in Subsidiaries and other Investments in existence
on the Closing Date and described in Schedule 6.14.

 

  (iii) Investments comprised of capital contributions (whether in the form of
cash, a note, or other assets) to a Subsidiary or other special-purpose entity
created solely to engage in a Qualified Receivables Transaction or otherwise
resulting from transfers of assets permitted by Section 6.13(ii) to such a
special-purpose entity.

 

  (iv) Permitted Acquisitions.

 

  (v) Investments by the Company or any Subsidiary in the Company or any
Domestic Subsidiary.

 

  (vi) Investments by the Company or any Subsidiary in any Foreign Subsidiary of
the Company, provided that the aggregate amount (determined without regard to
any write-downs or write-offs thereof) of (x) all such Investments of the
Company and the Domestic Subsidiaries in Foreign Subsidiaries made after the
Closing Date at any time outstanding and (y) all such Investments of the Foreign
Subsidiary Borrowers in other Foreign Subsidiaries made after the Closing Date
at any time outstanding shall not exceed $100,000,000; provided, further, that,
subject to compliance with each other covenant set forth in this Article VI in
connection with any such transaction, (a) the value of any assets (other than
cash and cash equivalents) distributed to the Company or any Domestic Subsidiary
by a Foreign Subsidiary (directly or indirectly) that are contributed to or
otherwise invested in a Foreign Subsidiary substantially concurrently with such
distribution (but not more than three Business Days thereafter) and (b) the
value of Equity Interests in Foreign Subsidiaries contributed by the Company or
any Domestic Subsidiary to a Foreign Subsidiary shall not reduce the aggregate
amount available for Investments in Foreign Subsidiaries under this paragraph
(vi).

 

78



--------------------------------------------------------------------------------

  (vii) [Reserved]

 

  (viii) [Reserved]

 

  (ix) The purchase by a Foreign Subsidiary of the Equity Interests of another
Foreign Subsidiary as described in Section 6.13(x).

 

  (x) Other Investments not otherwise permitted by clauses (i) through
(ix) above, provided that the aggregate amount of all such Investments made
after the Closing Date at any time outstanding (determined without regard to any
write-downs or write-offs thereof) shall not exceed $10,000,000.

6.15. Liens. The Company will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Company or
any of its Subsidiaries, except:

 

  (i) Liens (other than any Lien imposed by ERISA or any Environmental Law) for
taxes, assessments or governmental charges or levies on its Property if the same
shall not at the time be delinquent or thereafter can be paid without penalty,
or are being contested in good faith and by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.

 

  (ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business
(a) which do not in the aggregate materially detract from the value of the
property or assets of the Company and the Subsidiaries, taken as a whole, and do
not materially impair the use thereof in the operation of the business of the
Company and the Subsidiaries, taken as a whole, or (b) which are being contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been set aside on its books.

 

  (iii) Liens (other than any Lien imposed by ERISA) (a) arising out of pledges
or deposits under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation, (b) to secure the performance of tenders, statutory obligations
(other than excise taxes), surety, stay, customs and appeal bonds, statutory
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money) or (c) arising by virtue of deposits made in
the ordinary course of business to secure liability for premiums to insurance
carriers; provided that the aggregate amount of deposits at any time pursuant to
clause (b) and clause (c) shall not exceed $1,000,000 in the aggregate.

 

  (iv) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Company or its Subsidiaries.

 

  (v) Liens existing on the Closing Date and described in Schedule 6.15,
provided that (i) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase and (ii) such Liens do not encumber any
additional assets or properties of the Company or any of its Subsidiaries.

 

79



--------------------------------------------------------------------------------

  (vi) Liens in favor of the Agent, for the benefit of the Lenders, in the
Facility LC Collateral Account or granted pursuant to any Collateral Document.

 

  (vii) Liens incurred in connection with any transfer of an interest in
accounts or notes receivable or related assets as part of a Qualified
Receivables Transaction or Permitted Factoring Transaction.

 

  (viii) Any Lien of a lessor under a Capitalized Lease on assets subject to
such Capitalized Lease securing Capitalized Lease Obligations permitted by
Section 6.11(vii).

 

  (ix) Liens arising out of judgments or awards not giving rise to a Default in
respect of which the Company or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall be secured a subsisting stay of execution pending such appeal or
proceedings.

 

  (x) Any interest or title of a lessor, sublessor, licensee or licensor under
any lease (other than a Capitalized Lease) or license agreement permitted by
this Agreement, including any Lien filed to prevent the impairment of any such
interest.

 

  (xi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure the payment of customs duties in connection with the importation
of goods.

 

  (xii) In the case of any Dutch Subsidiary, Liens created or to be created
pursuant to the general conditions of a bank operating in the Netherlands based
on the general conditions drawn up by the Netherlands Bankers’ Association
(Nederlandse Vereniging van Banken) and the Consumers’ Union (Consumenten bond).

 

  (xiii) Liens on assets of Foreign Subsidiaries (other than Foreign Subsidiary
Borrowers); provided that (a) such Liens do not extend to, or encumber, assets
which constitute Equity Interests in any of the Company’s Subsidiaries and
(b) such Liens extending to the assets of any Foreign Subsidiary secure only
Indebtedness incurred by such Foreign Subsidiary pursuant to Section 6.11(xii).

 

  (xiv) Liens upon assets of the Company or any of its Subsidiaries subject to
Sale and Leaseback Transactions to the extent permitted by Section 6.13(xii);
provided that (a) in each case, such Liens only serve to secure the payment of
Attributable Debt arising under such Sale and Leaseback Transaction and do not
encumber any other asset (other than proceeds thereof) of the Company or any
Subsidiary of the Company and (b) the aggregate outstanding principal amount of
all Attributable Debt secured by Liens permitted by this clause (xiv) shall not
at any time exceed $40,000,000.

 

  (xv) Deposit arrangements and pledges of cash or cash equivalents in an
aggregate amount not to exceed $5,000,000 at any time to secure Banking Services
Obligations.

 

  (xvi) Liens not otherwise permitted by the foregoing clauses (i) through
(xv) to the extent attaching to properties and assets with an aggregate fair
value not in excess of, and securing liabilities not in excess of, $5,000,000 in
the aggregate at any time outstanding.

 

80



--------------------------------------------------------------------------------

6.16. Affiliates. The Company will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate other than in the ordinary course of business and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than the Company or such Subsidiary would obtain in a comparable arms-length
transaction, except (i) transactions between the Company or any Subsidiary, on
the one hand, and any Subsidiary or other special-purpose entity created to
engage solely in a Qualified Receivables Transaction and (ii) any other
transaction between the Company and any Subsidiary or between a Subsidiary and
another Subsidiary permitted by Section 6.10, 6.11, 6.12, 6.13 or 6.14.

6.17. Subordinated Indebtedness and Senior Note Indebtedness. The Company will
not, and will not permit any Subsidiary to, make any amendment or modification
to any indenture, note or other agreement evidencing or governing any
Subordinated Indebtedness or Senior Note Indebtedness that is adverse to the
interests of the Lenders, or to directly or indirectly voluntarily prepay,
defease or in substance defease, purchase, redeem, retire or otherwise acquire,
any Subordinated Indebtedness other than (i) Permitted Convertible Note
Redemptions, (ii) exchanges of Equity Interests in the Company for Subordinated
Indebtedness, (iii) refinancings of Subordinated Indebtedness using proceeds of
Permitted Refinancing Subordinated Indebtedness and (iv) after the issuance of
any Subordinated Indebtedness, the exchange of notes evidencing such
Indebtedness for notes that have terms substantially identical in all material
respects to such original notes, except that such new notes do not contain terms
with respect to transfer restrictions; provided, that no such prepayment,
defeasance purchase, redemption, retirement or other acquisition of Subordinated
Indebtedness shall be in made in violation of the subordination provisions
applicable thereto. The Company shall give the Agent five Business Days’ prior
written notice of the terms of any amendment or modification to the indenture,
note or other agreement evidencing or governing any Subordinated Indebtedness or
Senior Note Indebtedness. Notwithstanding anything herein to the contrary, the
Company shall be permitted to refinance the Convertible Notes using proceeds of
Indebtedness permitted pursuant to clause (xiv) of Section 6.11 on, or within
ninety (90) days prior to, the second Optional Purchase Date under (and as
defined in) the Convertible Note Indenture.

6.18. Contingent Obligations. The Company will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) the Reimbursement
Obligations, (iii) in respect of customary indemnities (and guarantees thereof)
provided in connection with any Asset Sale permitted under Section 6.13,
(iv) the Guarantees and guarantees of Indebtedness to the extent that and so
long as such Indebtedness is permitted by Section 6.11, provided that (a) only
Subsidiary Guarantors may guarantee Indebtedness of the Company other than the
Obligations and (b) guarantees of Subordinated Indebtedness of the Company shall
be subordinated to the Domestic Subsidiary Guaranty on the same basis,
(v) Contingent Obligations existing on the Closing Date and described in
Schedule 6.18 (excluding Contingent Obligations with respect to Indebtedness
described in clause (iv) above), (vi) guarantees by the Company of obligations
of Foreign Subsidiaries under customer contracts in the ordinary course of
business, (vii) guarantees by the Company of obligations of Foreign Subsidiaries
under Operating Leases permitted hereunder and (viii) other Contingent
Obligations not otherwise permitted by clauses (i) through (vii) above not
exceeding $20,000,000 in the aggregate outstanding at any one time.

 

81



--------------------------------------------------------------------------------

6.19. Financial Covenants.

6.19.1. Leverage Ratio.

(a) Prior to the Collateral Release Date.

 

  (i) At all times from the Closing Date until (but not including) the first
fiscal quarter ending on or after the Collateral Release Date, the Company will
not permit the Leverage Ratio, determined as of the end of each of its fiscal
quarters, to be greater than 3.75 to 1.0.

 

  (ii) Notwithstanding the immediately preceding clause (i), commencing with the
first fiscal quarter ending after the Closing Date and prior to the Collateral
Release Date, the Leverage Ratio may be up to 4.25 to 1.0 for any fiscal quarter
during which the Company or any of its Subsidiaries has entered into a Specified
Acquisition (a “Trigger Quarter”) and for the next succeeding fiscal quarter
(or, if such Specified Acquisition occurred after the forty-fifth (45th) day of
such Trigger Quarter, the Leverage Ratio may be up to 4.25 to 1.0 for such
Trigger Quarter and the next two succeeding fiscal quarters); provided, that the
Leverage Ratio shall return to 3.75 to 1.0 (or lower) no later than the second
fiscal quarter after such Trigger Quarter (or, if such Specified Acquisition
occurred after the forty-fifth (45th) day of such Trigger Quarter, no later than
the third fiscal quarter after such Trigger Quarter); provided, further, that
following the occurrence of a Trigger Quarter, no subsequent Trigger Quarter
shall be permitted to occur for purposes of this Section 6.19.1(a) unless and
until the Leverage Ratio is less than or equal to 3.75 to 1.00 as of the end of
at least one fiscal quarter following the applicable Specified Acquisition.

(b) From and after the Collateral Release Date.

 

  (i) Commencing with the first fiscal quarter ending on or after the Collateral
Release Date, the Company will not permit the Leverage Ratio, determined as of
the end of each of its fiscal quarters, to be greater than 3.50 to 1.0.

 

  (ii) Notwithstanding the immediately preceding clause (i), from and after the
Collateral Release Date the Leverage Ratio may be up to 4.0 to 1.0 for any
Trigger Quarter and for the next succeeding fiscal quarter (or, if the Specified
Acquisition giving rise to such Trigger Quarter occurred after the forty-fifth
(45th) day of such Trigger Quarter, the Leverage Ratio may be up to 4.0 to 1.0
for such Trigger Quarter and the next two succeeding fiscal quarters); provided,
that the Leverage Ratio shall return to 3.50 to 1.0 (or lower) no later than the
second fiscal quarter after such Trigger Quarter (or, if such Specified
Acquisition occurred after the forty-fifth (45th) day of such Trigger Quarter,
no later than the third fiscal quarter after such Trigger Quarter); provided,
further, that following the occurrence of a Trigger Quarter, no subsequent
Trigger Quarter shall be permitted to occur for purposes of this
Section 6.19.1(b) unless and until the Leverage Ratio is less than or equal to
3.50 to 1.00 as of the end of at least one fiscal quarter following the
applicable Specified Acquisition.

6.19.2. Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio, determined as of the end of each of its fiscal quarters,
to be less than 1.50 to 1.0.

6.20. Fiscal Year. The Company will not change its fiscal year-end to a date
other than August 31.

6.21. Subsidiary Guarantors; Pledges; Collateral Documentation; Additional
Collateral; Further Assurances.

(a) Material Domestic Subsidiaries. If, at any time after the Closing Date, any
Domestic Subsidiary (other than a then existing Domestic Subsidiary Guarantor)
shall constitute a Material Domestic Subsidiary, the Company shall promptly
notify the Agent thereof, which notice shall specify the date as of which such
Domestic Subsidiary became a Material Domestic Subsidiary. On or prior to the
date 30 days after the date specified in such notice (or such longer period as
may be agreed by the Agent in its sole discretion) or, if earlier, the date on
which such Material Domestic Subsidiary becomes party to a guaranty of the
Senior Note Indebtedness or any other obligation of the Company, the Company
shall cause such Material Domestic Subsidiary to execute and deliver to the
Agent a supplement to the Domestic Subsidiary Guaranty, a supplement to the
Security Agreement and the Collateral Documents required to be delivered by such
Person (and each holder of the Equity Interests of such Person) pursuant to
Section 6.21(e) and (h), together with such supporting documentation, including
authorizing resolutions and/or opinions of counsel, as the Agent may reasonably
request. Notwithstanding the foregoing, (i) if the Company acquires a Material
Domestic Subsidiary pursuant to a Permitted Acquisition, the Company may, as an
alternative to complying with the preceding sentence, within 30 days after the
consummation of such Permitted Acquisition (or such longer period as may be
agreed by the Agent in its sole discretion), cause such Material Domestic
Subsidiary to merge into, or to transfer all or substantially all of its assets
to, the Company or a Domestic Subsidiary Guarantor, and (ii) if any Domestic
Subsidiary is a Material Domestic Subsidiary solely because it holds Voting
Equity Interests in a Material Foreign Subsidiary, but is not required to pledge
such Voting Equity Interests pursuant to the last sentence of Section 6.21(b),
then such Domestic Subsidiary shall not be required to become a Domestic
Subsidiary Guarantor pursuant to this Section 6.21(a).

 

82



--------------------------------------------------------------------------------

(b) Material Foreign Subsidiaries. If, at any time after the Closing Date, any
first-tier Foreign Subsidiary (other than a Foreign Subsidiary listed on
Schedule 1.3) shall constitute a Material Foreign Subsidiary, the Company shall
promptly notify the Agent thereof, which notice shall specify the date as of
which such Foreign Subsidiary became a Material Foreign Subsidiary. Within 30
days after the date specified in such notice (or such longer period as may be
agreed by the Agent in its sole discretion), the Company shall, and/or shall
cause each Domestic Subsidiary to, if and to the extent that each of them holds
any Equity Interest in such Material Foreign Subsidiary, execute and deliver to
the Agent a new Foreign Law Pledge Agreement (as determined by the Agent in its
reasonable discretion), together with such supporting documentation (including,
without limitation, additional Collateral Documents, authorizing resolutions
and/or opinions of counsel) as the Agent may reasonably request, in order to
create a perfected, first priority security interest in the Equity Interests in
such Material Foreign Subsidiary, provided that such pledges, individually or
collectively, with respect to any Foreign Subsidiary shall not exceed the
Applicable Pledge Percentage of the Voting Equity Interests in such Foreign
Subsidiary. The Company or any particular Domestic Subsidiary shall not be
required to execute and deliver a Foreign Law Pledge Agreement pursuant to this
Section 6.21(b) if such entity directly holds 35% or less of the Voting Equity
Interests in such Foreign Subsidiary and, as a result of the limitation set
forth in the preceding sentence, the Company can comply with this
Section 6.21(b) without the pledge of such Voting Equity Interests.

(c) Minimum Requirements.

 

  (i) 85% of Company and Domestic Subsidiaries. If, at any time after the
Closing Date, (x) the aggregate assets of the Company and the Domestic
Subsidiary Guarantors (other than Equity Interests in Subsidiaries) shall fail
to represent 85% or more of the aggregate assets of the Company and its Domestic
Subsidiaries (other than Equity Interests in Subsidiaries) as of such time or
(y) such entities on an aggregate basis shall fail to be responsible for 85% or
more of the aggregate operating income of the Company and its Domestic
Subsidiaries for the four fiscal quarter period then ended, the Company shall
promptly notify the Agent thereof, which notice shall specify the date as of
which such failure arose. Within 30 days after the date specified in such notice
(or such longer period as may be agreed by the Agent in its sole discretion),
the Company shall, and shall cause its Domestic Subsidiaries (whether or not
they are Material Domestic Subsidiaries) to, comply with Section 6.21(a) (but
without duplication of the 30-day grace period provided in this clause (c)(i))
to the extent necessary to cure the conditions giving rise to such failure.

 

83



--------------------------------------------------------------------------------

  (ii) 50% of Foreign Subsidiaries. If, at any time after the Closing Date,
(x) the aggregate assets of the Company’s Material Foreign Subsidiaries and the
other Foreign Subsidiaries the Applicable Pledge Percentage of the Voting Equity
Interests of which have been pledged under a Foreign Law Pledge Agreement (in
the case of such Foreign Subsidiaries, on a consolidated basis with their
respective Subsidiaries) shall fail to represent 50% or more of the aggregate
assets of the Company’s Foreign Subsidiaries (in the case of such Foreign
Subsidiaries, on a consolidated basis with their respective Subsidiaries) or
(y) such entities on an aggregate basis (on a consolidated basis with their
respective Subsidiaries) shall fail to be responsible for 50% or more of the
aggregate operating income of the Company’s Foreign Subsidiaries for the four
fiscal quarter period then ended, the Company shall promptly notify the Agent
thereof, which notice shall specify the date as of which such failure arose.
Within 30 days after the date specified in such notice (or such longer period as
may be agreed by the Agent in its sole discretion), the Company shall, and shall
cause its Domestic Subsidiaries (whether or not they are Material Domestic
Subsidiaries and whether or not the pledged Subsidiaries are Material Foreign
Subsidiaries) to, comply with Section 6.21(b) (but without duplication of the
30-day grace period provided in this clause (c)(ii)) to the extent necessary to
cure the conditions giving rise to such failure.

 

  (iii) 75% of the Company and its Consolidated Subsidiaries. If, at any time
after the Closing Date, (x) the aggregate assets of the Company, the Domestic
Subsidiary Guarantors (in the case of the Company and such Guarantors, excluding
Equity Interests in Subsidiaries) and all Material Foreign Subsidiaries and
other Foreign Subsidiaries the Applicable Pledge Percentage of the Voting Equity
Interests of which have been pledged under a Foreign Law Pledge Agreement (in
the case of such Foreign Subsidiaries, on a consolidated basis with their
respective Subsidiaries) shall fail to represent 75% or more of the Consolidated
Assets of the Company and its Subsidiaries or (y) such entities on an aggregate
basis (in the case of such Foreign Subsidiaries, on a consolidated basis with
their respective Subsidiaries) shall fail to be responsible for 75% or more of
the Consolidated Operating Income of the Company and its Subsidiaries for the
four fiscal quarter period then ended, the Company shall promptly notify the
Agent thereof, which notice shall specify the date as of which such failure
arose. Within 30 days after the date specified in such notice (or such longer
period as may be agreed by the Agent in its sole discretion), the Company shall,
and shall cause its Domestic Subsidiaries (whether or not they are Material
Domestic Subsidiaries and whether or not the pledged Subsidiaries are Material
Foreign Subsidiaries) to, comply with Section 6.21(a) and/or (b) (but without
duplication of the 30-day grace period provided in this clause (c)(iii)) to the
extent necessary to cure the conditions giving rise to such failure.

 

  (iv) Guarantees of Other Obligations. If, at any time after the Closing Date,
any Subsidiary of the Company that is not party to the Domestic Subsidiary
Guaranty shall become party to a guaranty of the Senior Note Indebtedness or any
other obligation of the Company, the Company shall immediately notify the Agent
thereof and cause such Subsidiary to comply with Section 6.21(a) (but without
giving effect to the 30-day grace period provided therein).

 

84



--------------------------------------------------------------------------------

(d) Foreign Subsidiary Borrowers. Notwithstanding the foregoing requirements of
this Section 6.21, all of the Equity Interests of a Foreign Subsidiary Borrower
and the Foreign Subsidiaries of the Company that directly or indirectly own the
Equity Interests of such Foreign Subsidiary Borrower shall be pledged to the
Agent to secure the Obligations owing by such Foreign Subsidiary Borrower and,
to the extent permitted by applicable law, each other Foreign Subsidiary
Borrower. If, at any time after the Closing Date, the Company or any Subsidiary
shall possess any Equity Interests of any such Subsidiary, the Company shall
immediately notify the Agent thereof and the Company shall, and/or shall cause
each Subsidiary to, if and to the extent that each of them holds any Equity
Interest in any such Subsidiary, immediately execute and deliver to the Agent a
new Foreign Law Pledge Agreement (as determined by the Agent in its discretion),
together with such supporting documentation (including, without limitation,
additional Collateral Documents, authorizing resolutions and/or opinions of
counsel) as the Agent may reasonably request, in order to create a perfected,
first priority security interest in all of the Equity Interests in such
Subsidiary securing the Obligations owing by the applicable Foreign Subsidiary
Borrower and, to the extent permitted by applicable law, each other Foreign
Subsidiary Borrower.

(e) Collateral Documentation. The Company will cause, and will cause each
Domestic Subsidiary Guarantor to cause, all owned Property (other than real
property) (as more fully described in the Security Agreement) to be subject at
all times to first priority, perfected security interests in favor of the Agent,
for the benefit of the Holders of Secured Obligations, to secure the Secured
Obligations in accordance with the terms and conditions of the Collateral
Documents, subject in any case to Liens permitted by Section 6.15 hereof.
Without limiting the generality of the foregoing, the Company will cause the
Applicable Pledge Percentage of the issued and outstanding Equity Interests of
each Subsidiary directly owned by the Company or any Domestic Subsidiary
Guarantor to be subject at all times to a first priority, perfected Lien in
favor of the Agent, for the benefit of the Holders of Secured Obligations, to
secure the Secured Obligations in accordance with the terms and conditions of
the Security Agreement.

(f) Releases.

 

  (i) The Lenders hereby irrevocably authorize the Agent to, and the Agent
shall, release any Liens granted to the Agent by the Loan Parties on any
Collateral (i) upon the termination of the all Revolving Loan Commitments, the
expiration or termination of all Facility LCs and payment and satisfaction in
full in cash of all Secured Obligations (other than contingent indemnity
obligations), (ii) upon the Company’s request following the date upon which
(a) the Company’s S&P Rating is BBB- (with stable outlook) or better and (b) the
Company’s Moody’s Rating is Baa3 (with stable outlook) or better (provided, that
if either S&P or Moody’s is unwilling to provide a rating following the use of
reasonable efforts by the Company to obtain such rating, the parties will use
the comparable rating of a substitute rating agency to be agreed by the Company
and the Agent); provided, that following any such release of Liens, the Leverage
Ratio shall be adjusted as described in Section 6.19.1(b), (iii) constituting
property being sold, transferred or otherwise disposed of (including, pursuant
to a Qualified Receivables Transaction or Permitted Factoring Transaction) if
the Company certifies to the Agent that such sale, transfer or disposition is
made in compliance with the terms of this Agreement (and the Agent may rely
conclusively on any such certificate, without further inquiry) provided that
after such release the Company remains in compliance with Section 6.21(c) or
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Agent and the Lenders pursuant
to this Agreement. Any such release shall not in any manner discharge, affect,
or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties, including (without limitation) the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

 

85



--------------------------------------------------------------------------------

  (ii) The Lenders hereby irrevocably authorize the Agent to, and the Agent
shall, in the event of a sale, transfer or other disposition of all of the
Equity Interests of any Domestic Subsidiary Guarantor if the Company certifies
to the Agent that such sale, transfer or disposition is made in compliance with
the terms of this Agreement (and the Agent may rely conclusively on any such
certificate, without further inquiry), (x) release such Domestic Subsidiary
Guarantor from its obligations under the Domestic Subsidiary Guaranty and each
other Loan Document to which it is a party and (y) release any Liens granted to
the Agent by such Domestic Subsidiary Guarantor on any Collateral (or by its
parent on the Equity Interests of such Domestic Subsidiary Guarantor), provided
that (i) such Domestic Subsidiary Guarantor is concurrently released from any
obligations it may have with respect to Subordinated Indebtedness and Senior
Note Indebtedness and (ii) after such release the Company remains in compliance
with Section 6.21(c).

(g) Foreign Law Pledge Agreements. Notwithstanding the foregoing provisions of
this Section 6.21, the Company shall (or shall cause the applicable Subsidiary
to) on or prior to the date thirty (30) days following the Closing Date (or such
later date as the Agent shall agree in its sole discretion), execute and deliver
to the Agent either an amendment and/or reaffirmation of each Foreign Law Pledge
Agreement executed and delivered under the Existing Credit Agreement (other than
of the Cancelled Pledge), or a substitute Foreign Law Pledge Agreement therefor,
in any such case, as deemed appropriate under the applicable local law of such
Foreign Law Pledge Agreement, together with such supporting documentation
(including, without limitation, additional Collateral Documents, authorizing
resolutions and/or opinions of counsel) as the Agent may reasonably request, in
order to provide the Agent with a perfected, first priority security interest in
the Equity Interests of the Foreign Subsidiary subject to such Foreign Law
Pledge Agreement.

(h) Additional Collateral; Further Assurances.

 

  (i) Without limiting the foregoing, the Company will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Agent such documents, agreements and instruments, and will take or cause to
be taken such further actions (including the filing and recording of financing
statements and other documents, as applicable), which may be required by law or
which the Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Company.

 

  (ii) If any assets of a type constituting Collateral under the Security
Agreement are acquired by the Company or a Domestic Subsidiary Guarantor after
the Closing Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), the Company will notify the Agent thereof, and, if
requested by the Agent, the Company will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take, and cause the other Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Agent to grant and perfect such Liens, including actions described in
Section 6.21(h)(i), all at the expense of the Company.

6.22. Centre of Main Interests and Establishment. No Foreign Subsidiary Borrower
shall without the prior written consent of the Agent, take any action that shall
cause its registered office or centre of main interests (as that term is used in
Article 3(1) of the Regulation) to be situated outside of its jurisdiction of
incorporation, or cause it to have an Establishment situated outside of its
jurisdiction of incorporation.

 

86



--------------------------------------------------------------------------------

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1. Any representation or warranty made or deemed made by or on behalf of the
Company or any of its Subsidiaries to the Lenders or the Agent under or in
connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.

7.2. Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest upon any Loan or of any commitment fee, LC Fee or other
obligations under any of the Loan Documents within three Business Days after the
same becomes due.

7.3. The breach by the Company of any of the terms or provisions of Section 6.2,
6.3 or 6.10 through 6.22.

7.4. The breach by any Loan Party (i) of Section 6.1 which is not remedied
within ten days after the occurrence of such breach or (ii) (other than a breach
which constitutes a Default under another Section of this Article VII) of any of
the other terms or provisions of this Agreement or any other Loan Document which
is not remedied within thirty days after the occurrence of such breach.

7.5. Failure of the Company or any of its Subsidiaries to pay when due any
Material Indebtedness; or the default by the Company or any of its Subsidiaries
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date (or, in the case of any
Receivables Facility Attributable Indebtedness, cause such Indebtedness to
amortize or liquidate or terminate the reinvestment of collections or proceeds
of receivables); or any Material Indebtedness of the Company or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof, provided, that the occurrence of any of the foregoing with
respect to Receivables Facility Attributed Indebtedness shall not constitute a
Default hereunder so long as the aggregate outstanding amount thereof does not
exceed the Available Aggregate Revolving Loan Commitment; or the occurrence of
an early termination under any Rate Management Transaction resulting from
(i) any event of default under such Rate Management Transaction as to which the
Company or any Subsidiary is the defaulting party or (ii) any termination event
as to which the Company or any Subsidiary is an affected party and, in either
event, the termination value or other similar obligation owed by the Company or
such Subsidiary as a result thereof is in excess of $10,000,000 and remains
unpaid; or the Company or any of its Subsidiaries shall not pay, or admit in
writing its inability to pay, its debts generally as they become due.

 

87



--------------------------------------------------------------------------------

7.6. Any Borrower or any Material Subsidiary shall (i) have an order for relief
entered with respect to it under any Federal, state or foreign bankruptcy,
insolvency, administrative receivership or similar law now or hereafter in
effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its Property, (iv) institute any proceeding seeking an order for
relief under any Federal, state or foreign bankruptcy, insolvency,
administrative receivership or similar law now or hereafter in effect or seeking
to adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any Federal, state or foreign bankruptcy, insolvency, administrative
receivership or similar law now or hereafter in effect or fail to file an answer
or other pleading denying the material allegations of any such proceeding filed
against it, (v) take any corporate or partnership action to authorize or effect
any of the foregoing actions set forth in this Section 7.6 or (vi) fail to
contest in good faith any appointment or proceeding described in Section 7.7.

7.7. Without the application, approval or consent of any Borrower or any
Material Subsidiary, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for a Borrower or any Material Subsidiary or any
Substantial Portion of its Property, or a proceeding described in
Section 7.6(iv) shall be instituted against any Borrower or any Material
Subsidiary and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 consecutive days.

7.8. A UK Insolvency Event shall occur in respect of any UK Borrower or any
Material Subsidiary that is a UK Subsidiary, or any other UK Relevant Entity.

7.9. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Company and its Subsidiaries which, when taken together with all
other Property of the Company and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

7.10. The Company or any of its Subsidiaries shall fail within 30 days to pay,
bond or otherwise discharge one or more (i) judgments or orders for the payment
of money in excess of $10,000,000 (or the equivalent thereof in currencies other
than Dollars) in the aggregate, but excluding any portion thereof which is
covered by independent third-party insurance so long as the insurer is
reasonably likely to be able to pay, has not disputed coverage and has accepted
a tender of defense and indemnification or (ii) nonmonetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.

7.11. The Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate $25,000,000, or any Reportable Event shall have occurred with respect
to any Plan that, together with all other Reportable Events that have occurred
and are continuing, could reasonably be expected to result in liability to the
Company and its Subsidiaries in an aggregate amount in excess of $20,000,000, or
any Single Employer Plan shall have any Unfunded Liabilities for which a minimum
funding waiver request has been filed under Section 412 of the Code or
Section 302 of ERISA.

7.12. The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Company or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $20,000,000 or requires payments
exceeding $5,000,000 per annum.

 

88



--------------------------------------------------------------------------------

7.13. The Company or any of its Subsidiaries shall have been notified that any
of them has, in relation to a Foreign Pension Plan, incurred a debt or other
liability under section 75 or 75A of the United Kingdom Pensions Act 1995, or
has been issued with a contribution notice or financial support direction (as
those terms are defined in the Pensions Act 2004), or otherwise is liable to pay
an amount which, when aggregated with all other amounts required to be paid to
Foreign Pension Plans by the Company or any other member of the Controlled
Group, exceeds $20,000,000 or requires payments exceeding $5,000,000 per annum,
or the equivalent sum in the applicable currency.

7.14. Any Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document, or any Loan Party shall fail to comply
with any of the terms or provisions of any Loan Document to which it is a party,
or any Loan Party shall deny that it has any further liability under any Loan
Document to which it is a party, or shall give notice to such effect.

7.15. Any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Collateral Document, or any Collateral Document shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Collateral Document.

7.16. Any Change in Control shall occur.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration.

8.1.1. If any Default described in Section 7.6 or 7.7 occurs with respect to any
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Agent, the LC Issuer or any Lender and
the Company will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Agent an amount in immediately
available funds, which funds shall be held in the Facility LC Collateral
Account, equal to the difference of (x) the amount of LC Obligations at such
time, less (y) the amount on deposit in the Facility LC Collateral Account at
such time which is free and clear of all rights and claims of third parties and
has not been applied against the Obligations (such difference, the “Collateral
Shortfall Amount”). If any other Default occurs, the Required Lenders (or the
Agent with the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers hereby expressly waive, and (b) upon notice to the Company
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Company to pay, and the Company will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.

 

89



--------------------------------------------------------------------------------

8.1.2. If at any time while any Default is continuing, the Agent determines that
the Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on the Company to pay, and the Company will, forthwith upon such
demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

8.1.3. Notwithstanding anything to the contrary herein, the portions of the
Collateral Shortfall Amount attributable to LC Obligations for Facility LCs
issued in Foreign Currencies shall be deposited in the applicable Foreign
Currencies in the actual amounts of such LC Obligations. For purposes of
determining the Collateral Shortfall Amount under this Agreement, the LC
Obligations shall be calculated using the applicable Exchange Rate on the date
notice cash collateralization is delivered to the Company (or on the date of any
Default described in Section 7.6 or 7.7 with respect to any Borrower).

8.1.4. The Agent may at any time or from time to time after funds are deposited
in the Facility LC Collateral Account, apply such funds to the payment of the
Obligations and any other amounts as shall from time to time have become due and
payable by the Company to the Lenders or the LC Issuer under the Loan Documents.

8.1.5. At any time while any Default is continuing, neither the Company nor any
Person claiming on behalf of or through the Company shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After this
Agreement has terminated in accordance with Section 2.7(c), any funds remaining
in the Facility LC Collateral Account shall be returned by the Agent to the
Company or paid to whomever may be legally entitled thereto at such time.

8.1.6. At any time while any Default is continuing, the Agent may, with the
consent of the Required Lenders, exercise any rights and remedies provided to
the Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

8.1.7. If, within 30 days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans and the
obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to a Borrower) and before any judgment or decree for the payment of
the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Agent shall, by notice to the
Borrowers, rescind and annul such acceleration and/or termination.

8.2. Amendments.

(a) Subject to the provisions of this Section 8.2, the Required Lenders (or the
Agent with the consent in writing of the Required Lenders) and the Borrowers may
enter into agreements supplemental hereto for the purpose of adding or modifying
any provisions to this Agreement or changing in any manner the rights of the
Lenders or the Borrowers hereunder or waiving any Default hereunder; provided,
however, that no such supplemental agreement shall:

 

  (i) Reduce the principal amount of any Loan or Reimbursement Obligation or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby.

 

90



--------------------------------------------------------------------------------

  (ii) Postpone the scheduled date of payment of the principal amount of any
Loan or Reimbursement Obligation, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Revolving Loan Commitment or
Term Loan Commitment, without the written consent of each Lender directly
affected thereby.

 

  (iii) Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters without the consent of each Lender
(or, in the case of the percentage specified in the definition of Required
Revolving Lenders, without the consent of each Revolving Lender) (it being
understood that, solely with the consent of the parties prescribed by
Section 2.5(c) to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Revolving Loan Commitments, Revolving Loans
and Term Loans are included on the Closing Date).

 

  (iv) Increase the amount of the Revolving Loan Commitment or the Term Loan
Commitment of any Lender hereunder without the consent of such Lender.

 

  (v) Permit any Borrower to assign its rights under this Agreement without the
written consent of each Lender.

 

  (vi) Amend this Section 8.2 without the written consent of each Lender.

 

  (vii) Amend the definition of “Agreed Currency” set forth in Section 1.1
without the written consent of each Lender directly affected thereby.

 

  (viii) Release any Domestic Subsidiary Guarantor, except in connection with a
disposition of all of the Equity Interests of a Domestic Subsidiary Guarantor
otherwise permitted by the Loan Documents, or, except as provided in the
Collateral Documents, release all or substantially all of the Collateral, in any
such case, without the written consent of each Lender.

 

  (ix) (A) Release the Company from its obligations under Section 16.1 or
(B) unless at such time no other Foreign Subsidiary Borrowers are party hereto,
release any Foreign Subsidiary Borrower from its obligations under any
Subsidiary Guaranty without the written consent of each Lender.

 

  (x) Amend Section 11.2 in a manner that would alter the pro rata sharing of
payments required thereby.

(b) No amendment of any provision of this Agreement relating to the Agent shall
be effective without the written consent of the Agent, and no amendment of any
provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer. No amendment to any provision of this Agreement
relating to the Swing Line Lender or any Swing Line Loans shall be affective
without the written consent of the Swing Line Lender. The Agent may waive
payment of the fee required under Section 12.3.2. No amendment to Section 2.21
shall be effective without the written consent of the Agent, the LC Issuer and
the Swing Line Lender.

 

91



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, (i) this Agreement may be amended or amended
and restated pursuant to an Incremental Term Loan Amendment pursuant to
Section 2.5(c) with only the consents prescribed by such Section and (ii) this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Agent and the Company (x) to add one or more credit
facilities to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans, Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company, the Agent and
(if such Non-Consenting Lender is a Revolving Lender) JPMorgan in its capacity
as LC Issuer shall agree, as of such date, to purchase for cash the Advances and
other Obligations due to the Non-Consenting Lender pursuant to an assignment
substantially in the form of Exhibit C and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Non-Consenting Lender
to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrowers shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrowers hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 3.1, 3.2, 3.5 and 3.6, and (B) an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.

(e) Notwithstanding anything to the contrary herein the Agent may, with the
consent of the Borrowers only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.

8.3. Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or the inability of any Borrower to satisfy the conditions precedent to such
Credit Extension shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2 or such Loan Documents, and then only to the extent in
such writing specifically set forth. All remedies contained in the Loan
Documents or by law afforded shall be cumulative and all shall be available to
the Agent, the LC Issuer and the Lenders until this Agreement terminates as
described in Section 2.7(c).

 

92



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to any Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Agent, the LC Issuer and the Lenders and,
subject to Section 1.3, supersede all prior agreements and understandings among
the Borrowers, the Agent, the LC Issuer and the Lenders relating to the subject
matter thereof other than those contained in the fee letters described in
Section 10.13, which shall survive and remain in full force and effect during
the term of this Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that each Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.6. Expenses; Indemnification. (i) The Company shall reimburse the Agent and
the Arrangers for any costs, internal charges and reasonable out-of-pocket
expenses (including reasonable attorneys’ fees and time charges of attorneys for
the Agent, which attorneys may be employees of the Agent) paid or incurred by
the Agent or the Arrangers in connection with the preparation, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via the internet or through a service such as IntraLinks), review, amendment,
modification, and administration of the Loan Documents. The Company also agrees
to reimburse the Agent, the Arrangers, the LC Issuer and the Lenders for any
costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ fees and time charges of attorneys for the Agent, the Arrangers, the
LC Issuer and the Lenders, which attorneys may be employees of the Agent, the
Arrangers, the LC Issuer or the Lenders) paid or incurred by the Agent, the
Arrangers, the LC Issuer or any Lender in connection with the collection and
enforcement of, or protection of its rights under, the Loan Documents.

(ii) The Company hereby further agrees to indemnify the Agent, the Arrangers,
the LC Issuer, each Lender, their respective affiliates, and each of such
Person’s respective directors, officers, employees, agents and advisors, against
all losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not the Agent, the Arrangers, the LC Issuer, any Lender or
any affiliate is a party thereto) which any of them may pay or incur arising out
of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder, any or any actual
or alleged presence or release of hazardous materials on or from any Property
owned or operated by the Company or any of its Subsidiaries, or any
environmental liability related in any way to the Company or any of its
Subsidiaries, except in any such case, to the extent that they are determined in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Company under this Section 9.6 shall
survive the termination of this Agreement.

 

93



--------------------------------------------------------------------------------

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.

9.8. Accounting. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Company notifies the Agent that
the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Agent notifies
the Company that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Staff Position APB 14-1 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrowers on the one
hand and the Lenders, the LC Issuer and the Agent on the other hand shall be
solely that of borrower and lender. None of the Agent, the Arrangers, the LC
Issuer nor any Lender shall have any fiduciary responsibilities to any Borrower.
None of the Agent, the Arrangers, the LC Issuer nor any Lender undertakes any
responsibility to any Borrower to review or inform any Borrower of any matter in
connection with any phase of such Borrower’s business or operations. Each
Borrower agrees that none of the Agent, the Arrangers, the LC Issuer nor any
Lender shall have liability to such Borrower (whether sounding in tort, contract
or otherwise) for losses suffered by such Borrower in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. None of the Agent, the Arrangers, the LC Issuer nor any
Lender shall have any liability with respect to, and each Borrower hereby
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by such Borrower in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

 

94



--------------------------------------------------------------------------------

9.11. Confidentiality. The Agent and each Lender agrees to hold any confidential
information which it may receive from the Borrowers in connection with this
Agreement in confidence, except for disclosure (i) to its Affiliates and to the
Agent and any other Lender and their respective Affiliates, (ii) to legal
counsel, accountants, and other professional advisors to such Lender or to a
Transferee, (iii) to regulatory officials, (iv) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (v) to any
Person in connection with any legal proceeding to which it or its Affiliates is
a party, (vi) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, (vii) permitted by Section 12.4, and (viii) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Advances hereunder. Without limiting Section 9.4, each Borrower
agrees that the terms of this Section 9.11 shall set forth the entire agreement
between such Borrower and each Lender (including the Agent) with respect to any
confidential information previously or hereafter received by such Lender in
connection with this Agreement, and this Section 9.11 shall supersede any and
all prior confidentiality agreements entered into by such Lender with respect to
such confidential information.

9.12. Disclosure. The Borrowers and each Lender hereby acknowledge and agree
that JPMorgan and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Company and its
Affiliates.

9.13. USA PATRIOT ACT; European “Know Your Customer” Checks.

9.13.1. Each Lender hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the USA PATRIOT Act.

9.13.2. If (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (b) any change in the status of a Borrower after the date of
this Agreement; or (c) a proposed assignment or transfer by a Lender of any of
its rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer, obliges the Agent or any Lender (or, in
the case of clause (c) above, any prospective new Lender) to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, each Borrower shall
promptly upon the request of the Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself or on behalf of any Lender) or any Lender (for itself or,
in the case of the event described in clause (c) above, on behalf of any
prospective new Lender) in order for the Agent, such Lender or, in the case of
the event described in clause (c) above, any prospective new Lender to carry out
and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in this Agreement and the other Loan Documents. Each
Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement and the other Loan Documents.

 

95



--------------------------------------------------------------------------------

9.14. English Language. All certificates, instruments and other documents to be
delivered under or supplied in connection with this Agreement shall be in the
English language or shall attach a certified English translation thereof, which
translation shall be the governing version. Within one month of the delivery of
any financial statements or other information written in a language other than
English, the Company shall deliver to the Agent (for distribution to the
Lenders) an English translation of such financial statements.

9.15. Borrower Limitations. Each Borrower shall be liable for its Obligations
(including, without limitation, Loans extended to it). The Company shall be
liable for each Foreign Subsidiary Borrower’s Obligations. Each Foreign
Subsidiary Borrower shall be liable for each other Foreign Subsidiary Borrower’s
Obligations to extent set forth in its respective Subsidiary Guaranty, but shall
in no event be liable for any of the Company’s Obligations. Each Domestic
Subsidiary Guarantor shall guaranty the repayment of all Obligations,
irrespective of the Borrower that incurs such Obligations.

ARTICLE X

THE AGENT

10.1. Appointment; Nature of Relationship. JPMorgan is hereby appointed by each
of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent,” it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan Document and that the Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Illinois Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives. Except as expressly set forth herein, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity.

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrowers, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.

 

96



--------------------------------------------------------------------------------

10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of any Borrower or any
guarantor of any of the Obligations or of any Borrower’s or any such guarantor’s
respective Subsidiaries.

10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. The Lenders hereby acknowledge
that the Agent shall be under no duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders. The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, facsimile,
telex, electronic mail message, statement, paper or document believed by it to
be genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Agent, which counsel may be employees of the Agent. For purposes of
determining compliance with the conditions specified in Sections 4.1, 4.2 and
4.3, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the applicable date specifying its objection thereto.

 

97



--------------------------------------------------------------------------------

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their respective Pro Rata
Shares of the applicable amount (i) for any amounts not reimbursed by the
Company for which the Agent is entitled to reimbursement by the Company under
the Loan Documents, (ii) for any other expenses incurred by the Agent on behalf
of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent, (ii) any indemnification required pursuant to Section 3.5.6 shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement; provided, however, that any such amounts relating solely to
the Term Loan Facility (as determined by the Agent in its sole discretion) shall
be reimbursed by the Term Loan Lenders ratably in proportion to their respective
Term Loan Pro Rata Shares thereof and any such amounts relating solely to the
Revolving Loan Facility (as determined by the Agent in its sole discretion)
shall be reimbursement by the Revolving Lenders ratably in proportion to their
respective Revolving Loan Pro Rata Shares thereof.

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or a Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

10.10. Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Revolving Loan Commitment, its Term Loan Commitment and its Loans
as any Lender and may exercise the same as though it were not the Agent, and the
term “Lender” or “Lenders” shall, at any time when the Agent is a Lender, unless
the context otherwise indicates, include the Agent in its individual capacity.
The Agent and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Company or any of its Subsidiaries in which the Company or such
Subsidiary is not restricted hereby from engaging with any other Person.

10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Borrowers and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Agent or Arrangers hereunder, neither the Agent nor the Arrangers shall have any
duty or responsibility (either initially or on a continuing basis) to provide
any Lender with any notice, report, document, credit information or other
information concerning the affairs, financial condition or business of the
Borrowers or any of their respective Affiliates that may come into the
possession of the Agent or Arrangers (whether or not in their respective
capacity as Agent or Arranger) or any of their Affiliates.

 

98



--------------------------------------------------------------------------------

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrowers, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders shall have
the right to appoint, on behalf of the Borrowers and the Lenders, a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Agent’s giving notice of its
intention to resign, then the resigning Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Agent. Notwithstanding the previous
sentence, the Agent may at any time without the consent of any Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder. If the Agent has resigned and no successor Agent has been
appointed, the Lenders may perform all the duties of the Agent hereunder and the
Borrowers shall make all payments in respect of the Obligations to the
applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Agent shall be deemed to be appointed hereunder until such
successor Agent has accepted the appointment. Any such successor Agent shall be
a commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Agent. Upon the
effectiveness of the resignation of the Agent, the resigning Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of an Agent, the
provisions of this Article X shall continue in effect for the benefit of such
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.

10.13. Agent and Arranger Fees. Without limiting the continuing applicability of
any fee letters delivered in connection with the Existing Credit Agreement, the
Company agrees to pay to the Agent and the Arrangers, for their respective
accounts, the fees agreed to by the Borrower and the Arrangers pursuant to the
letter agreements among such parties dated January 24, 2011, or as otherwise
agreed from time to time.

10.14. Delegation to Affiliates. The Borrowers and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

10.15. Collateral Matters.

10.15.1. In its capacity, the Agent is a “representative” of the Holders of
Secured Obligations within the meaning of the term “secured party” as defined in
the Illinois Uniform Commercial Code. Each Lender authorizes the Agent to enter
into and amend pursuant to, and in accordance with, Section 8.2 each Guaranty,
Collateral Document or related intercreditor agreement to which it is or may
become a party and to take all action contemplated by such documents (it being
agreed that clauses (vii) and (ix) of the proviso in Section 8.2(a) shall apply
to amendments to any Loan Document). Each Lender agrees that no Holder of
Secured Obligations (other than the Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Agent upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Agent is hereby authorized, and hereby granted a power
of attorney, to execute and deliver on behalf of the Holders of Secured
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of the Agent on behalf of the Holders of
Secured Obligations.

 

99



--------------------------------------------------------------------------------

10.15.2. Each Lender hereby appoints each other Lender as its agent for the
purpose of perfecting Liens, for the benefit of the Agent and the Holders of
Secured Obligations, in assets which, in accordance with Article 9 of the UCC or
any other applicable law can be perfected only by possession. Should any Lender
(other than the Agent) obtain possession of any such Collateral, such Lender
shall notify the Agent thereof, and, promptly upon the Agent’s request therefor
shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent’s instructions.

10.16. Guaranty and Collateral Releases.

10.16.1. The Lenders hereby authorize the Agent, at its option and in its
discretion, to permit the release of any Domestic Subsidiary Guarantor from the
Domestic Subsidiary Guaranty or of any Lien granted to or held by the Agent upon
any Collateral (i) as described in Section 6.21(f); (ii) as permitted by, but
only in accordance with, the terms of the applicable Loan Documents; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder. Upon request
by the Agent at any time, the Lenders will confirm in writing the Agent’s
authority to release any particular Subsidiary Guarantor or particular types or
items of Collateral pursuant hereto.

10.16.2. Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five Business Days’ prior written request by the Company, the Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the Agent
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Agent shall not be required to execute any such
document on terms which, in the Agent’s opinion, would expose the Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.

10.17. Parallel Debt.

10.17.1. The Company hereby irrevocably and unconditionally undertakes to pay to
the Agent an amount equal to the aggregate amount due (verschuldigd) in respect
of (i) its Obligations (including its Obligations pursuant to Clause 16.1 of the
Credit Agreement) and (ii) all Rate Management Obligations and Banking Services
Obligations owing by the Company to one or more Lenders or their respective
Affiliates, in each case, as they may exist from time to time. The payment
undertaking of the Company to the Agent under this Section 10.17.1. is
hereinafter referred to as the “Parallel US Debt”. Each Dutch Borrower (together
with the Company, each a “Parallel Debt Obligor”) hereby irrevocably and
unconditionally undertakes to pay to the Agent an amount equal to the aggregate
amount due (verschuldigd) in respect of (i) its Obligations (including its
Obligations pursuant to the relevant Guaranty) and (ii) all Rate Management
Obligations and Banking Services Obligations owing by such Dutch Borrower to one
or more Lenders or their respective Affiliates, in each case, as they may exist
from time to time. The payment undertaking of each Dutch Borrower to the Agent
under this Section 10.17.1 is hereinafter to be referred to as the “Parallel
Foreign Debt”. The Parallel US Debt and each Parallel Foreign Debt are
hereinafter also to be referred to as a “Parallel Debt”.

 

100



--------------------------------------------------------------------------------

10.17.2. Each Parallel Debt will be payable in the currency or currencies of the
corresponding Obligations, Rate Management Obligations or Banking Services
Obligations, respectively.

10.17.3. Any obligation under the Parallel Debt of any Parallel Debt Obligor
shall become due and payable (opeisbaar) as and when and to the extent one or
more of the corresponding Obligations, Rate Management Obligations and Banking
Services Obligations, respectively, become due and payable. Each of the parties
hereto agree that a Default in respect of the Obligations, the Rate Management
Obligations or the Banking Services Obligations shall constitute a default
(verzuim) within the meaning of Article 3:248 Netherlands Civil Code with
respect to the relevant Parallel Debt of a Parallel Debt Obligor as well without
any notice being required therefor.

10.17.4. Each of the parties hereto acknowledges that:

(a) The Parallel Debt of each Parallel Debt Obligor constitutes an undertaking,
obligation and liability of such Parallel Debt Obligor to the Agent which is
separate and independent from, and without prejudice to, the Obligations, the
Rate Management Obligations or the Banking Services Obligations; and

(b) The Parallel Debt of each Parallel Debt Obligor represents the Agent’s own
separate and independent claim (eigen en zelfstandige vordering) to receive
payment of such Parallel Debt from such Parallel Debt Obligor and shall not
constitute the Agent and any holder of Obligations, the Rate Management
Obligations or the Banking Services Obligations, as joint creditors (hoofdelijk
schuldeisers) of any Obligation, the Rate Management Obligations and the Banking
Services Obligations.

It being understood that the amount which may become payable by a Parallel Debt
Obligor as its Parallel Debt shall never exceed the total of the amounts which
are payable by it under its Obligations, Swap Obligations and Banking Services
Obligations.

10.17.5. The Agent and the Holders of Secured Obligations agree that, to the
extent the Agent irrevocably (onaantastbaar) receives any amount in payment of
any Parallel Debt, it shall distribute such amount among the Holders of Secured
Obligations that are creditors of the corresponding Obligations, Rate Management
Obligations or Banking Services Obligations in accordance with the provisions of
this Agreement. Upon irrevocable (onaantastbaar) receipt by the Agent of any
amount in payment of the Parallel Debt of a Parallel Debt Obligor (the “Received
Amount”), the corresponding Obligations, Rate Management Obligations or Banking
Services Obligations of such Parallel Debt Obligor shall be reduced by amounts
totaling an amount (the “Deductible Amount”) equal to the Received Amount in the
manner as if the Deductible Amount were received as a payment of the relevant
Obligations, Rate Management Obligations or Banking Services Obligations on the
date of receipt by the Agent of the Received Amount.

 

101



--------------------------------------------------------------------------------

10.17.6. The parties hereto acknowledge and agree that, for purposes of a Dutch
pledge, any resignation by the Agent is not effective until its rights under
each Parallel Debt of a Parallel Debt Obligor is assigned to the successor
Agent.

10.18. French Security. Each Lender, on behalf of itself and its Affiliates,
hereby appoints the Agent to register, perform and enforce any security interest
(sûreté réelle) granted by Actuant International Holdings, Inc., a Delaware
corporation, or any other Loan Party under the laws of the Republic of France in
order to secure the performance and payment of the Secured Obligations.

10.19. Syndication Agents; Documentation Agents. None of the Lenders identified
in this Agreement as a Syndication Agent or Documentation Agent shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to such Lenders as it makes with respect to the Agent in
Section 10.11.

ARTICLE XI

SETOFF; RATABLE PAYMENTS; APPLICATION OF PROCEEDS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of a Borrower may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part thereof, shall then be due (it being
understood and agreed that deposits of any Foreign Subsidiary Borrower or
Indebtedness held or owing by a Lender to or for the credit or account of any
Foreign Subsidiary Borrower shall be offset by such Lender and applied only
toward any Obligations incurred by or on behalf of a Foreign Subsidiary Borrower
to that Lender).

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Revolving Credit Exposure or its Term
Loans (other than payments received pursuant to Section 3.1, 3.2, 3.4, 3.5 or
3.6 or as otherwise provided herein, it being understood and agreed that if a
Borrower is entitled to deduct amounts from any sum payable to a Lender in
respect of taxes by operation of Section 3.5 or 3.6 and is not required to pay
the full amount deducted to such Lender in accordance with such Sections, such
Lender shall not be entitled to the benefits of this Section 11.2 with respect
to the amount so deducted) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Aggregate Outstanding Revolving Credit Exposure and Term Loans held by the
other Lenders so that after such purchase the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans or Term
Loans, as the case may be, and participations in Facility LCs and Swing Line
Loans. If any Lender, whether in connection with setoff or amounts which might
be subject to setoff or otherwise, receives collateral or other protection for
its Secured Obligations or such amounts which may be subject to setoff, such
Lender agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to their
respective Pro Rata Shares, Revolving Loan Pro Rata Shares and Term Loan Pro
Rata Shares, as the case may be. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

 

102



--------------------------------------------------------------------------------

11.3. Application of Proceeds. Any proceeds of Collateral received by the Agent
(i) not constituting a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Company) or (ii) after a Default has occurred and is continuing and the Agent so
elects or the Required Lenders so direct, such funds shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Agent and the LC Issuer from any Loan Party (other than in
connection with Rate Management Obligations and Banking Services Obligations),
second, to pay accrued and unpaid interest and fees then due and payable on the
Loans ratably, third, pro rata, to payment of the principal outstanding on
Loans, the Banking Services Obligations constituting Secured Obligations and the
net early termination payments and any other Rate Management Obligations then
due and unpaid from the Company or its Subsidiaries to any of the Lenders or
their Affiliates, pro rata among the Lenders and their Affiliates in accordance
with the amount of such principal, such Banking Services Obligations and such
net early termination payments and other Rate Management Obligations then due
and unpaid owing to each of them, and fourth, to the payment of any other
Secured Obligations (other than those listed above) due to the Agent or any
Lender by the Company or any Subsidiary pro rata among those parties to whom
such Secured Obligations are due in accordance with the amounts owing to each of
them. The Agent and the Lenders shall have the continuing and exclusive right to
apply and reverse and reapply any and all such proceeds and payments to any
portion of the Secured Obligations.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns permitted hereby, except that (i) no
Borrower shall have the right to assign its rights or obligations under the Loan
Documents without the prior written consent of each Lender, (ii) any assignment
by any Lender must be made in compliance with Section 12.3, and (iii) any
transfer by Participation must be made in compliance with Section 12.2. Any
attempted assignment or transfer by any party not made in compliance with this
Section 12.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with Section 12.3.2. The
parties to this Agreement acknowledge that clause (ii) of this Section 12.1
relates only to absolute assignments and this Section 12.1 does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person. Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

 

103



--------------------------------------------------------------------------------

12.2. Participations.

12.2.1. Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Revolving Credit Exposure owing to such Lender, any Term Loans of
such Lender, any Note held by such Lender, any Revolving Loan Commitment or any
Term Loan Commitment of such Lender or any other interest of such Lender under
the Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Revolving Credit Exposure and/or Term Loans, as
applicable, and the holder of any Note issued to it in evidence thereof for all
purposes under the Loan Documents, all amounts payable by the Borrowers under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrowers and the Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

12.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Outstanding Revolving Credit Exposure, Term Loans,
Revolving Loan Commitment, Term Loan Commitment or Facility LC in which such
Participant has an interest which would require consent of the Lender from which
such Participant purchased its participation under clauses (i) through (v) of
Section 8.2.

12.2.3. Benefit of Certain Provisions. The Borrowers agree that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrowers
further agree that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4, 3.5, 3.6, 9.6 and 9.10 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2, 3.5 or 3.6 than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account, unless the sale of such interest to such
Participant is made with the prior written consent of the Company, and (ii) any
Participant not incorporated under the laws of the United States of America or
any State thereof agrees to comply with the provisions of Section 3.5 to the
same extent as if it were a Lender.

 

104



--------------------------------------------------------------------------------

12.3. Assignments.

12.3.1. Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents subject to the following conditions:

 

  (i) Each such assignment shall be of a constant and not varying ratable or
non-pro rata percentage (as between the Term Loan Facility and the Revolving
Facility) of the assigning Lender’s rights and obligations under the Loan
Documents;

 

  (ii) Such assignment shall be substantially in the form of Exhibit C or in
such other form as may be agreed to by the parties thereto;

 

  (iii) Each such assignment with respect to a Purchaser which is not a Lender
or an Affiliate of a Lender or an Approved Fund shall either be in an amount
equal to the entire applicable Revolving Loan Commitment and Outstanding
Revolving Credit Exposure and/or Term Loan Commitment (if any) and Term Loans,
as applicable, of the assigning Lender or (unless each of the Company and the
Agent otherwise consents; provided that the consent of the Company shall not be
required if a Default has occurred and is continuing) be in an aggregate amount
not less than $5,000,000. The amount of the assignment shall be based on the
Revolving Loan Commitment or Outstanding Revolving Credit Exposure (if the
Revolving Loan Commitment has been terminated) and/or the outstanding Term Loan
Commitment (if any) or Term Loans subject to the assignment, determined as of
the date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in the assignment;

 

  (iv) Except in the case of an assignment to an existing Lender that has
advanced a Revolving Loan to each Dutch Borrower, the amount of such assignment
with respect to a borrowing made to a Dutch Borrower shall always be at least
€50,000 (or its equivalent in another Agreed Currency) unless an assignment is
made to any Person which qualifies as a professional market party (professionele
markt partij) under the Dutch Financial Supervision Act;

 

  (v) The Purchaser (A) if it is a Non-U.S. Lender, shall have delivered tax
certificates described in Section 3.5, which indicate that such Non-U.S. Lender
is exempt from any withholding tax under the laws of the United States on
payments by the Company in such jurisdiction, (B) in the case of an assignment
of any Revolving Loan Commitment or Revolving Loan, shall have confirmed that it
is exempt from any withholding tax under the laws of the Netherlands on payments
by Dutch Borrowers (unless the Company has confirmed in writing its intention
not to add any Dutch Borrowers to this Agreement under Section 2.24.1, or,
following the addition of any Dutch Borrower under Such Section 2.24.1, all
Dutch Borrowers have been removed from this Agreement pursuant to
Section 2.24.2) and (C) in the case of an assignment of any Revolving Loan
Commitment or Revolving Loan, shall have provided to the Agent for the onward
transmission to the relevant UK Borrower, in respect of Loans made to a UK
Borrower, a tax certificate in the form set forth in the Exhibit G attached
hereto (unless all UK Borrowers have been removed from this Agreement pursuant
to Section 2.24.2), except, in the case of clauses (A) and (B), to the extent
the assigning Lender was entitled, at the time of the assignment, to receive
additional amounts with respect to such withholding taxes pursuant to
Section 3.5; and

 

105



--------------------------------------------------------------------------------

  (vi) So long as no Default shall have occurred and be continuing, no such
assignment shall be made to any Person that is not capable of lending (A) Agreed
Currencies to each Borrower and (B) each Type of Loan.

12.3.2. Consents. The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that (i) the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Agent within five (5) Business Days after having received notice
thereof, and (ii) the consent of the Company shall not be required if a Default
has occurred and is continuing. The consent of the Agent shall be required prior
to an assignment becoming effective. The consent of JPMorgan in its capacity as
LC Issuer shall be required for assignments of the Revolving Loan Commitment and
Outstanding Revolving Credit Exposure (but not Term Loans or any Term Loan
Commitment) prior to an assignment becoming effective. Any consent required
under this Section 12.3.2 shall not be unreasonably withheld.

12.3.3. Effect; Effective Date. Upon (i) delivery to the Agent of an assignment,
together with any consents required by Sections 12.3.1 and 12.3.2, and
(ii) payment of a $3,500 fee to the Agent for processing such assignment (unless
such fee is waived by the Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Revolving Loan Commitment and Outstanding
Revolving Credit Exposure and/or Term Loan Commitment (if any) and Term Loans
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Revolving Loan
Commitment and Outstanding Revolving Credit Exposure and/or Term Loan Commitment
(if any) and Term Loans assigned to such Purchaser without any further consent
or action by the Borrowers, the Lenders or the Agent. In the case of an
assignment covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Lender hereunder but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement and the other Loan Documents which survive payment of the
Obligations and termination of the applicable agreement. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.3 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.2. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3.3, the transferor Lender, the Agent and
the Borrowers shall, if the transferor Lender or the Purchaser desires that its
Loans be evidenced by Notes, make appropriate arrangements so that new Notes or,
as appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Revolving Loan
Commitments (or, if the Revolving Loan Commitments have terminated, the
Revolving Loan Credit Exposure) or Term Loan Commitment (if any) and Term Loans,
as appropriate, as adjusted pursuant to such assignment.

 

106



--------------------------------------------------------------------------------

12.3.4. Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in Chicago, Illinois a copy of
each assignment agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Loan Commitments and
Term Loan Commitments of, and principal amounts of (and interest on) the Loans
owing to, each Lender, and participations of each Lender in Facility LCs,
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers at any reasonable time and from time to time upon
reasonable prior notice.

12.4. Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of such Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

12.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is not incorporated under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5.4.

ARTICLE XIII

NOTICES

13.1. Notices; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

  (i) if to any Borrower or any other Loan Party, to:

Actuant Corporation

P.O. Box 3241

Milwaukee, WI 53201-3241

Attn: Mr. Andrew G. Lampereur

Phone: (262) 373-7401

Fax: (262) 373-7497

 

107



--------------------------------------------------------------------------------

  (ii) if to the Agent (except as set forth in clause (iii) below), to:

JPMorgan Chase Bank, N.A.

10 South Dearborn, 7th Floor

Mail Code: IL1-0011

Chicago, IL 60603-2003

Attn: Leonida Mischke

Phone: (312) 385-7055

Fax: (312) 385-7096

 

  (iii) if to the Agent in respect of a Borrowing Notice or
Conversion/Continuation Notice for an Advance denominated in a Foreign Currency
or to a Foreign Subsidiary Borrower, to:

J.P. Morgan Europe Limited

125 London Wall

London EC2Y 5AJ

Attn: Loan Agency

Phone: 44 (0) 207 777 2940

Fax: 44 (0) 207 777 2360/2085

(with a copy to the Agent at the address specified in clause (ii) above)

 

  (iv) if to JPMorgan in its capacity as LC Issuer, to:

JPMorgan Chase Bank, National Association

10 South Dearborn, 7th Floor

Mail Code: IL1-0011

Chicago, IL 60603-2003

Attn: Phyllis Huggins

Phone: (312) 732-2592

Fax: (312) 732-2729

 

  (v) if to any other Person in its capacity as LC Issuer, at the address
specified by such Person to the Company and the Agent upon such Person becoming
an LC Issuer hereunder; and

 

  (vi) if to a Lender, to it at its address (or telecopier number) set forth in
its administrative questionnaire furnished to the Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Agent or as otherwise determined by the Agent,
provided that the foregoing shall not apply to notices to any Lender or the LC
Issuer pursuant to Article II if such Lender or the LC Issuer, as applicable,
has notified the Agent that it is incapable of receiving notices under such
Article by electronic communication. The Agent or the Company may, in its
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.

 

108



--------------------------------------------------------------------------------

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto, except that a Lender shall be required to give such
notice only to the Company and the Agent.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

14.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Subject to the qualifications provided in
Article IV, this Agreement shall become effective when it shall have been
executed by the Agent, and when the Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the parties
hereto (including each Departing Lender), and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

14.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ.,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

109



--------------------------------------------------------------------------------

15.2. CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY BORROWER AGAINST THE AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF
THE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

15.3. WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, THE LC ISSUER AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

15.4. AGENT FOR SERVICE OF PROCESS. EACH FOREIGN SUBSIDIARY BORROWER HEREBY
IRREVOCABLY APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF PROCESS IN ANY
PROCEEDING REFERRED TO IN SECTION 15.2 AND AGREES THAT SERVICE OF PROCESS IN ANY
SUCH PROCEEDING MAY BE MADE BY MAILING OR DELIVERING A COPY THEREOF TO IT CARE
OF COMPANY AT ITS ADDRESS FOR NOTICES SET FORTH IN ARTICLE XIII OF THIS
AGREEMENT.

ARTICLE XVI

GUARANTY

16.1. Company Guaranty. In order to induce the Lenders to extend credit to the
Foreign Subsidiary Borrowers hereunder, and to induce the Lenders or their
Affiliates to provide Banking Services to, and enter into Rate Management
Transactions with, Subsidiaries of the Company, the Company hereby irrevocably
and unconditionally guarantees, as a primary obligor and not merely as a surety,
the payment when and as due of (i) the Obligations of such Foreign Subsidiary
Borrowers and (ii) the Rate Management Obligations and Banking Services
Obligations of any Subsidiary of the Company owing by such Subsidiaries to one
or more Lenders or their respective Affiliates (the obligations described in
clauses (i) and (ii) being referred to collectively in this Article XVI as the
“Guaranteed Subsidiary Obligations”). The Company further agrees that the due
and punctual payment of any such Guaranteed Subsidiary Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Guaranteed Subsidiary
Obligations.

 

110



--------------------------------------------------------------------------------

The Company waives presentment to, demand of payment from and protest to any
Borrower or Subsidiary of any of the Guaranteed Subsidiary Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment. This guaranty is absolute and unconditional, and the obligations of
the Company hereunder shall not be affected by (a) the failure of the Agent, the
LC Issuer, any Lender or any Affiliate of a Lender to assert any claim or demand
or to enforce any right or remedy against any Borrower under the provisions of
this Agreement, any other Loan Document, any instrument, document or agreement
evidencing Banking Services Obligations or Rate Management Obligations, or
otherwise; (b) any extension or renewal of any of the Guaranteed Subsidiary
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, any other Loan
Document, any instrument, document or agreement evidencing Banking Services
Obligations or Rate Management Obligations or any other instrument, document or
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Guaranteed Subsidiary Obligations; or (e) any other
act (other than payment of the Guaranteed Subsidiary Obligations), omission or
delay to do any other act which may or might in any manner or to any extent vary
the risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Guaranteed Subsidiary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Agent, the LC
Issuer, any Lender or any Affiliate of a Lender to any balance of any deposit
account or credit on the books of the Agent, the LC Issuer, any Lender or any
Affiliate of a Lender in favor of any Borrower or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than payment of the
Guaranteed Subsidiary Obligations), and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever, by reason of the
invalidity, illegality or unenforceability of any of the Guaranteed Subsidiary
Obligations, any impossibility in the performance of any of the Guaranteed
Subsidiary Obligations or otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Subsidiary Obligation is rescinded or must
otherwise be restored by the Agent, the LC Issuer, any Lender or any Affiliate
of a Lender upon the bankruptcy or reorganization of any Borrower, any other
Subsidiary or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Agent, the LC Issuer, any Lender or any Affiliate of a Lender may have at
law or in equity against the Company by virtue hereof, upon the failure of any
Foreign Subsidiary Borrower or any Subsidiary to pay any Guaranteed Subsidiary
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Agent, forthwith
pay, or cause to be paid, to the Agent, in cash an amount equal to the unpaid
principal amount of such Guaranteed Subsidiary Obligations then due, together
with accrued and unpaid interest thereon. The Company further agrees that if
payment in respect of any Guaranteed Subsidiary Obligation shall be due in a
currency other than Dollars and/or at a place of payment other than at the
address of the Agent specified in Article XIII and if, by reason of any adoption
of, or change in, any law or regulation, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Guaranteed Subsidiary Obligation in such currency or at such place of payment
shall be impossible or, in the reasonable judgment of the Agent, disadvantageous
to the Agent, the LC Issuer, any Lender or any Affiliate of a Lender, in any
material respect, then, at the election of the Agent, the Company shall make
payment of such Guaranteed Subsidiary Obligation in Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or at the address
of the Agent specified in Article XIII, and, as a separate and independent
obligation, shall indemnify the Agent, the LC Issuer and each Lender (or its
Affiliate) against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.

 

111



--------------------------------------------------------------------------------

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Foreign Subsidiary Borrower or any Subsidiary arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinated and junior in right of payment to the prior indefeasible payment
in full in cash of all the Obligations and the termination of this Agreement in
accordance with Section 2.7(c).

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations in accordance with
Section 2.7(c).

16.2. Foreign Subsidiary Borrower Guaranty. On the date a Foreign Subsidiary
becomes a Foreign Subsidiary Borrower hereunder, whether on the Closing Date or
pursuant to Section 2.24., (i) such Foreign Subsidiary shall, to the extent
permitted by applicable law, execute and deliver in favor of the Agent, for the
benefit of the Lenders, a guaranty of payment of the Obligations of each other
Foreign Subsidiary Borrower and (ii) each other Borrower shall, to the extent
permitted by applicable law, execute and deliver a guaranty (or, as applicable,
a reaffirmation of guaranty) of payment of the Obligations of such Foreign
Subsidiary Borrower, in each case, in form and substance reasonably satisfactory
to the Agent, together with such supporting documentation, including authorizing
resolutions and/or opinions of counsel, as the Agent may reasonably request.
Notwithstanding the foregoing, no Dutch Borrower shall be liable under such
Guaranty to the extent that, if it were so liable, its entry into such Guaranty
would violate sections 2:98c or 2:207 of the Dutch Civil Code (Burgerlijk
Wetboek).

16.3. Limitation on Obligations of Foreign Subsidiary Borrowers. Notwithstanding
anything contained in this Agreement to the contrary, no Foreign Subsidiary
Borrower shall be liable hereunder for any of the Loans made to, or any other
Obligation incurred solely by or on behalf of, the Company or any other Loan
Party which is a Domestic Subsidiary.

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Borrowers, the Lenders, the LC Issuer and
the Agent have executed this Agreement as of the date first above written.

 

ACTUANT CORPORATION, as the Company and as a Borrower By:  

/s/ Terry M. Braatz

Name:   Terry M. Braatz Title:   Treasurer

Signature Page to

Third Amended and Restated Credit Agreement

 

113



--------------------------------------------------------------------------------

ACTUANT LIMITED, as a Borrower By:  

/s/ Phil Maxted

Name:   Phil Maxted Title:   Director

ACTUANT FINANCE LIMITED,

as a Borrower

By:  

/s/ Phil Maxted

Name:   Phil Maxted Title:   Director

Signature Page to

Third Amended and Restated Credit Agreement

 

114



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender, as LC Issuer and as Agent By:  

/s/ Richard Barritt

Name:   Richard Barritt Title:   Associate

Signature Page to

Third Amended and Restated Credit Agreement

 

115



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Syndication Agent and as Lender By:  

/s/ Brian Lukehart

Name:   Brian Lukehart Title:   Vice President

Signature Page to

Third Amended and Restated Credit Agreement

 

116



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Syndication Agent and as Lender By:  

/s/ Daniel R. Van Aken

Name:   Daniel R. Van Aken Title:   Director

Signature Page to

Third Amended and Restated Credit Agreement

 

117



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Syndication Agent and as Lender By:  

/s/ Caroline V. Krider

Name:   Caroline V. Krider Title:   Senior Vice President and Lender

Signature Page to

Third Amended and Restated Credit Agreement

 

118



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Documentation Agent and as Lender By:  

/s/ Brian P. Fox            

Name:   Brian P. Fox Title:   Vice President

Signature Page to

Third Amended and Restated Credit Agreement

 

119



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Michael Leong            

Name:   Michael Leong Title:   Senior Vice President

Signature Page to

Third Amended and Restated Credit Agreement

 

120



--------------------------------------------------------------------------------

SUNTRUST BANK, N.A., as a Lender By:  

/s/ Baerbel Freudenthaler

Name:   Baerbel Freudenthaler Title:   Director

Signature Page to

Third Amended and Restated Credit Agreement

 

121



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD, as a Lender By:  

/s/ David Lim

Name:   David Lim Title:   Authorized Signatory

Signature Page to

Third Amended and Restated Credit Agreement

 

122



--------------------------------------------------------------------------------

M&I MARSHALL & ILSLEY BANK, as a Lender By:  

/s/ Ronald J. Carey

Name:   Ronald J. Carey Title:   Vice President By:  

/s/ James R. Miller

Name:   James R. Miller Title:   Senior Vice President

Signature Page to

Third Amended and Restated Credit Agreement

 

123



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Lender By:  

/s/ Brett Miller

Name:   Brett Miller Title:   Vice President

Signature Page to

Third Amended and Restated Credit Agreement

 

124



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:  

/s/ James F. Disher            

Name:   James F. Disher Title:   Authorized Signatory

Signature Page to

Third Amended and Restated Credit Agreement

 

125



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A.,

as a Lender

By:  

/s/ Daniel Holzhauer

Name:   Daniel Holzhauer Title:   Vice President – Senior Lender

Signature Page to

Third Amended and Restated Credit Agreement

 

126



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ James Shanel            

Name:   James Shanel Title:   Vice President

Signature Page to

Third Amended and Restated Credit Agreement

 

127



--------------------------------------------------------------------------------

CREDIT INDUSTRIEL ET COMMERCIAL, as a Lender By:  

/s/ Brian O’Leary            

Name:   Brian O’Leary Title:   Managing Director By:  

/s/ Anthony Rock            

Name:   Anthony Rock Title:   Managing Director

Signature Page to

Third Amended and Restated Credit Agreement

 

128



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ Michael M. Fordney

Name:   Michael M. Fordney Title:   Director

Signature Page to

Third Amended and Restated Credit Agreement

 

129



--------------------------------------------------------------------------------

RBC BANK (USA), as a Lender By:  

/s/ Richard Marshall

Name:   Richard Marshall Title:   Market Executive – National Division

Signature Page to

Third Amended and Restated Credit Agreement

 

130



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby
acknowledges and agrees that, from and after the
Closing Date, it is not longer a party to the Existing
Credit Agreement. THE PRIVATEBANK AND TRUST COMPANY By:  

/s/ James A. Meyer

Name:   James A. Meyer Title:   Managing Director

Signature Page to

Third Amended and Restated Credit Agreement

 

131



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is not longer a party to the Existing Credit
Agreement. UBS AG, STAMFORD BRANCH By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

Signature Page to

Third Amended and Restated Credit Agreement

 

132



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINIONS OF LOAN PARTIES’ COUNSEL

On file with Agent.

 

133



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

Dated as of [                    ]

 

To: The Lenders party to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Credit Agreement dated as of February 23, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Actuant Corporation, a Wisconsin corporation (the “Company”),
the Foreign Subsidiary Borrowers party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as Agent for the Lenders and as LC Issuer. Unless
otherwise defined herein, capitalized terms used in this Compliance Certificate
have the meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected [Chief Financial Officer] [Treasurer] [Controller]
[principal accounting officer] of the Company;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements (the fiscal quarter ended on the
last day of the accounting period covered by the attached financial statements
is referred to below as the “Fiscal Quarter”);

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below;

4. Schedule I [and Schedule II] attached hereto set[s] forth financial data and
computations evidencing the Company’s compliance with certain covenants of the
Credit Agreement, all of which data and computations are true, complete and
correct; and

5. Annex A attached hereto sets forth the various reports and deliveries which
are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance (including, without limitation, any
updates to the Exhibits to the Security Agreement as required by Section 4.12
thereof).

 

EXH. B-1



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I [and Schedule II] hereto and the financial statements delivered with
this Compliance Certificate in support hereof, are made and delivered this     
day of             , 20    .

 

ACTUANT CORPORATION By:     Name:   Title:  

 

EXH. B-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Consolidated Net Income    +/–        consolidated net after tax income (or
loss) of the Company and its consolidated Subsidiaries (other than positive net
income of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions is not permitted of such Subsidiary as of the
date of calculation)      $                        +            any non-cash
charges associated with the sale or discontinuance of assets, businesses or
product lines      +                        +            the cumulative effect
of accounting changes      +                        =            Consolidated
Net Income      $                       

Consolidated EBITDA

   +/–        Consolidated Net Income (Loss)      $                       
+            Consolidated Interest Expense      +                       
+            provisions for taxes based on income      +                       
+            total depreciation expense      +                       
+            total amortization expense      +                       
+            unrealized non-cash Net Mark-to-Market Exposure under Rate
Management Transactions      +                        +            restructuring
charges in an aggregate amount not to exceed $30,000,000 during any four fiscal
quarter period      +                        +            non-cash impairment
and long-term incentive plan charges      +                       
+/–        adjustments for extraordinary gains or losses or gains or losses from
sales of assets other than inventory sold in the ordinary course of business   
  +/–                    +            noncash charges attributable to (a) the
expensing of stock options and (b) the write-off of deferred financing fees and
any premium actually paid in connection with Specified Financing Transactions   
  +                        Consolidated EBITDA      =                       

 

EXH. B-3



--------------------------------------------------------------------------------

A. LEVERAGE RATIO (Section 6.19.1)

Calculate the Leverage Ratio for the four-fiscal quarter period ended on the
last day of the Fiscal Quarter, by dividing Consolidated Indebtedness by
Consolidated EBITDA. If a Permitted Acquisition or Asset Sale has occurred
during the applicable four-quarter period, calculate the Leverage Ratio on a pro
forma basis reasonably acceptable to the Agent (describe in reasonable detail on
Schedule II hereto pro forma adjustments for Permitted Acquisitions and Asset
Sales, if any, during such four-quarter period).

Net Consolidated Indebtedness may be used instead of Consolidated Indebtedness
to calculate the Leverage Ratio if each of the following conditions are
satisfied: (1) the Company did not use Net Consolidated Indebtedness instead of
Consolidated Indebtedness to calculate the Leverage Ratio at the end of the
immediately preceding Fiscal Quarter, (2) the current Fiscal Quarter is not a
Holiday Quarter, and (3) there were no Loans outstanding (other than Term Loans)
under the Credit Agreement as of the calculation date of this Compliance
Certificate.

 

Consolidated Indebtedness as of the last day of the Fiscal Quarter  
$                     Consolidated EBITDA   $                     (a) Actual
Leverage Ratio for Fiscal Quarter            to 1.0 (b) Maximum permitted
Leverage Ratio for Fiscal Quarter  

[[3.75 to 1.0] [4.25 to 1.0 due to Specified
Acquisition completed on             , 20    ]1]2

 

[[3.50 to 1.0] [4.0 to 1.0 due to Specified
Acquisition completed on             , 20    ]3]4

 

EXH. B-4



--------------------------------------------------------------------------------

 

1

The Leverage Ratio may be up to 4.25 to 1.0 for any fiscal quarter during which
the Company or any of its Subsidiaries has entered into a Specified Acquisition
(the “Trigger Quarter”) and for the next succeeding fiscal quarter (or, if such
Specified Acquisition occurred after the forty-fifth (45th) day of such Trigger
Quarter, the next two succeeding fiscal quarters). Following the occurrence of a
Trigger Quarter, no subsequent Trigger Quarter shall be permitted to occur under
Section 6.19.1 unless and until the Leverage Ratio is less than or equal to 3.75
to 1.00 as of the end of a least one fiscal quarter following the applicable
Specified Acquisition.

2

Use this test prior to the date on which Liens on the Collateral are released as
described in Section 6.21(f)(i)(ii).

3

The Leverage Ratio may be up to 4.00 to 1.0 for any fiscal quarter during which
the Company or any of its Subsidiaries has entered into a Specified Acquisition
(the “Trigger Quarter”) and for the next succeeding fiscal quarter (or, if such
Specified Acquisition occurred after the forty-fifth (45th) day of such Trigger
Quarter, the next two succeeding fiscal quarters). Following the occurrence of a
Trigger Quarter, no subsequent Trigger Quarter shall be permitted to occur under
Section 6.19.1 unless and until the Leverage Ratio is less than or equal to 3.50
to 1.00 as of the end of a least one fiscal quarter following the applicable
Specified Acquisition.

4

Use this test from and after the date on which Liens on the Collateral are
released as described in Section 6.21(f)(i)(ii).

 

EXH. B-5



--------------------------------------------------------------------------------

B. FIXED CHARGE COVERAGE RATIO (Section 6.19.2)

Calculate the Fixed Charge Coverage Ratio for the four-fiscal quarter period
ended on the last day of the Fiscal Quarter, as follows:

 

           Consolidated EBITDA

     $                       

–         Consolidated Capital Expenditures

     –                       

+         Consolidated Rentals

     +                       

=         Numerator

     =                       

           Consolidated Interest Expense

     $                       

–         Non-cash Interest Expense

     –                       

+         Consolidated Rentals

     +                       

+         expense for taxes paid or accrued

     +                       

+         cash dividends paid by the Company during such period

     +                       

=         Denominator

     =                       

(a) Actual Fixed Charge Coverage Ratio for Fiscal Quarter
(Numerator/Denominator)

              to 1.0   

(b) Minimum Permitted Fixed Charge Coverage Ratio

     1.50 to 1.0   

 

EXH. B-6



--------------------------------------------------------------------------------

C. MATERIAL DOMESTIC SUBSIDIARY AND MATERIAL FOREIGN SUBSIDIARY CLASSIFICATION
(DEFINITIONS, SECTION 6.21(a), (b))

 

1.   10.0% of the Consolidated Assets of the Company and its Subsidiaries as of
the last day of the Fiscal
Quarter   $                    

2.      

  10.0% of the Consolidated Operating Income of the Company and its Subsidiaries
for the Fiscal Quarter   $                    

 

  3. Material Domestic Subsidiaries

(a) Identify on Exhibit A hereto each Domestic Subsidiary of the Company
(i) that directly holds any Equity Interest in any Material Foreign Subsidiary
as of the end of the Fiscal Quarter, (ii) directly or indirectly holds any
Equity Interest in a Foreign Subsidiary Borrower or (iii) on a consolidated
basis with its Subsidiaries, (A) had assets as of the last day of the Fiscal
Quarter (other than Equity Interests in Material Foreign Subsidiaries) that
exceeded the amount set forth in Item C.1 or (B) was responsible for a portion
of the Consolidated Operating Income of the Company and its Subsidiaries for the
Fiscal Quarter in excess of the amount set forth in Item C.2 (excluding, with
respect to any of the foregoing clauses (i), (ii) and (iii), any Domestic
Subsidiary that is a special purpose Subsidiary created to engage solely in a
Qualified Receivables Transaction) and (b) indicate on Exhibit A hereto whether
each such Domestic Subsidiary is a Domestic Subsidiary Guarantor.

 

  4. Material Foreign Subsidiaries

(a) Identify on Exhibit A hereto each Foreign Subsidiary of the Company any
Equity Interest of which are held by the Company or any Domestic Subsidiary and
that, on a consolidated basis with its Subsidiaries, (i) had assets as of the
last day of the Fiscal Quarter that exceeded the amount set forth Item C.1 or
(ii) was responsible for a portion of the Consolidated Operating Income of the
Company and its Subsidiaries for the Fiscal Quarter in excess of the amount set
forth in Item C.2 and (b) indicate on Exhibit A hereto whether any Equity
Interests in any such Foreign Subsidiary have not been pledged to the Agent as
and to the extent required pursuant to Section 6.21(b).

 

EXH. B-7



--------------------------------------------------------------------------------

D. ADDITIONAL GUARANTORS AND PLEDGED FOREIGN SUBSIDIARIES (SECTION 6.21(c))

 

(i)    85% of Company and Domestic Subsidiaries.      1.    85.0% of the
aggregate assets of the Company and its Domestic Subsidiaries (other than Equity
Interests in Subsidiaries) as of the last day of the Fiscal Quarter   
$             2.    The aggregate assets (other than Equity Interests in
Subsidiaries) of the Company and the Domestic Subsidiary Guarantors as of the
last day of the Fiscal Quarter    $             3.    Does Item D.i.2 exceed
Item D.i.1?    Yes/No 4.    85.0% of the aggregate operating income of the
Company and its Domestic Subsidiaries for the Fiscal Quarter    $             5.
   The operating income of the Company and the Domestic Subsidiary Guarantors
for the Fiscal Quarter    $             6.    Does Item D.i.5 exceed Item D.i.4?
   Yes/No (ii)    50% of Foreign Subsidiaries.    1.    50.0% of the aggregate
assets of the Foreign Subsidiaries of the Company as of the last day of the
Fiscal Quarter    $             2.    The aggregate assets of the Company’s
Material Foreign Subsidiaries and other Foreign Subsidiaries (on a consolidated
basis with their respective Subsidiaries) as of the last day of the Fiscal
Quarter of which the Applicable Pledge Percentage of the Voting Equity Interests
have been pledged under a Foreign Law Pledge Agreement (each, a “Pledged Foreign
Subsidiary”)    $             3.    Does Item D.ii.2 exceed Item D.ii.1?   
Yes/No 4.    50.0% of the aggregate operating income of the Foreign Subsidiaries
of the Company for the Fiscal Quarter    $             5.    The aggregate
operating income of the Pledged Foreign Subsidiaries for the Fiscal Quarter   
$             6.    Does Item D.ii.5 exceed Item D.ii.4?    Yes/No (iii)    75%
of Company and its Consolidated Subsidiaries.    1.    75.0% of the Consolidated
Assets of the Company and its Subsidiaries as of the last day of the Fiscal
Quarter    $            

 

EXH. B-8



--------------------------------------------------------------------------------

2.    The aggregate assets, as of the last day of the Fiscal Quarter, of the
Company, the Domestic
Subsidiary Guarantors (in the case of the Company and such Guarantors, excluding
Equity Interests
in Subsidiaries) and all Pledged Foreign Subsidiaries (in the case of such
Foreign Subsidiaries, on a
consolidated basis with their respective Subsidiaries)    $             3.   
Does Item D.iii.2 exceed Item D.iii.1?    Yes/No 4.    75.0% of the Consolidated
Operating Income of the Company and its Subsidiaries for the Fiscal Quarter   
$             5.    The aggregate operating income of the Company, the Domestic
Subsidiary Guarantors and all Pledged Foreign Subsidiaries (in the case of such
Foreign Subsidiaries, on a consolidated basis with their respective
Subsidiaries)    $             6.    Does Item D.iii.5 exceed Item D.iii.4?   
Yes/No (iv)    Additional Guarantors and Pledged Subsidiaries.    1.    If the
answer indicated in either of Item D.i.3, D.i.6, D.ii.3, D.ii.6, D.iii.3 or
D.iii.6 is “No”, indicate on Exhibit B hereto additional Domestic Subsidiaries
that shall become Domestic Subsidiary Guarantors in accordance with
Section 6.21(a) or 6.21(c) and/or additional Foreign Subsidiaries the Equity
Interests of which shall be pledged in accordance with Section 6.21(b) or
6.21(c), in each case such that, after giving effect to such additional
Guarantors and Collateral (and the compliance of any additional Domestic
Subsidiaries with the terms of Sections 6.21(a) and the pledge of Equity
Interests of any additional Foreign Subsidiaries pursuant to Section 6.21(b)),
the calculations set forth in this Section D would result in the answers set
forth in such Items being “Yes”. 2.    Provide on Exhibit B hereto detailed
calculations demonstrating, as applicable, either (i) that the answer indicated
in both Items D.i.3, D.i.6, D.ii.3, D.ii.6, D.iii.3 and D.iii.6 is “Yes” or
(ii) compliance with the foregoing Item D.iv.1.

 

EXH. B-9



--------------------------------------------------------------------------------

EXHIBIT A

TO

SCHEDULE 1 of COMPLIANCE CERTIFICATE

Material Domestic Subsidiaries

 

   Material Domestic Subsidiaries       Guarantor (Y/N)      

 

     

 

     

 

     

 

     

 

     

 

     

 

     

 

  

Material Foreign Subsidiaries

 

   Material Foreign Subsidiary       Equity Interests Pledged (Y/N)      

 

     

 

     

 

     

 

     

 

     

 

     

 

     

 

  

 

EXH. B-10



--------------------------------------------------------------------------------

EXHIBIT B

TO

SCHEDULE 1 of COMPLIANCE CERTIFICATE

[Additional Guarantors]

[Additional Pledged Foreign Subsidiaries]

Calculations of Compliance with Section 6.21(c)

 

EXH. B-11



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

[Add detail as applicable]

 

EXH. B-12



--------------------------------------------------------------------------------

ANNEX A TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due

 

EXH. B-13



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Agent as contemplated
below, the interest in and to all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including without
limitation any letters of credit, guaranties and swingline loans included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right of the Assignor against any Person
whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1. Assignor:                                 

2. Assignee:                                 , [an Affiliate/Approved Fund of
[identify Lender]]5

3. Company: Actuant Corporation, a Wisconsin corporation

4. Agent: JPMorgan Chase Bank, N.A., as the Agent under the Credit Agreement

5. Credit Agreement: Third Amended and Restated Credit Agreement dated as of
February 23, 2011 among Actuant Corporation, a Wisconsin corporation, the
Foreign Subsidiary Borrowers party thereto, the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as Agent.

 

 

5

Select as applicable

 

147



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

(Revolving/Term)

   Aggregate Amount of
Commitment/Loans
for all Lenders*    Amount  of
Commitment/Loans
Assigned*    Percentage Assigned
of Commitment/
Loans6    $    $            %    $    $            %    $    $            %

7. Trade Date:                                                      7

Effective Date:             , 20     [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

The terms set forth in this Assignment and Assumption are hereby agreed to

 

ASSIGNOR [NAME OF ASSIGNOR]

By:

 

 

          Title:

 

ASSIGNEE [NAME OF ASSIGNEE]

By:

 

 

          Title:

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Agent

[and as LC Issuer] 8

By:

 

 

Title:

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the [Trade Date] and the Effective Date.

6

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

7

Insert if satisfaction of minimum amounts is to be determined as of the [Trade
Date].

8

To be added only if the consent of the LC Issuer is required by the terms of the
Credit Agreement.

 

EXH. C-2



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Documents, (v) inspecting any of the
property, books or records of the Company, any other Borrower or any guarantor,
or (vi) any mistake, error of judgment, or action taken or omitted to be taken
in connection with the Loans or the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants and agrees that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, (v) it shall
indemnify and hold the Assignor harmless against all losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees) and liabilities
incurred by the Assignor in connection with or arising in any manner from the
Assignee’s non-performance of the obligations assumed under this Assignment and
Assumption, (vi) it has received a copy of the Credit Agreement, together with
copies of financial statements and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (vii) attached as Schedule 1 to
this Assignment and Assumption is any documentation required to be delivered by
the Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee (including, in the case
of any assignment of a Revolving Loan Commitment or Revolving Loans, a duly
completed tax certificate in the form of Exhibit G to the Credit Agreement (Form
of UK Tax Certificate)) and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

EXH. C-3



--------------------------------------------------------------------------------

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, Reimbursement Obligations, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

 

EXH. C-4



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated                 , 20     (this
“Supplement”), by and among each of the signatories hereto, to the Third Amended
and Restated Credit Agreement, dated as of February 23, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Actuant Corporation, a Wisconsin corporation (the “Company”),
the Foreign Subsidiary Borrowers party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as Agent for the Lenders and as LC Issuer.

W I T N E S S E T H

WHEREAS, pursuant to Section 2.5(c) of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Revolving Loan Commitment and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more existing Lenders to increase the amount of its Revolving Loan Commitment
and/or to participate in such a tranche;

WHEREAS, the Company has given notice to the Agent of its intention to [increase
the Aggregate Revolving Loan Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.5(c); and

WHEREAS, pursuant to Section 2.5(c) of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving Loan
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Loan Commitment increased by $[                ], thereby making the
aggregate amount of its total Revolving Loan Commitments equal to
$[                ]] [and] [participate in a tranche of Incremental Term Loans
with a commitment amount equal to $[                ] with respect thereto].

2. The Company hereby represents and warrants that no Default or Unmatured
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of Illinois.

 

EXH. D-2-1



--------------------------------------------------------------------------------

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

EXH. D-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

ACTUANT CORPORATION

 

By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.,

as Agent

 

By:  

 

Name:   Title:  

 

EXH. D-2-3



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), to
the Credit Agreement, dated as of February 23, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Actuant Corporation, a Wisconsin corporation (the “Company”), the Foreign
Subsidiary Borrowers party thereto, the lenders party thereto and JPMorgan Chase
Bank, N.A., as Agent for the Lenders and as LC Issuer.

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.5(c) thereof that any bank,
financial institution or other entity may [extend Revolving Loan Commitments]
[and] [participate in tranches of Incremental Term Loans] under the Credit
Agreement subject to the approval of the Company and the Agent, by executing and
delivering to the Company and the Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Loan Commitment with respect to
Revolving Loans of $[            ]] [and] [a commitment with respect to
Incremental Term Loans of $[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants and agrees that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Supplement and to become a Lender under the Credit
Agreement, (ii) its payment instructions and notice instructions are as set
forth in Schedule 1 to this Supplement, (iii) none of the funds, monies, assets
or other consideration used to make Loans will be “plan assets” as defined under
ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA, (iv) it has received a copy of
the Credit Agreement, together with copies of financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Supplement and to extend
Revolving Loan Commitments and make Loans on the basis of which it has made such
analysis and decision independently and without reliance on the Agent or any
other Lender, and (v) attached as Schedule 1 to this Supplement is any
documentation required to be delivered by the Augmenting Lender with respect to
its tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Augmenting Lender (including, in the case of any Revolving Loan
Commitment to make Revolving Loans, a duly completed tax certificate in the form
of Exhibit G to the Credit Agreement (Form of UK Tax Certificate)) and
(b) agrees that (i) it will, independently and without reliance on the Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender, and (iii) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the Agent by
the terms thereof, together with such powers as are incidental thereto.

 

EXH. D-2-1



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                ]

4. The Company hereby represents and warrants that no Default or Unmatured
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of Illinois.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

EXH. D-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:    

Name:

 

Title:

 

Accepted and agreed to as of the date first written above:

 

ACTUANT CORPORATION By:    

Name:

 

Title:

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.,

as Agent

By:    

Name:

 

Title:

 

 

EXH. D-2-3



--------------------------------------------------------------------------------

EXHIBIT E-1

NOTE FOR REVOLVING LOANS

                , 20    

[Actuant Corporation, a Wisconsin corporation] [[            ], a company
organized under the laws of [            ]] (the “Borrower”), promises to pay to
the order of                                          (the “Lender”) the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to Article II of the Credit Agreement (as hereinafter
defined), in immediately available funds in Dollars or the applicable Agreed
Currency at the office of JPMorgan Chase Bank, N.A., as Agent, specified in
Article XIII of the Credit Agreement, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the Credit
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on such Revolving Loans in full on the Revolving Loan Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each such Revolving Loan and the date and amount of each principal
payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Third Amended and Restated Credit Agreement, dated as of
February [    ], 2011 (which, as it may be amended, restated, supplemented or
otherwise modified and in effect from time to time, is herein called the “Credit
Agreement”), among Actuant Corporation, a Wisconsin corporation, the Foreign
Subsidiary Borrowers party thereto, the lenders party thereto, including the
Lender, the LC Issuer and JPMorgan Chase Bank, N.A., as Agent, to which Credit
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. This Note is secured pursuant
to the Collateral Documents and guaranteed pursuant to certain Guarantees, all
as more specifically described in the Credit Agreement, and reference is made
thereto for a statement of the terms and provisions thereof. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest and any notice (except
as to notice specifically set forth in the Agreement) of any kind. No failure to
exercise and no delay in exercising, any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.

 

EXH. E-1-1



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the internal
laws (including, without limitation, 735 ILCS Section 105/5-1 et seq., but
otherwise without regard to the conflict of laws provisions) of the State of
Illinois, but giving effect to federal laws applicable to national banks.

 

[ACTUANT CORPORATION]

[FOREIGN SUBSIDIARY BORROWER]

By:  

 

Name:

 

 

Title:

 

 

 

EXH. E-1-2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                             ,

DATED                 ,

 

Date

   Principal
Amount of
Loan      Maturity
of Interest
Period      Principal
Amount
Paid      Unpaid
Balance                                                              

 

EXH. E-1-3



--------------------------------------------------------------------------------

EXHIBIT E-2

NOTE FOR TERM LOANS

            , 20    

Actuant Corporation, a Wisconsin corporation (the “Borrower”), promises to pay
to the order of                                 (the “Lender”) the aggregate
unpaid principal amount of all Term Loans made by the Lender to the Borrower
pursuant to Article II of the Credit Agreement (as hereinafter defined), in
immediately available funds in Dollars at the office of JPMorgan Chase Bank,
N.A., as Agent, specified in Article XIII of the Credit Agreement, together with
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Credit Agreement. The Borrower shall pay the principal of and
accrued and unpaid interest on such Term Loans on the dates and in the amounts
specified in the Credit Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each such Term Loan and the date and amount of each principal
payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Third Amended and Restated Credit Agreement, dated as of
February 23, 2011 (which, as it may be amended, restated, supplemented or
otherwise modified and in effect from time to time, is herein called the “Credit
Agreement”), among the Borrower, the Foreign Subsidiary Borrowers party thereto,
the lenders party thereto, including the Lender, the LC Issuer and JPMorgan
Chase Bank, N.A., as Agent, to which Credit Agreement reference is hereby made
for a statement of the terms and conditions governing this Note, including the
terms and conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is secured pursuant to the Collateral Documents and
guaranteed pursuant to certain Guarantees, all as more specifically described in
the Credit Agreement, and reference is made thereto for a statement of the terms
and provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest and any notice (except
as to notice specifically set forth in the Agreement) of any kind. No failure to
exercise and no delay in exercising, any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.

 

EXH. E-2-1



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the internal
laws (including, without limitation, 735 ILCS Section 105/5-1 et seq., but
otherwise without regard to the conflict of laws provisions) of the State of
Illinois, but giving effect to federal laws applicable to national banks.

 

ACTUANT CORPORATION By:  

 

Name:  

 

Title:  

 

 

EXH. E-2-2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                             ,

DATED                 ,

 

Date

   Principal
Amount of
Loan      Maturity
of Interest
Period      Principal
Amount
Paid      Unpaid
Balance                                                              

 

EXH. E-2-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSUMPTION LETTER

To the Agent and the Lenders

party to the Credit Agreement

referred to below

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of February 23, 2011 among Actuant Corporation, a Wisconsin corporation
(the “Company”), the undersigned (upon the effectiveness of this Assumption
Letter and the satisfaction of certain other conditions), the other Foreign
Subsidiary Borrowers party thereto the financial institutions from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative
agent and contractual representative for the Lenders (in such capacity, the
“Agent”) (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement and used herein are used herein as defined therein.

The undersigned, [            ], a company organized under the laws of
[            ] (the “Subsidiary”), wishes to become a “Foreign Subsidiary
Borrower” under the Credit Agreement, and accordingly hereby agrees that from
the date hereof it shall become a “Foreign Subsidiary Borrower” under the Credit
Agreement and agrees that from the date hereof and until the payment in full of
the principal of and interest on all Loans made to it and performance of all of
its other obligations thereunder, it shall perform, comply with and be bound by
each of the provisions of the Credit Agreement which are stated to apply to the
“Borrowers” or a “Foreign Subsidiary Borrower.” Without limiting the generality
of the foregoing, the Subsidiary hereby represents and warrants that: (i) the
representations and warranties set forth in Section 5.23 of the Credit Agreement
are true and correct on and as of the date hereof, and (ii) it has heretofore
received a true and correct copy of the Credit Agreement (including any
amendments or modifications thereof or supplements or waivers thereto) as in
effect on the date hereof. In addition, the Subsidiary hereby authorizes the
Company to act on its behalf as and to the extent provided for in Article II of
the Credit Agreement.

CHOICE OF LAW. THIS ASSUMPTION LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

This Assumption Letter may be executed in any number of counterparts, each of
which shall be an original, but all of which shall together constitute one and
the same agreement.

 

EXH. F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary has duly executed and delivered this
Assumption Letter as of the date and year first above written.

 

[NAME OF SUBSIDIARY] By:  

 

Name:   Title:  

Acknowledged by:

JPMORGAN CHASE BANK, N.A.,

as Agent

 

By:  

 

Name:   Title:  

ACTUANT CORPORATION, as the Company

 

By:  

 

Name:   Title:  

[FOREIGN SUBSIDIARY BORROWERS]

 

EXH. F-2



--------------------------------------------------------------------------------

REAFFIRMATION OF THE LOAN PARTIES

Each of the undersigned hereby acknowledges receipt of the foregoing Assumption
Letter. Capitalized terms used in this Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement referred to in the
foregoing Assumption Letter. Without in any way establishing a course of dealing
by the Agent or any Lender, each of the undersigned Loan Parties reaffirms the
terms and conditions of each and every Loan Document to which it is a party, and
each such Loan Party acknowledges and agrees that such Loan Documents executed
by it in connection with the Credit Agreement remain in full force and effect
and are hereby ratified, reaffirmed and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so amended by the Assumption Letter and as the same may
from time to time hereafter be amended, restated, supplemented or otherwise
modified. The failure of any Loan Party to sign this Reaffirmation shall not
release, discharge or otherwise affect the obligations of any of the Loan
Parties hereunder or under any of the Loan Documents.

 

[EACH LOAN PARTY] By:  

 

Name:   Title:  

 

EXH. F-3



--------------------------------------------------------------------------------

(i) EXHIBIT G

(ii) FORM OF UK TAX CERTIFICATE

To: JPMorgan Chase Bank, N.A. as Agent

From: [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the
“New Lender”)

Dated:

ACTUANT CORPORATION and OTHERS – Third Amended and Restated Credit Agreement

dated as of February 23, 2011 (the “Agreement”)

 

1. We refer to the Agreement. Terms defined in the Agreement have the same
meaning in this certificate unless given a different meaning in this
certificate.

 

2. We refer to Clause 12.3.1(v) of the Credit Agreement:

The New Lender confirms by checking the relevant box that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is:

 

  ¨ a Lender:

 

  (i) which is a bank (as defined for the purpose of section 879 of the Income
Tax Act 2007) making an advance under a Loan Document; or

 

  (b) (i) in respect of an advance made under a Loan Document by a person that
was a bank (as defined for the purpose of section 879 of the Income Tax Act
2007) at the time that that advance was made,

 

  (i) and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance

 

  ¨ a company resident in the United Kingdom for United Kingdom tax purposes; or

 

  ¨ a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (c) (ii) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which is
required to bring into account in computing its chargeable profits (for the
purposes of section 19 of the Corporation Tax Act 2009) the whole of any share
of interest payable in respect of that advance that falls to it by reason of
Part 17 of the Corporation Tax Act 2009; or

 

EXH. G-1



--------------------------------------------------------------------------------

  ¨ a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of an advance under a Finance Document in
computing the chargeable profits (for the purposes of section 19 of the
Corporation Tax Act 2009) of that company;

 

  ¨ a Treaty Lender; or

 

  ¨ a building society (as defined for the purpose of section 880 of the Income
Tax Act 2007) making an advance under a Loan Document; or

 

  ¨ none of the above.

3. This certificate may be executed in any number of counterparts and this has
the same effect as if the signatures on the counterparts were on a single copy
of this certificate.

 

4.

The New Lender confirms (for the benefit of the Agent and without liability to
any Borrower) that it is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme (reference number [ ]),]) and is tax resident in [ ]9, so
that interest payable to it by borrowers is generally subject to full exemption
from UK withholding tax and notifies the UK Borrowers that:

(a) each UK Subsidiary which is a Borrower as at the date on which the New
Lender becomes a Lender under the Agreement (the “Transfer Date”) must, to the
extent that the New Lender becomes a Lender under a Loan which is made available
to that UK Subsidiary pursuant to Article 2 (The Credits) of the Agreement, make
an application to HM Revenue & Customs under form DTTP2 within 30 Business Days
of the Transfer Date; and

(b) each UK Subsidiary which becomes a Borrower after the Transfer Date must, to
the extent that the New Lender is a Lender under a Loan which is made available
to that UK Subsidiary pursuant to Article 2 (The Credits) of the Agreement, make
an application to HM Revenue & Customs under form DTTP2 within 30 Business Days
of becoming a Borrower.10

 

9

Insert jurisdiction of tax residence.

10

This confirmation must be included if the New Lender holds a passport under the
HMRC DT Treaty Passport scheme and, as at the Transfer Date, wishes that scheme
to apply to the Agreement.

 

EXH. G-2



--------------------------------------------------------------------------------

(i) EXHIBIT H

(ii) FORM OF SUBSIDIARY BORROWER TERMINATION

JPMorgan Chase Bank, N.A.

as Agent for the Lenders referred to below

10 South Dearborn, 7th Floor

Mail Code: IL1-0011

Chicago, IL 60603-2003

Attn: Leonida Mischke

Fax: (312) 385-7096

[Date]

Ladies and Gentlemen:

The undersigned, Actuant Corporation, a Wisconsin corporation (the “Company”),
refers to the Third Amended and Restated Credit Agreement dated as of
February 23, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Agent. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Company hereby terminates the status of [            ] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Agent or any Lender,
any other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.] [The Company
acknowledges that the Terminated Borrowing Subsidiary shall continue to be a
Borrower until such time as all Loans made to the Terminated Borrowing
Subsidiary shall have been prepaid and all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees (and, to the extent
notified by the Agent or any Lender, any other amounts payable under the Credit
Agreement) pursuant to the Credit Agreement shall have been paid in full,
provided that the Terminated Borrowing Subsidiary shall not have the right to
make further Borrowings under the Credit Agreement.]

 

1



--------------------------------------------------------------------------------

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of Illinois.

 

Very truly yours, ACTUANT CORPORATION By:       Name:   Title:

 

3



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Revolving Loan
Commitments      Term Loan
Commitments      Total
Commitments  

JPMorgan Chase Bank, N.A.

   $ 64,285,714.29       $ 10,714,285.71       $ 75,000,000.00   

Bank of America, N.A.

   $ 64,285,714.29       $ 10,714,285.71       $ 75,000,000.00   

Wells Fargo Bank, N.A.

   $ 64,285,714.29       $ 10,714,285.71       $ 75,000,000.00   

U.S. Bank National Association

   $ 64,285,714.29       $ 10,714,285.71       $ 75,000,000.00   

KeyBank National Association

   $ 37,714,285.71       $ 6,285,714.29       $ 44,000,000.00   

PNC Bank, National Association

   $ 37,714,285.71       $ 6,285,714.29       $ 44,000,000.00   

SunTrust Bank, N.A.

   $ 37,714,285.71       $ 6,285,714.29       $ 44,000,000.00   

Mizuho Corporate Bank, Ltd.

   $ 37,714,285.71       $ 6,285,714.29       $ 44,000,000.00   

M&I Marshall & Ilsley Bank

   $ 34,285,714.29       $ 5,714,285.71       $ 40,000,000.00   

RBS Citizens, N.A.

   $ 34,285,714.29       $ 5,714,285.71       $ 40,000,000.00   

Royal Bank of Canada

   $ 26,400,000.00       $ 4,400,000.00       $ 30,800,000.00   

Associated Bank, N.A.

   $ 21,428,571.43       $ 3,571,428.57       $ 25,000,000.00   

The Northern Trust Company

   $ 21,428,571.43       $ 3,571,428.57       $ 25,000,000.00   

Credit Industriel et Commercial

   $ 21,428,571.43       $ 3,571,428.57       $ 25,000,000.00   

Bank of Montreal

   $ 21,428,571.43       $ 3,571,428.57       $ 25,000,000.00   

RBC Bank (USA)

   $ 11,314,285.71       $ 1,885,714.29       $ 13,200,000.00   

Total Allocations

   $ 600,000,000.00       $ 100,000,000.00       $ 700,000,000.00   

 

4



--------------------------------------------------------------------------------

MANDATORY COST SCHEDULE

Mandatory Cost

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (the “Additional Costs
Rate”) for each Lender, in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Agent as a weighted average of the
Lenders’ Additional Costs Rate (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

 

3. The Additional Costs Rate for any Lender lending from a Lending Installation
in a Participating Member State will be the percentage notified by that Lender
to the Agent. This percentage will be certified by that Lender in its notice to
the Agent to be its reasonable determination of the cost (expressed as a
percentage of that Lender’s participation in all Loans made from that Lending
Installation) of complying with the minimum reserve requirements of the European
Central Bank in respect of loans made from that Lending Installation.

 

4. The Additional Costs Rate for any Lender lending from a Lending Installation
in the United Kingdom will be calculated by the Agent as follows:

 

(a) in relation to a Loan in Pounds Sterling:

LOGO [g165993g57w29.jpg]

 

(b) in relation to a Loan in any currency other than Pounds Sterling:

LOGO [g165993g53c96.jpg]

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.11 payable for the relevant Interest Period on
the Loan.

 

5



--------------------------------------------------------------------------------

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the Agent
on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Bank to the Agent pursuant to paragraph 7 below
and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

(b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

(c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under Column
1 of the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate);

 

(d) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

(e) “Reference Bank” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.

 

(f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

(g) “Unpaid Sum” means any sum due and payable but unpaid by the relevant
Borrower under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Agent, the Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by it to the Financial Services Authority pursuant to the
Fees Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by the Reference Bank as being the
average of the Fee Tariffs applicable to it for that financial year) and
expressed in pounds per £1,000,000 of the Tariff Base of the Reference Bank.

 

6



--------------------------------------------------------------------------------

8. Each Lender shall supply any information required by the Agent for the
purpose of calculating its Additional Costs Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

  (ii) the jurisdiction of its Lending Installation; and

 

  (iii) any other information that the Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of the Reference Bank for the purpose of E above shall be determined
by the Agent based upon the information supplied to it pursuant to paragraphs 7
and 8 above and on the assumption that, unless a Lender notifies the Agent to
the contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Lending Installation in the same jurisdiction as its
Lending Installation.

 

10. The Agent shall have no liability to any person if such determination
results in an Additional Costs Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 

11. The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Additional Costs Rate for
each Lender based on the information provided by each Lender and the Reference
Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Costs Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

The Agent may from time to time, after consultation with the relevant Borrower
and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

7



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE

MARGIN

   LEVEL
I  STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS     LEVEL VI
STATUS  

Eurocurrency Rate

     1.25 %      1.50 %      1.75 %      2.00 %      2.25 %      2.50 % 

Floating Rate

     0.25 %      0.50 %      0.75 %      1.00 %      1.25 %      1.50 % 

APPLICABLE FEE

RATE

   LEVEL
I STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS     LEVEL VI
STATUS  

Commitment Fee

     0.20 %      0.25 %      0.30 %      0.35 %      0.40 %      0.40 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1(i) or (ii).

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Leverage Ratio is
less than 1.25 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Leverage Ratio is less
than 1.50 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than 2.00 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than 2.50 to 1.00.

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, (i) the Company has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Leverage Ratio is less than 3.00 to 1.00.

“Level VI Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, the Company
has not qualified for Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status, or Level VI Status.

 

1



--------------------------------------------------------------------------------

For the period from the Closing Date until the receipt of the Company’s
Financials for the quarter ending February 28, 2011, the higher of Level IV
Status or the Applicable Margin and Applicable Fee Rate determined in accordance
with the foregoing table based on the Company’s Status as reflected in the then
most recent Financials shall be in effect. Thereafter, the Applicable Margin and
Applicable Fee Rate shall be determined in accordance with the foregoing table
based on the Company’s Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Margin or Applicable Fee Rate shall be
effective five Business Days after the Agent has received the applicable
Financials. If the Company fails to deliver the Financials to the Agent at the
time required pursuant to Section 6.1, then the Applicable Margin and Applicable
Fee Rate shall be the highest Applicable Margin and Applicable Fee Rate set
forth in the foregoing table until five days after such Financials are so
delivered.

 

2



--------------------------------------------------------------------------------

Schedule 1.2

Initial Material Domestic Subsidiaries

On file with Agent.

 

3



--------------------------------------------------------------------------------

Schedule 1.3

Initial Material Foreign Subsidiaries

On file with Agent.

 

4



--------------------------------------------------------------------------------

Schedule 1.4

Initial Foreign Law Pledgors and Foreign Law Pledge Agreements

On file with Agent.

 

5



--------------------------------------------------------------------------------

Schedule 1.5

Existing Sale Leaseback Transactions

On file with Agent.

 

6



--------------------------------------------------------------------------------

Schedule 2.19.13

Existing Letters of Credit

On file with Agent.

 

7



--------------------------------------------------------------------------------

Schedule 4.1

List of Closing Documents

On file with Agent.

 

8



--------------------------------------------------------------------------------

Schedule 5.7

Litigation

None.

 

9



--------------------------------------------------------------------------------

Schedule 5.8

Subsidiaries

On file with Agent.

 

10



--------------------------------------------------------------------------------

Schedule 5.15

Insurance

On file with Agent.

 

11



--------------------------------------------------------------------------------

Schedule 6.11

Indebtedness

None.

 

12



--------------------------------------------------------------------------------

Schedule 6.14

Investments

See Schedule 5.8.

 

13



--------------------------------------------------------------------------------

Schedule 6.15

Liens

None.

 

14



--------------------------------------------------------------------------------

Schedule 6.18

Contingent Obligations

In connection with the Company’s Spin-off of its electronics business (“APW”) in
fiscal 2000, the Company remained contingently liable for certain lease
obligations of APW. If APW were unable to fulfill its obligations under the
leases, the Company could be liable for such leases. The discounted present
value of future minimum lease payments for such leases totals, assuming no
offset for sub-leasing, approximately $3.3 million at January 31, 2011. The
future undiscounted minimum lease payments for these leases are as follows: $1.1
million in the balance of calendar 2011; $1.2 million in calendar 2012 and $3.7
million thereafter.

 

15